Case 18-09108-RLM-11   Doc 1423-6   Filed 02/03/21   EOD 02/03/21 17:26:42   Pg 1 of
                                       200



                                    EXHIBIT F

                  Detailed Time Records Of Jenner & Block LLP
Case 18-09108-RLM-11   Doc 1423-6   Filed 02/03/21   EOD 02/03/21 17:26:42   Pg 2 of
                                       200




                         April 2020
    Case 18-09108-RLM-11      Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 3 of
                                           LAW200
                                               OFFICES

                                     JENNER & BLOCK LLP
                                              353 N. Clark Street
                                         CHICAGO, ILLINOIS 60654-3456
                                                (312) 222-9350



USA GYMNASTICS
ATTN: LI LI LEUNG,
CHIEF EXECUTIVE OFFICER
130 EAST WASHINGTON STREET
SUITE 700
INDIANAPOLIS, IN 46204

CLIENT NUMBER: 58399

FOR PROFESSIONAL SERVICES RENDERED
THROUGH APRIL 30, 2020:


INSURANCE COVERAGE ISSUES                                                      MATTER NUMBER - 10059

 4/01/20   MMR          .80   Telephone conference with G. Gotwald on insurer issue             780.00
                              (.3); reviewed data for response to UST motion for relief
                              from judgment; e-mail to A. Swingle re same (.5).

 4/01/20   ATS          .60   Analyzed U.S. Trustee's Rule 9024 motion and cases                342.00
                              cited.

 4/02/20   ATS         3.10   Drafted objection to U.S. Trustee's Rule 9024 motion            1,767.00
                              (1.5); researched authority for objection (1.6).

 4/03/20   MMR          .40   Reviewed and edited response to UST motion for                    390.00
                              reconsideration.

 4/03/20   ATS         2.50   Finished draft of objection to U.S. Trustee's 9024 motion       1,425.00
                              (1.3); corresponded with M. Root re same (.4);
                              researched additional authority for objection and revised
                              (.8).

 4/05/20   ATS          .30   Revised objection to U.S. Trustee's Rule 9024 motion              171.00
                              (.2); corresponded with M. Root re same (.1).

 4/06/20   CS          1.00   Revised reply brief re reply to UST re filing under seal.       1,225.00

 4/06/20   MMR          .50   Revisions to response to seal reconsideration motion.             487.50

 4/06/20   ATS          .90   Researched additional authority for objection to U.S.             513.00
                              Trustee's Rule 9024 motion.

 4/07/20   CS           .20   Email with UST re objection/re filing under seal.                 245.00

 4/07/20   MMR          .50   Revised response to UST motion to reconsider seal                 487.50
                              order.

 4/07/20   ATS          .40   Revised and filed objection to U.S. Trustee's Rule 9024           228.00
                              motion.



                                                Page 2
   Case 18-09108-RLM-11   Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42              Pg 4 of
                                       LAW200
                                           OFFICES

                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350



4/08/20   CS        .10   Email with L. DuVall re 1007 motion.                                122.50

4/08/20   CS        .50   Telephone conference with L. DuVall re 1007 motion.                 612.50

4/08/20   DNP       .40   Reviewed and commented on status report in LIU                      450.00
                          appeal.

4/08/20   MMR       .30   Reviewed draft response to status report.                           292.50

4/08/20   MMR       .60   Reviewed insurance coverage brief.                                  585.00

4/09/20   CS       1.00   Telephone conference with G. Plews, G. Gotwald, M.                1,225.00
                          Root and D. Panos re 7th Circuit status report.

4/09/20   CS        .30   Telephone conference with D. Panos re 7th Circuit                   367.50
                          report.

4/09/20   DNP      2.40   Telephone conference with C. Steege and M. Root status            2,700.00
                          report re LIU (.3) and review of status order re same (.6);
                          telephone conference with Plews team and C. Steege re
                          status report revisions (1.0); reviewed
                                             (.5).

4/09/20   MMR      2.70   Telephone conference with C. Steege and D. Panos re               2,632.50
                          insurance coverage/LIU issues (.3); prepared bullet list of
                          comments to draft (1.4); follow up call with Plews and
                          Jenner teams to discuss same (1.0).

4/10/20   JHM       .60                                                                       660.00


4/10/20   JHM       .40   Corresponded with D. Panos, C. Steege, and M. Root re               440.00
                          comments and suggestions re insurance coverage issue.

4/10/20   CS        .60   Revised 7th Circuit status report.                                  735.00

4/10/20   DNP      2.40   Worked on LIU status report (.2);                                 2,700.00
                                                  (1.7); telephone conference
                          with Plews team re same (.5).

4/10/20   DMK       .50   Reviewed and analyzed                                               475.00


4/10/20   MMR       .60                               and e-mail correspondence               585.00
                          re same (.4); conferred with C. Steege re same and case
                          management issues (.2).

4/11/20   DNP      1.30   Worked on                                                         1,462.50

4/13/20   DNP      2.20   Continued review                          and case law.           2,475.00



                                            Page 3
   Case 18-09108-RLM-11   Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42           Pg 5 of
                                       LAW200
                                           OFFICES

                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350



4/14/20   DNP      3.60   Worked on                                                      4,050.00



4/15/20   CS       1.00   Telephone conference with D. Panos re insurance                1,225.00
                          motion (.7); worked on comments to same (.3).

4/15/20   DNP       .70   Telephone conference with C. Steege and M. Root re               787.50
                                                , emails with G Plews re same.

4/15/20   MMR      2.30   Reviewed                                  comments to          2,242.50
                          same (.8); telephone call with C. Steege and D. Panos re
                          same (.8); worked on edits to same (.7).

4/16/20   MMR       .80   Worked on                                                        780.00

4/16/20   ATS      1.00   Analyzed                                                         570.00

4/17/20   CS        .10   Reviewed LIU status report reply.                                122.50

4/17/20   CS       2.00   Edited certification reply.                                    2,450.00

4/17/20   DNP       .20   Reviewed revisions to LIU reply brief and emails with            225.00
                          team re same.

4/17/20   MMR      1.60   Telephone conference with G. Gotwald regarding                 1,560.00
                          insurance coverage issues (.3);
                                  (1.3).

4/20/20   MMR      1.80   Worked on                                                      1,755.00

4/21/20   MMR      2.20   Worked on                                                      2,145.00


4/22/20   MMR      2.40   Completed                                                      2,340.00


4/22/20   ATS      1.30   Researched                                                       741.00

4/24/20   CS        .60   Revised                                                          735.00

4/24/20   CS        .10   Reviewed LIU order re hearing.                                   122.50

4/24/20   CS        .20   Prepared email re grant.                                         245.00

4/27/20   CS        .60   Revised                                                          735.00

4/27/20   MMR       .30   Reviewed                                                         292.50




                                            Page 4
    Case 18-09108-RLM-11      Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42               Pg 6 of
                                           LAW200
                                               OFFICES

                                     JENNER & BLOCK LLP
                                              353 N. Clark Street
                                         CHICAGO, ILLINOIS 60654-3456
                                                (312) 222-9350



 4/28/20   DNP          .70   Reviewed                                                 and         787.50
                              telephone conference with C. Steege re same.

 4/29/20   CS           .20   Telephone conference with G. Gotwald and D. Panos re                 245.00
                              expert.

 4/29/20   CS           .20   Telephone conference with D. Panos                                   245.00

 4/29/20   CS           .10   Edited 7th Circuit status report.                                    122.50

 4/29/20   DNP          .90   Reviewed LIU's expert opinion (.5); telephone                      1,012.50
                              conference with G. Gotwald re same and retention of
                              USAG expert to rebut (.2); follow up telephone
                              conference with C. Steege re same (.2).

 4/29/20   MMR          .10   Edited status report.                                                    97.50

 4/30/20   DNP         2.20   Reviewed and                                                       2,475.00


 4/30/20   MMR          .30   Reviewed                                                             292.50

                      55.60   PROFESSIONAL SERVICES                                           $ 54,982.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                            $ -5,498.20

                                                                        FEE SUB-TOTAL         $ 49,483.80


SUMMARY OF INSURANCE COVERAGE ISSUES

NAME                                                     HOURS                 RATE               TOTAL
CATHERINE L. STEEGE                                         8.80            1,225.00            10,780.00
DEAN N. PANOS                                              17.00            1,125.00            19,125.00
JOHN H. MATHIAS JR                                          1.00            1,100.00             1,100.00
MELISSA M. ROOT                                            18.20              975.00            17,745.00
DAVID M. KROEGER                                             .50              950.00               475.00
ADAM T. SWINGLE                                            10.10              570.00             5,757.00
TOTAL                                                      55.60                              $ 54,982.00



MATTER 10059 TOTAL                                                                            $ 49,483.80




                                                Page 5
    Case 18-09108-RLM-11   Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42              Pg 7 of
                                       LAW200
                                           OFFICES

                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350




PLAN OF REORGANIZATION/DISCLOSURE                                          MATTER NUMBER - 10075
STATEMENT

 4/06/20   CS        .40   Reviewed objections to disclosure statement from                   490.00
                           Twistars.

 4/06/20   CS        .60   Telephone conference with Twistars' counsel re                     735.00
                           proposed disclosure statement changes.

 4/06/20   MMR      1.00   Telephone conference with C. Steege and C. Bullock                 975.00
                           regarding Twistars (.6); reviewed Twistars
                           correspondence and Plan/DS provisions re same (.4).

 4/07/20   CS        .10   Email to insurers re disclosure statement changes.                 122.50

 4/08/20   CS        .80   Revised plan and disclosure statement.                             980.00

 4/09/20   CS       8.00   Revised plan.                                                    9,800.00

 4/09/20   CS        .70   Telephone conference with USOPC re plan                            857.50
                           amendments.

 4/09/20   CS       4.00   Revised disclosure statement.                                    4,900.00

 4/09/20   CS        .50   Prepared email to Twistars counsel re plan.                        612.50

 4/09/20   MMR      3.20   Reviewed motion to extend objection deadline filed by            3,120.00
                           insurers and joinder by committee (.8); prepared and
                           circulated response to same (1.4); reviewed revisions to
                           plan/disclosure statement (1.0).

 4/09/20   ATS       .20   Analyzed insurers' motion to extend time to object to              114.00
                           disclosure statement and Committee's response.

 4/09/20   ATS      1.00   Researched caselaw supporting reply in support of                  570.00
                           disclosure statement.

 4/10/20   CS        .10   Email with F. Gecker re disclosure statement.                      122.50

 4/10/20   CS       2.50   Revised disclosure statement/Plan per US Trustee                 3,062.50
                           comments.

 4/10/20   CS        .30   Revised objection re disclosure statement continuance              367.50
                           motion.

 4/10/20   MMR      1.50   Reviewed amendments to plan and disclosure statement;            1,462.50
                           revised objection to insurer motion to continue disclosure
                           statement objection deadline.




                                            Page 6
   Case 18-09108-RLM-11   Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42             Pg 8 of
                                      LAW200
                                          OFFICES

                                JENNER & BLOCK LLP
                                         353 N. Clark Street
                                    CHICAGO, ILLINOIS 60654-3456
                                           (312) 222-9350



4/10/20   ATS       .50   Revised and filed objection to insurers' motion to extend         285.00
                          disclosure statement objection deadline.

4/10/20   ATS      2.40   Analyzed disclosure statement objections and revised            1,368.00
                          summary chart (1.5); drafted disclosure statement reply
                          (.9).

4/13/20   CS        .50   Telephone conference with M. Root re disclosure                   612.50
                          statement objections and extension (.3); follow-up emails
                          re same (.2).

4/13/20   MMR       .30   Reviewed disclosure statement order and telephone call            292.50
                          with C. Steege re same.

4/13/20   MMR       .50   Reviewed Twistars objection and corresponded with                 487.50
                          team re same.

4/13/20   ATS       .70   Analyzed Twistars disclosure statement objection (.4);            399.00
                          corresponded with C. Steege and M. Root re same (.3).

4/15/20   MMR       .20   Telephone conference with C. Steege regarding plan and            195.00
                          disclosure statement issues.

4/15/20   ATS      1.80   Researched authority for disclosure statement reply (1);        1,026.00
                          revised summary chart (.8).

4/20/20   CS       1.50   Telephone conference with C. Kunz, R. Milner and D.             1,837.50
                          Panos re chapter 11 plan.

4/20/20   CS        .40   Telephone conference with D. Panos re strategy                    490.00
                          following insurer call.

4/20/20   CS        .50   Prepared for meeting with insurers.                               612.50

4/20/20   DNP      1.90   Telephone conference with C. Steege, C. Kunz and R.             2,137.50
                          Milner re confirmation plan issues (1.5); follow-up
                          telephone conferences with C. Steege re same (.4).

4/20/20   MMR       .30   Telephone conference with C. Steege regarding plan                292.50
                          issue (.2); e-mail with A. Swingle regarding research re
                          same (.1).

4/20/20   ATS      2.70   Analyzed sexual abuse claims for plan classification.           1,539.00

4/21/20   MMR      1.60   Worked on plan and disclosure statement strategy (.8);          1,560.00
                          e-mail with A. Swingle re same (.1); reviewed various
                          data points (.7).

4/21/20   ATS      4.60   Analyzed                                           (4);         2,622.00
                          multiple correspondence with M. Root re same (.6).



                                           Page 7
    Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 9 of
                                         LAW200
                                             OFFICES

                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350



 4/22/20   ATS       2.20   Analyzed                                                        1,254.00

 4/23/20   CS         .70   Attended call with USOPC re plan comments.                        857.50

 4/23/20   CS         .50   Reviewed USOPC disclosure statement objections.                   612.50

 4/23/20   MMR       1.10   Worked on plan issues (.5); telephone call with C. Steege       1,072.50
                            re same (.2); prepared document for Miller Johnson (.3);
                            e-mail re same (.1).

 4/23/20   ATS       1.40   Analyzed                                                          798.00
                            (1.1); corresponded with M. Root re same (.3).

 4/23/20   ATS       1.10   Revised summary chart for disclosure statement reply.             627.00

 4/24/20   CS        1.00   Attended meeting with Miller Johnson lawyers re plan            1,225.00
                            strategy.

 4/24/20   DNP       1.00   Telephone conference with Miller Johnson team re                1,125.00
                            strategy for negotiations with plaintiffs' counsel.

 4/24/20   MMR       1.60   Prepared for (.6) and participated in call with Miller          1,560.00
                            Johnson and Jenner team regarding plan issues and
                            strategy (1.0).

 4/28/20   ATS       1.10   Revised summary chart for disclosure statement reply.             627.00

 4/29/20   ATS       2.80   Researched authority for disclosure statement reply             1,596.00
                            (1.2); revised summary chart of objections (1.6).

 4/29/20   ATS        .80   Analyzed                                                          456.00

 4/30/20   ATS       1.30   Drafted disclosure statement reply (.8); revised summary          741.00
                            chart of objections (.5).

                    61.90   PROFESSIONAL SERVICES                                        $ 56,599.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                       $ -5,659.95

                                                                      FEE SUB-TOTAL      $ 50,939.55




                                              Page 8
   Case 18-09108-RLM-11   Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42    Pg 10 of
                                      LAW200
                                          OFFICES

                                JENNER & BLOCK LLP
                                        353 N. Clark Street
                                   CHICAGO, ILLINOIS 60654-3456
                                          (312) 222-9350



SUMMARY OF PLAN OF REORGANIZATION/DISCLOSURE

NAME                                               HOURS             RATE          TOTAL
CATHERINE L. STEEGE                                  23.10        1,225.00       28,297.50
DEAN N. PANOS                                         2.90        1,125.00        3,262.50
MELISSA M. ROOT                                      11.30          975.00       11,017.50
ADAM T. SWINGLE                                      24.60          570.00       14,022.00
TOTAL                                                61.90                     $ 56,599.50



MATTER 10075 TOTAL                                                             $ 50,939.55




                                          Page 9
   Case 18-09108-RLM-11     Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42             Pg 11 of
                                         LAW200
                                             OFFICES

                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




CLAIMS ADMINISTRATION AND OBJECTIONS                                          MATTER NUMBER - 10083

 4/03/20   ATS        .20   Corresponded with C. Steege and M. Root re                         114.00
                            indemnification claims.

 4/16/20   MMR        .20   Reviewed later filed claims.                                       195.00

 4/16/20   ATS        .80   Revised sexual abuse claims tracking chart.                        456.00

 4/16/20   TDH        .70   Gathered new claims filed.                                         280.00

 4/16/20   TDH        .10   Communications re distribution of claims to Permitted               40.00
                            Party.

 4/17/20   ATS       1.30   Revised sexual abuse claims tracking chart.                        741.00

 4/20/20   CS         .30   Reviewed ruling on K. Dougherty claim.                             367.50

 4/20/20   MMR        .60   Worked on review and distribution of SA claims.                    585.00

 4/20/20   ATS        .60   Reported late-filed sexual abuse claims.                           342.00

 4/20/20   ATS        .40   Analyzed order sustaining class claim objection and                228.00
                            corresponded with M. Root re same.

 4/20/20   TDH        .40   Updated permitted parties chart with recent distributions.         160.00

 4/20/20   TDH        .80   Endorsed versions of sexual abuse claims with "Highly              320.00
                            Confidential" designation for distribution to permitted
                            parties.

 4/21/20   TDH       1.50   Distributed sexual abuse claims and spread sheets to               600.00
                            parties and team review.

 4/22/20   TDH        .60   Distributed sexual abuse claims and spread sheet.                  240.00

 4/29/20   ATS        .40   Revised summary chart for sexual abuse claims.                     228.00

 4/30/20   MMR        .30   Revised and circulated claims schedule.                            292.50

                     9.20   PROFESSIONAL SERVICES                                           $ 5,189.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                           $ -518.90

                                                                      FEE SUB-TOTAL         $ 4,670.10




                                             Page 10
   Case 18-09108-RLM-11   Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42    Pg 12 of
                                      LAW200
                                          OFFICES

                                JENNER & BLOCK LLP
                                        353 N. Clark Street
                                   CHICAGO, ILLINOIS 60654-3456
                                          (312) 222-9350



SUMMARY OF CLAIMS ADMINISTRATION AND OBJECTIONS

NAME                                                  HOURS          RATE          TOTAL
CATHERINE L. STEEGE                                      .30      1,225.00          367.50
MELISSA M. ROOT                                         1.10        975.00        1,072.50
ADAM T. SWINGLE                                         3.70        570.00        2,109.00
TOI D. HOOKER                                           4.10        400.00        1,640.00
TOTAL                                                   9.20                    $ 5,189.00



MATTER 10083 TOTAL                                                              $ 4,670.10




                                         Page 11
   Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 13 of
                                        LAW200
                                            OFFICES

                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




FEE PETITION/PROFESSIONAL RETENTION                                        MATTER NUMBER - 10091

 4/01/20   MMR       .20   Reviewed UST communication re fee applications; email             195.00
                           with team re same.

 4/02/20   MMR       .10   E-mail with M. Theisen regarding fee matters.                      97.50

 4/02/20   ATS       .10   Revised chart tracking estate professionals' fees.                 57.00

 4/07/20   MMR       .30   Telephone conferences with M. Theisen regarding fee               292.50
                           applications; e-mail to team on same.

 4/08/20   MMR       .20   Telephone conferences with M. Theisen regarding fee               195.00
                           applications.

 4/10/20   ATS      1.00   Revised chart tracking estate professionals' fees (.4);           570.00
                           analyzed fees for M. Root and corresponded re same
                           (.6).

 4/15/20   ATS       .80   Analyzed estate professional fee issues for M. Root.              456.00

 4/16/20   ATS      1.60   Continued analyzing estate professional fee issues for M.         912.00
                           Root.

 4/20/20   ATS      1.30   Worked on fee application.                                        741.00

 4/21/20   ATS       .10   Revised chart tracking estate professional fees.                   57.00

 4/22/20   MXP      1.60   Prepared expense related draft exhibit for Jenner's Fee           368.00
                           Application re December 2018 to February 2020
                           expenses.

 4/22/20   ATS      1.80   Revised first interim fee application.                          1,026.00

 4/23/20   MXP      1.70   Prepared detailed time record draft exhibit for Jenner's          391.00
                           Fee Application re December 2018 to February 2020
                           expenses.

 4/23/20   MMR      1.20   Worked on fee application template (.6); reviewed fee           1,170.00
                           applications filed by Committee (.6).

 4/23/20   ATS      1.60   Revised fee application.                                          912.00

 4/24/20   MMR      1.10   Worked on fee application (.5); emails with C. Steege re        1,072.50
                           same (.1) and further revisions (.5).




                                            Page 12
  Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 14 of
                                       LAW200
                                           OFFICES

                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350



4/24/20   ATS      1.70   Analyzed chart tracking estate professionals' and                 969.00
                          expenses (1.1); corresponded with C. Steege and M.
                          Root re same (.4); call with M. Root (.1); call with C.
                          Steege re same (.1).

4/26/20   CS        .50   Prepared fee analysis.                                            612.50

4/26/20   MMR       .50   Revised fee petition template.                                    487.50

4/26/20   ATS       .60   Analyzed chart tracking estate professionals' fees and            342.00
                          expenses (.4); corresponded with C. Steege and M. Root
                          re same (.2).

4/26/20   ATS      1.50   Revised fee application template for estate professionals         855.00
                          (1.2); corresponded with M. Root re same (.3).

4/27/20   CS        .40   Reviewed and revised fee petition.                                490.00

4/27/20   MXP      2.20   Updated time and expense related draft exhibits for               506.00
                          Jenner's Fee Application re December 2018 to March
                          2020 fees and expenses.

4/27/20   MMR       .20   Worked on fee petition.                                           195.00

4/27/20   ATS      2.30   Revised first interim fee application (2.0); corresponded       1,311.00
                          with T. Hooker and M. Patterson re same (.3).

4/28/20   CS        .20   Telephone conference with CJ Schneider re fee                     245.00
                          allocation.

4/28/20   MXP       .80   Updated draft Expense Summary Exhibit for Jenner's                184.00
                          Fee Application re December 2018 to March 2020
                          expenses.

4/28/20   ATS       .20   Finalized March invoice for filing and corresponded with          114.00
                          M. Root re same.

4/28/20   ATS      1.00   Revised first interim fee application.                            570.00

4/29/20   ATS      2.00   Revised fee application (1.8); corresponded with M. Root        1,140.00
                          re same (.2).

4/29/20   TDH      1.40   Began work on preparing fee application materials.                560.00

4/30/20   MXP      1.30   Updated draft exhibits C, D and F for Jenner's Fee                299.00
                          Application.

4/30/20   ATS      1.10   Corresponded with T. Hooker and M. Patterson re fee               627.00
                          application (.2); reviewed accounting data and revised
                          application (.9).



                                           Page 13
   Case 18-09108-RLM-11       Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42          Pg 15 of
                                          LAW200
                                              OFFICES

                                    JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350



 4/30/20   TDH         2.50   Continued work on preparing fee application materials.       1,000.00

                      35.10   PROFESSIONAL SERVICES                                      $ 19,019.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                       $ -1,901.95

                                                                       FEE SUB-TOTAL     $ 17,117.55


SUMMARY OF FEE PETITION/PROFESSIONAL RETENTION

NAME                                                    HOURS                 RATE           TOTAL
CATHERINE L. STEEGE                                        1.10            1,225.00         1,347.50
MELISSA M. ROOT                                            3.80              975.00         3,705.00
ADAM T. SWINGLE                                           18.70              570.00        10,659.00
TOI D. HOOKER                                              3.90              400.00         1,560.00
MARC A. PATTERSON                                          7.60              230.00         1,748.00
TOTAL                                                     35.10                          $ 19,019.50



MATTER 10091 TOTAL                                                                       $ 17,117.55




                                              Page 14
   Case 18-09108-RLM-11     Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42               Pg 16 of
                                         LAW200
                                             OFFICES

                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




ROUTINE MOTIONS                                                               MATTER NUMBER - 10113

 4/27/20   ATS        .20   Began drafting fifth motion to extend time to remove civil           114.00
                            actions.

 4/29/20   ATS        .70   Drafted fifth motion to extend time to remove civil actions.         399.00

                      .90   PROFESSIONAL SERVICES                                              $ 513.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                              $ -51.30

                                                                      FEE SUB-TOTAL            $ 461.70


SUMMARY OF ROUTINE MOTIONS

NAME                                                       HOURS             RATE               TOTAL
ADAM T. SWINGLE                                               .90           570.00               513.00
TOTAL                                                         .90                              $ 513.00



MATTER 10113 TOTAL                                                                             $ 461.70




                                             Page 15
   Case 18-09108-RLM-11     Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42           Pg 17 of
                                        LAW200
                                            OFFICES

                                  JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350




REPORTING/U.S. TRUSTEE                                                      MATTER NUMBER - 10156

 4/15/20   MMR        .20   Reviewed March MOR.                                             195.00

 4/16/20   MMR        .20   Reviewed and filed MOR.                                         195.00

                      .40   PROFESSIONAL SERVICES                                         $ 390.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                         $ -39.00

                                                                    FEE SUB-TOTAL         $ 351.00


SUMMARY OF REPORTING/U.S. TRUSTEE

NAME                                                    HOURS              RATE            TOTAL
MELISSA M. ROOT                                            .40            975.00            390.00
TOTAL                                                      .40                            $ 390.00



MATTER 10156 TOTAL                                                                        $ 351.00




                                           Page 16
   Case 18-09108-RLM-11      Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 18 of
                                         LAW200
                                             OFFICES

                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




STAY RELATED MATTERS                                                          MATTER NUMBER - 10181

 4/03/20   MMR         .40   Reviewed stay violation letter and prepared response to          390.00
                             same.

                       .40   PROFESSIONAL SERVICES                                          $ 390.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                           $ -39.00

                                                                      FEE SUB-TOTAL         $ 351.00


SUMMARY OF STAY RELATED MATTERS

NAME                                                      HOURS              RATE            TOTAL
MELISSA M. ROOT                                              .40            975.00            390.00
TOTAL                                                        .40                            $ 390.00



MATTER 10181 TOTAL                                                                          $ 351.00




                                             Page 18
   Case 18-09108-RLM-11      Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42              Pg 19 of
                                          LAW200
                                              OFFICES

                                    JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350




CASE ADMINISTRATION                                                            MATTER NUMBER - 10199

 4/01/20   ATS         .30   Drafted motion to shorten notice on financing motion.               171.00

 4/02/20   ATS        1.30   Researched                                                          741.00
                                                        and corresponded with C. Steege.

 4/03/20   CS         1.20   Met with client re case status and planning.                      1,470.00

 4/03/20   MMR        1.30   Participated in call with C. Steege, L. Turner, and C.            1,267.50
                             Schneider regarding cases status and planning (1.2);
                             follow-up call with C. Steege re same (.1).

 4/06/20   CS          .40   Telephone conference with J. Hokansen re NGF.                       490.00

 4/06/20   CS          .20   Email to client re Hokansen call.                                   245.00

 4/09/20   MMR         .70   Participated in call with C. Steege and USOPC on case               682.50
                             status.

 4/09/20   ATS         .40   Drafted notice of hearing on U.S. Trustee's Rule 9024               228.00
                             motion (.2); corresponded with P. Marshall and M. Dole
                             re same (.1); filed and served (.1).

 4/13/20   ATS         .20   Corresponded with T. Hooker re case calendar.                       114.00

 4/15/20   CS          .30   Telephone conference with CJ Schneider re grants.                   367.50

 4/15/20   TDH         .30   Updated case calendar.                                              120.00

 4/15/20   TDH         .40   Prepared team calendar notifications with upcoming                  160.00
                             deadlines.

 4/16/20   CS          .60   Reviewed USOPC edits to plan.                                       735.00

 4/16/20   CS          .60   Attended call with NGF lawyers.                                     735.00

 4/16/20   CS          .50   Attended call with USOPC re plan.                                   612.50

 4/16/20   MMR         .50   Telephone conference with USOPC re status.                          487.50

 4/16/20   ATS         .10   Filed March report of operations.                                    57.00

 4/17/20   CS          .50   Reviewed grant proposal (.4) and email re same to client            612.50
                             (.1).

 4/23/20   MMR         .10   E-mail with court regarding omnibus hearings and 4/29                97.50
                             hearing.




                                              Page 19
   Case 18-09108-RLM-11       Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42             Pg 20 of
                                           LAW200
                                               OFFICES

                                     JENNER & BLOCK LLP
                                              353 N. Clark Street
                                         CHICAGO, ILLINOIS 60654-3456
                                                (312) 222-9350



 4/23/20   TDH          .80   Assisted claim recipients with technical issues related to         320.00
                              SA claims files transmitted.

 4/26/20   ATS          .10   Drafted notice of omnibus hearing schedule.                         57.00

 4/26/20   ATS          .10   Drafted notice of cancelled April omnibus hearing.                  57.00

 4/27/20   ATS          .20   Corresponded with M. Dole and P. Marshall re new                   114.00
                              omnibus hearing dates and notice of same.

 4/27/20   ATS          .40   Corresponded with P. Marshall, M. Dole, M. Root, and M.            228.00
                              Theisen re notice of cancelled April omnibus hearing (.2);
                              revised and filed same (.2).

 4/30/20   ATS          .30   Finalized and filed March invoice and omnibus hearing              171.00
                              schedule (.2); corresponded with M. Root re same (.1).

                      11.80   PROFESSIONAL SERVICES                                          $ 10,340.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                           $ -1,034.05

                                                                        FEE SUB-TOTAL         $ 9,306.45


SUMMARY OF CASE ADMINISTRATION

NAME                                                     HOURS                 RATE              TOTAL
CATHERINE L. STEEGE                                         4.30            1,225.00            5,267.50
MELISSA M. ROOT                                             2.60              975.00            2,535.00
ADAM T. SWINGLE                                             3.40              570.00            1,938.00
TOI D. HOOKER                                               1.50              400.00              600.00
TOTAL                                                      11.80                             $ 10,340.50



MATTER 10199 TOTAL                                                                            $ 9,306.45




                                               Page 20
   Case 18-09108-RLM-11     Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42             Pg 21 of
                                        LAW200
                                            OFFICES

                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




INVESTIGATIONS                                                                MATTER NUMBER - 10211

 4/06/20   KHH        .20   Reviewed emails located by L. Pelanek.                            185.00

 4/06/20   GEL        .30   Reviewed documents from L. Pelanek and conferred with             307.50
                            counsel team re same.

 4/08/20   GEL        .20   Conferred with C. Schneider re staffing issues.                   205.00

 4/09/20   KHH        .10   Reviewed email from C. Schneider.                                  92.50

 4/09/20   KHH        .10   Emailed G. Littleton re same.                                      92.50

 4/09/20   GEL        .30   Conferred with C. Schneider, L. Pelanek, and K. Hotaling          307.50
                            re staffing issues.

 4/10/20   GEL        .10   Conferred with C. Schneider re staffing issues.                   102.50

 4/10/20   GEL        .20   Conferred with L. Pelanek and K. Hotaling re production           205.00
                            to IAG.

 4/14/20   KHH        .30   Emailed L. Pelanek and reviewed response re same.                 277.50

 4/15/20   GEL        .20   Conferred with K. Hotaling and L. Pelanek re DOJ                  205.00
                            production.

 4/20/20   GEL        .30   Conferred with L. Pelanek re SafeSport matters.                   307.50

 4/22/20   GEL        .30   Conferred with L. Pelanek re Safe Sport matters.                  307.50

 4/29/20   GEL        .30   Conferred with C. Schneider, L. Pelanek and K. Hotaling           307.50
                            re SafeSport files and questions.

 4/29/20   GEL        .20   Correspondence with USAG legal team re same.                      205.00

 4/30/20   KHH        .50   Call with USAG legal team re SafeSport.                           462.50

 4/30/20   GEL        .50   Call with USAG legal team re SafeSport.                           512.50

 4/30/20   GEL        .20   Reviewed production letter and conferred with L. Pelanek          205.00
                            re same.

                     4.30   PROFESSIONAL SERVICES                                          $ 4,287.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                          $ -428.75

                                                                     FEE SUB-TOTAL         $ 3,858.75




                                            Page 21
   Case 18-09108-RLM-11   Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42    Pg 22 of
                                      LAW200
                                          OFFICES

                                JENNER & BLOCK LLP
                                        353 N. Clark Street
                                   CHICAGO, ILLINOIS 60654-3456
                                          (312) 222-9350



SUMMARY OF INVESTIGATIONS

NAME                                                   HOURS         RATE          TOTAL
GAYLE E. LITTLETON                                       3.10     1,025.00        3,177.50
KERI HOLLEB HOTALING                                     1.20       925.00        1,110.00
TOTAL                                                    4.30                   $ 4,287.50



MATTER 10211 TOTAL                                                              $ 3,858.75




                                         Page 22
   Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42                  Pg 23 of
                                        LAW200
                                            OFFICES

                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




MEDIATION                                                                          MATTER NUMBER - 10229

 4/01/20   CS       2.00   Attended                                  (1.2) and follow-up         2,450.00
                           meeting (.8).

 4/01/20   DNP      2.10   Telephone conference                                                  2,362.50
                                                                              re
                           numerous mediation/settlement issues (1.2); telephone
                           conference with G. Plews. G. Gotwald, C Steege re
                           strategy and worked on follow up analysis re same (.9).

 4/02/20   CS        .40   Telephone conference with D. Panos re strategy.                         490.00

 4/02/20   CS        .80   Attended team meeting re strategy re mediation.                         980.00

 4/02/20   CS        .40   Telephone conference                                                    490.00

 4/02/20   DNP      2.30   Telephone conference with G. Plews, G. Gotwald, C.                    2,587.50
                           Steege and M. Root re numerous strategy issues re
                                                                         (.8);
                           telephone conference
                           (.4); follow up telephone conference with C. Steege re
                           same (.4); follow-up correspondence related to same
                           (.7).

 4/02/20   MMR       .80   Participated in weekly team call regarding numerous                     780.00
                           strategy issues.

 4/03/20   DNP       .20   Emails with G. Gotwald re draft reconsideration motion.                 225.00

 4/04/20   DNP       .20   Emails with team re strategy                                            225.00
                                             .

 4/06/20   DNP      1.20   Emails with C. Steege re Twistars objections and                      1,350.00
                           reviewed same (.2); reviewed motion for reconsideration
                           and emails with G. Gotwald re same (.7); follow up
                           emails / team re various settlement strategy issues (.3).

 4/07/20   CS       1.50   Worked on mediation/plan strategy matters.                            1,837.50

 4/09/20   DNP       .50   Reviewed insurers and Committee's motions for                           562.50
                           extension of time and emails with C. Steege and M. Root
                           re our response.

 4/10/20   CS       1.00   Attended team meeting re mediation strategy.                          1,225.00




                                            Page 23
  Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42             Pg 24 of
                                       LAW200
                                           OFFICES

                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350



4/10/20   DNP      1.20   Telephone conference with team re numerous strategy              1,350.00
                          issues for mediation/settlement negotiations (.1.0);
                          reviewed and responded to draft responses to insurers'
                          and Committee's (.1); reviewed revisions to Disclosure
                          statement and Confirmation plan (.1).

4/15/20   CS       1.00            telephone conference                                    1,225.00


4/15/20   DNP       .50   Telephone conference with C. Steege re                             562.50



4/16/20   CS       1.00   Prepared for (.3) and attended team call re mediation            1,225.00
                          (.7).

4/16/20   DNP       .70   Telephone conference with team re numerous strategy                787.50
                          issues.

4/16/20   MMR       .60   Participated in weekly strategy call.                              585.00

4/21/20   CS       1.00   Telephone conference                                   .         1,225.00

4/21/20   CS        .60   Telephone conference with M. Root                                  735.00
                                      .

4/21/20   DNP      1.20   Telephone conference                                             1,350.00
                                              (1.0); telephone conference with C.
                          Steege re follow up and
                                            (.2).

4/22/20   CS        .30   Telephone conference                                               367.50

4/22/20   CS        .30   Telephone conference with D. Panos re mediation.                   367.50

4/23/20   CS        .50   Attended team planning call re mediation.                          612.50

4/23/20   CS        .10   Telephone conference with D. Panos                                 122.50

4/23/20   DNP      1.30   Telephone conference with team re various strategy               1,462.50
                          issue (1.0); telephone conference with C Steege re
                                                                        (.3).

4/23/20   MMR      1.00   Participated in weekly all professionals call re strategy.         975.00

4/24/20   CS       1.60   Telephone conference                                             1,960.00
                                  .

4/24/20   CS        .50   Telephone conference                                               612.50
                                  .



                                           Page 24
   Case 18-09108-RLM-11       Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42          Pg 25 of
                                           LAW200
                                               OFFICES

                                     JENNER & BLOCK LLP
                                              353 N. Clark Street
                                         CHICAGO, ILLINOIS 60654-3456
                                                (312) 222-9350



 4/24/20   DNP         1.80   Telephone conference                                          2,025.00



 4/29/20   DNP          .50   Worked on various settlement strategy issues and emails         562.50
                              with K. Carson re same (.3); telephone conference w. C.
                              Steege re same (.2).

 4/30/20   CS           .80   Attended team meeting re strategy.                              980.00

 4/30/20   DNP          .70   Telephone conference with team re numerous strategy             787.50
                              issues.

 4/30/20   MMR          .80   Participated in weekly all professionals strategy call.         780.00

                      31.40   PROFESSIONAL SERVICES                                       $ 36,225.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                        $ -3,622.50

                                                                        FEE SUB-TOTAL     $ 32,602.50


SUMMARY OF MEDIATION

NAME                                                     HOURS                 RATE           TOTAL
CATHERINE L. STEEGE                                        13.80            1,225.00        16,905.00
DEAN N. PANOS                                              14.40            1,125.00        16,200.00
MELISSA M. ROOT                                             3.20              975.00         3,120.00
TOTAL                                                      31.40                          $ 36,225.00



MATTER 10229 TOTAL                                                                        $ 32,602.50




                                               Page 25
      Case 18-09108-RLM-11    Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 26 of
                                          LAW200
                                              OFFICES

                                    JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350




DIP                                                                            MATTER NUMBER - 10237

 4/01/20   ATS         1.70   Finished draft of financing motion (1.5); corresponded           969.00
                              with C. Steege and M. Root re same (.2).

                       1.70   PROFESSIONAL SERVICES                                          $ 969.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                            $ -96.90

                                                                       FEE SUB-TOTAL         $ 872.10


SUMMARY OF DIP

NAME                                                        HOURS             RATE            TOTAL
ADAM T. SWINGLE                                               1.70           570.00            969.00
TOTAL                                                         1.70                           $ 969.00



MATTER 10237 TOTAL                                                                           $ 872.10




                                              Page 26
   Case 18-09108-RLM-11     Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 27 of
                                         LAW200
                                             OFFICES

                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




DOCUMENT PRODUCTION                                                           MATTER NUMBER - 10253

 4/01/20   LEP        .20   Reviewed Hilder documents for privilege.                          117.00

 4/01/20   LEP        .80   Reviewed targeted search related to Wall Street Journal           468.00
                            article.

 4/01/20   AH        4.30   Conducted quality control review of documents for               1,892.00
                            production.

 4/01/20   AOG       4.90   Conducted quality control review of first level reviewed        2,156.00
                            documents for privilege.

 4/01/20   AES       5.60   Conducted relevance/responsive and privilege quality            2,464.00
                            control review.

 4/14/20   LEP        .10   Worked with A. Murphy re IAG production.                           58.50

 4/15/20   JQM        .50   Responded to requests relating to upcoming document               200.00
                            production.

 4/16/20   LEP        .10   Drafted production letter and circulated.                          58.50

 4/16/20   LEP        .10   Worked with J. Casteel on production.                              58.50

 4/16/20   JQM        .30   Responded to requests per upcoming document                       120.00
                            production.

 4/17/20   JQM       1.20   Worked on quality check and preparation of document               480.00
                            production.

 4/22/20   LEP        .20   Worked on issue related to IAG document production.               117.00

 4/30/20   LEP        .10   Telephone conference with A. Murphy re TAR process                 58.50
                            and status.

 4/30/20   JQM       1.50   Prepared documents for production.                                600.00

                    19.90   PROFESSIONAL SERVICES                                          $ 8,848.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                          $ -884.80

                                                                      FEE SUB-TOTAL        $ 7,963.20




                                             Page 27
   Case 18-09108-RLM-11    Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42                Pg 28 of
                                       LAW200
                                           OFFICES

                                 JENNER & BLOCK LLP
                                         353 N. Clark Street
                                    CHICAGO, ILLINOIS 60654-3456
                                           (312) 222-9350



SUMMARY OF DOCUMENT PRODUCTION

NAME                                                               HOURS          RATE          TOTAL
LAURA E. PELANEK                                                      1.60       585.00          936.00
ALEXANDER N. GHANTOUS                                                 4.90       440.00        2,156.00
ALVIN HSIEH                                                           4.30       440.00        1,892.00
ANGELINA E. CLARKE SMITH                                              5.60       440.00        2,464.00
JESSICA M. MERKOURIS                                                  3.50       400.00        1,400.00
TOTAL                                                                19.90                   $ 8,848.00



MATTER 10253 TOTAL                                                                          $ 7,963.20
                                                              TOTAL INVOICE               $ 179,237.55


SUMMARY OF PROFESSIONAL SERVICES

NAME                                                     HOURS                  RATE           TOTAL
CATHERINE L. STEEGE                                        51.40             1,225.00        62,965.00
DEAN N. PANOS                                              34.30             1,125.00        38,587.50
JOHN H. MATHIAS JR                                          1.00             1,100.00         1,100.00
GAYLE E. LITTLETON                                          3.10             1,025.00         3,177.50
MELISSA M. ROOT                                            41.00               975.00        39,975.00
DAVID M. KROEGER                                             .50               950.00           475.00
KERI HOLLEB HOTALING                                        1.20               925.00         1,110.00
LAURA E. PELANEK                                            1.60               585.00           936.00
ADAM T. SWINGLE                                            63.10               570.00        35,967.00
ALEXANDER N. GHANTOUS                                       4.90               440.00         2,156.00
ALVIN HSIEH                                                 4.30               440.00         1,892.00
ANGELINA E. CLARKE SMITH                                    5.60               440.00         2,464.00
TOI D. HOOKER                                               9.50               400.00         3,800.00
JESSICA M. MERKOURIS                                        3.50               400.00         1,400.00
MARC A. PATTERSON                                           7.60               230.00         1,748.00
TOTAL                                                     232.60                          $ 197,753.00




                                          Page 28
Case 18-09108-RLM-11   Doc 1423-6   Filed 02/03/21   EOD 02/03/21 17:26:42   Pg 29 of
                                        200




                           May 2020
   Case 18-09108-RLM-11       Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42             Pg 30 of
                                          LAW200
                                              OFFICES

                                    JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350



USA GYMNASTICS
ATTN: LI LI LEUNG,
CHIEF EXECUTIVE OFFICER
130 EAST WASHINGTON STREET
SUITE 700
INDIANAPOLIS, IN 46204

CLIENT NUMBER: 58399

FOR PROFESSIONAL SERVICES RENDERED
THROUGH MAY 31, 2020:


INSURANCE COVERAGE ISSUES                                                      MATTER NUMBER - 10059

 5/01/20   CS           .40   Telephone conference                                              490.00

 5/01/20   CS          1.00   Telephone conference with team re costs brief.                  1,225.00

 5/01/20   DNP         1.80   Telephone conference                                            2,025.00
                                           (.4); continued review of costs motion (.4);
                              telephone conference with C. Steege and M. Root re
                              same (1.0).

 5/01/20   MMR         1.60   Participated in meeting with C. Steege and D. Panos             1,560.00
                              regarding insurance coverage matters (1.0); follow-up
                              work related to same (.6).

 5/01/20   ATS          .80   Analyzed materials for correspondence to insurers (.6);           456.00
                              corresponded with M. Root and J. McQuillen (Plews) re
                              same (.2).

 5/04/20   MMR          .80   Reviewed transcripts in connection with insurance                 780.00
                              coverage motion and send excerpts to C. Steege.

 5/05/20   DNP          .40   Telephone conference w. C. Steege re draft costs motion           450.00
                              and strategy and emails re same.

 5/07/20   CS          1.00   Worked on costs brief revision.                                 1,225.00

 5/07/20   MMR          .30   Conferred with C. Steege on coverage brief.                       292.50

 5/08/20   CS          2.00   Revised costs brief.                                            2,450.00

 5/08/20   CS           .90   Edited LIU Reply re fees.                                       1,102.50

 5/08/20   MMR          .40   Reviewed insurance coverage motion.                               390.00

 5/11/20   CS          3.00   Revised insurance coverage motion (2.8); conferred with         3,675.00
                              M. Root re same (.2).



                                               Page 2
  Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42           Pg 31 of
                                       LAW200
                                           OFFICES

                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350



5/11/20   MMR       .20   Conferred with C. Steege on insurance coverage motion.           195.00

5/12/20   CS       4.00   Revised costs brief.                                           4,900.00

5/13/20   CS       8.00   Revised costs brief.                                           9,800.00

5/13/20   DNP      1.60   Reviewed draft of costs motion and emails and telephone        1,800.00
                          conference with C. Steege re same.

5/13/20   ATS      6.80   Analyzed                                                       3,876.00
                                                               (4.4); cite checked
                          bankruptcy costs motion (.8); revised bankruptcy costs
                          motion (1.2); multiple correspondence with C. Steege
                          and M. Root re same (.4).

5/13/20   ATS      2.30   Researched caselaw for bankruptcy costs motion (1.8);          1,311.00
                          summarized same for C. Steege (.5).

5/14/20   CS       7.00   Revised cost brief (5.8); conference with D. Panos re          8,575.00
                          same (1.2).

5/14/20   CS       1.00   Revised affidavits.                                            1,225.00

5/14/20   DNP      2.50   Worked on costs motion (1.0); numerous telephone               2,812.50
                          conference with and emails with C. Steege re same (1.2);
                          telephone conference with G. Plews re same (.3).

5/14/20   MMR      1.60   Reviewed and edited insurance coverage motion (1.1);           1,560.00
                          email with team regarding numbers and inserts for same
                          (.5).

5/14/20   ATS      5.60   Analyzed                                                       3,192.00
                                                                (4.7); revised
                          bankruptcy costs motion (.5); multiple correspondence
                          with C. Steege and M. Root re same (.4).

5/15/20   CS        .60   Revised sections of defense costs brief (.3); telephone          735.00
                          conference with D. Panos re same (.3).

5/15/20   DNP      1.40   Continued review and comment to costs motion (1.1);            1,575.00
                          telephone conference with and emails with C. Steege re
                          same (.3).

5/15/20   MMR       .40   Reviewed revised insurance coverage motion.                      390.00

5/15/20   ATS      1.10   Cite checked bankruptcy costs motion.                            627.00

5/18/20   DNP      2.00   Reviewed and worked on comments to costs motion                2,250.00
                          (1.6); telephone conferences with K. Carson and C.
                          Steege re same (. 4).



                                            Page 3
  Case 18-09108-RLM-11    Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42           Pg 32 of
                                      LAW200
                                          OFFICES

                                JENNER & BLOCK LLP
                                         353 N. Clark Street
                                    CHICAGO, ILLINOIS 60654-3456
                                           (312) 222-9350



5/19/20   DNP      1.30   Worked on continued review of costs motion (.7); emails       1,462.50
                          with K. Carson re same (.2); telephone conference with
                          C. Steege and G. Gotwald re LIU order (.4).

5/19/20   MMR       .20   Reviewed LIU order (.1) and conferred with G. Gotwald           195.00
                          (.1).

5/19/20   ATS       .60   Analyzed materials for correspondence to insurers (.5);         342.00
                          corresponded with J. McQuillen (Plews) re same (.1).

5/20/20   CS       1.00   Revised costs brief.                                          1,225.00

5/20/20   DNP      1.20   Worked on costs motion and declaration and emails with        1,350.00
                          C. Steege re same (.8); emails with Team re same.

5/21/20   DNP       .50   Emails with team re costs motion and related issues re          562.50
                          LIU.

5/22/20   CS        .20   Reviewed LIU discovery.                                         245.00

5/22/20   CS        .50   Revised costs brief.                                            612.50

5/22/20   DNP      1.40   Reviewed revised draft of costs motion, and telephone         1,575.00
                          conferenced and emails with C. Steege and G. Plews re
                          same.

5/26/20   CS        .30   Reviewed MJ declaration.                                        367.50

5/26/20   CS       2.00   Revised brief (1.6); conference with D. Panos re same         2,450.00
                          (.4).

5/26/20   DNP      1.60   Continued review on costs motion (1.1); numerous              1,800.00
                          emails (.1) and telephone conference with C. Steege re
                          same (.4).

5/26/20   MMR       .70   Reviewed and commented on insurance coverage                    682.50
                          motion.

5/26/20   ATS       .20   Corresponded with G. Plews, G. Gotwald, and C. Steege           114.00
                          re revisions to costs brief.

5/27/20   CS       4.50   Revised brief and emails re revisions (3.5); conference       5,512.50
                          with D. Panos and G. Plews team re same (1.0).

5/27/20   DNP      2.90   Numerous telephone conferences and emails with C.             3,262.50
                          Steege, G. Plews and C. Kozak re costs motion (1.0);
                          reviewed and revised same (1.9).

5/27/20   MMR      1.90   Reviewed and commented on insurance coverage brief.           1,852.50




                                           Page 4
   Case 18-09108-RLM-11       Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42           Pg 33 of
                                          LAW200
                                              OFFICES

                                    JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350



 5/28/20   DNP          .50   Worked on costs motion and numerous emails with C.              562.50
                              Steege re same.

 5/29/20   DNP          .40   Reviewed revisions to costs motion and emails with C.           450.00
                              Steege and M. Root re same.

 5/29/20   MMR          .30   Conferred with C Steege regarding insurance brief.              292.50

 5/29/20   MMR          .80   Reviewed and commented on revised insurance brief.              780.00

 5/30/20   DNP          .30   Emails with C. Steege and M. Root re follow up strategy         337.50
                              re costs motion.

 5/30/20   MMR         1.00   Reviewed Court's prior order and briefing in connection         975.00
                              with insurance brief (.8); e-mail with C. Steege and D.
                              Panos re same (.2).

                      84.80   PROFESSIONAL SERVICES                                       $ 87,953.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                        $ -8,795.30

                                                                       FEE SUB-TOTAL      $ 79,157.70


SUMMARY OF INSURANCE COVERAGE ISSUES

NAME                                                     HOURS                RATE            TOTAL
CATHERINE L. STEEGE                                       37.40            1,225.00         45,815.00
DEAN N. PANOS                                             19.80            1,125.00         22,275.00
MELISSA M. ROOT                                           10.20              975.00          9,945.00
ADAM T. SWINGLE                                           17.40              570.00          9,918.00
TOTAL                                                      84.80                          $ 87,953.00



MATTER 10059 TOTAL                                                                        $ 79,157.70




                                               Page 5
   Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42             Pg 34 of
                                        LAW200
                                            OFFICES

                                  JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350




PLAN OF REORGANIZATION/DISCLOSURE                                             MATTER NUMBER - 10075
STATEMENT

 5/04/20   CS        .20   Reviewed                                                           245.00

 5/19/20   MMR      1.60   Reviewed objections filed by Survivors Committee to              1,560.00
                           Solicitation Motion and DS.

 5/19/20   ATS      1.30   Analyzed Committee's objections to disclosure statement            741.00
                           and disclosure statement motion.

 5/20/20   CS       1.00   Telephone conference with certain insurers re disclosure         1,225.00
                           statement.

 5/20/20   CS        .30   Reviewed disclosure statement objection from                       367.50
                           Committee.

 5/20/20   MXP      1.10   Retrieved cases cited in Objections to Disclosure                  253.00
                           Statement via Westlaw and Lexis for A. Swingle.

 5/20/20   MMR      1.80   Participated in call with insurers and C. Steege on              1,755.00
                           comments to plan and DS (1.0); participated in internal
                           call with Jenner and Plews team re same (.8).

 5/21/20   MMR      1.40   Read and outlined responses to Committee objections to           1,365.00
                           DS and plan solicitation.

 5/26/20   ATS      1.80   Analyzed supplemental certificate of service of disclosure       1,026.00
                           statement hearing notice to confirm adequacy of service.

 5/26/20   ATS       .40   Analyzed recently filed objections to disclosure                   228.00
                           statement.

 5/27/20   CS        .30   Email with                                                         367.50

 5/27/20   ATS      2.50   Analyzed supplemental certificate of service of disclosure       1,425.00
                           statement hearing notice to confirm adequacy of service.

 5/28/20   SEH       .50   Reviewed updates to Medicare provisions of Plan.                   450.00

 5/28/20   SEH      1.50   Researched Medicare reporting laws.                              1,350.00

 5/28/20   SEH      1.00   Prepared edits to Plan.                                            900.00

 5/28/20   SEH      1.00   Prepared summary of Medicare background and                        900.00
                           implications for client.

 5/29/20   MMR       .30   Reviewed deposition notices served on USOPC (.2)                   292.50
                           conferred with C. Steege on same (.1).



                                               Page 6
   Case 18-09108-RLM-11       Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42         Pg 35 of
                                          LAW200
                                              OFFICES

                                    JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350



                      18.00   PROFESSIONAL SERVICES                                     $ 14,450.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                      $ -1,445.05

                                                                      FEE SUB-TOTAL     $ 13,005.45


SUMMARY OF PLAN OF REORGANIZATION/DISCLOSURE

NAME                                                    HOURS                RATE           TOTAL
CATHERINE L. STEEGE                                        1.80           1,225.00         2,205.00
MELISSA M. ROOT                                            5.10             975.00         4,972.50
SARAH E. HADDY                                             4.00             900.00         3,600.00
ADAM T. SWINGLE                                            6.00             570.00         3,420.00
MARC A. PATTERSON                                          1.10             230.00           253.00
TOTAL                                                     18.00                         $ 14,450.50



MATTER 10075 TOTAL                                                                      $ 13,005.45




                                              Page 7
   Case 18-09108-RLM-11     Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 36 of
                                        LAW200
                                            OFFICES

                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




CLAIMS ADMINISTRATION AND OBJECTIONS                                         MATTER NUMBER - 10083

 5/04/20   MMR        .30   Conferred with C. Steege on bar date issues and                  292.50
                            circulated relevant filings.

 5/11/20   ATS        .10   Corresponded with M. Root re inquiry from sexual abuse            57.00
                            claimants' counsel.

                      .40   PROFESSIONAL SERVICES                                          $ 349.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                          $ -34.95

                                                                     FEE SUB-TOTAL         $ 314.55


SUMMARY OF CLAIMS ADMINISTRATION AND OBJECTIONS

NAME                                                      HOURS             RATE            TOTAL
MELISSA M. ROOT                                              .30           975.00            292.50
ADAM T. SWINGLE                                              .10           570.00             57.00
TOTAL                                                        .40                           $ 349.50



MATTER 10083 TOTAL                                                                         $ 314.55




                                             Page 8
   Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 37 of
                                        LAW200
                                            OFFICES

                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




FEE PETITION/PROFESSIONAL RETENTION                                          MATTER NUMBER - 10091

 5/01/20   TDH      7.10   Continued work on preparing fee application materials.          2,840.00

 5/02/20   TDH      3.30   Continued work on preparing fee application materials.          1,320.00

 5/03/20   TDH      3.30   Continued work on preparing fee application materials.          1,320.00

 5/04/20   MMR      2.30   Revised and edited fee application.                             2,242.50

 5/04/20   MMR       .50   Analysis of monthly statements and circulated same.               487.50

 5/04/20   ATS      2.10   Reviewed fee application exhibits prepared by T. Hooker         1,197.00
                           (.3); revised fee application (1.4); corresponded with M.
                           Root re application (.2); corresponded with M. Woods re
                           accounting data for application (.2).

 5/04/20   TDH      1.40   Continued work on preparing fee application materials.            560.00

 5/05/20   CS        .80   Revised fee application.                                          980.00

 5/05/20   MMR       .90   Worked on fee application (.5) and call with USAG                 877.50
                           regarding fee matters (.4).

 5/05/20   ATS       .50   Corresponded with M. Root, T. Hooker, and M. Woods re             285.00
                           fee application accounting data (.2); analyzed same for
                           fee application (.3).

 5/05/20   ATS       .10   Revised chart tracking estate professionals' fees and              57.00
                           expenses.

 5/05/20   TDH      1.10   Revised fee application exhibits.                                 440.00

 5/06/20   MXP      1.50   Prepared draft Expense Backup Exhibit for Jenner's Fee            345.00
                           Application re December 2018 to March 2020 expenses.

 5/06/20   MMR      1.10   Reviewed and edited final fee application (1.0);                1,072.50
                           telephone call with G. Gotwald regarding fee application
                           (.1).

 5/06/20   ATS      2.20   Corresponded with C. Steege and M. Root re interim              1,254.00
                           payments (.2); revised fee application (1.2);
                           corresponded with T. Hooker and M. Woods re same
                           (.3); corresponded with T. Broadway re filing (.3); filed
                           and served (.2).

 5/06/20   TDH      3.90   Revised fee application exhibits.                               1,560.00




                                             Page 9
   Case 18-09108-RLM-11     Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 38 of
                                         LAW200
                                             OFFICES

                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350



 5/07/20   MXP       1.90   Prepared chart that lists the redacted entries from               437.00
                            Investigations and Document Production matters for M.
                            Root.

 5/07/20   MXP       1.70   Organized Expense Backup for Exhibit to Jenner's Fee              391.00
                            Application re December 2018 to March 2020 expenses.

 5/07/20   MMR        .80   Reviewed April fee statement for confidentiality.                 780.00

 5/07/20   ATS        .40   Corresponded with M. Root re fee application and                  228.00
                            invoices.

 5/07/20   TDH        .80   Worked on gathering LEDES data with finance                       320.00
                            department.

 5/08/20   MMR        .30   E-mail with parties and UST regarding fee applications.           292.50

 5/08/20   ATS        .40   Corresponded with M. Root and M. Patterson re invoice             228.00
                            redactions and analyzed same.

 5/08/20   TDH        .80   Worked on gathering LEDES data with finance                       320.00
                            department.

 5/15/20   CS         .40   Telephone conference with US Trustee re fee hearing               490.00
                            and questions.

 5/19/20   MMR        .20   Worked on monthly statement.                                      195.00

 5/19/20   ATS        .50   Drafted notice of Jenner's April invoice (.1); finalized          285.00
                            redactions on same (.2); revised chart tracking estate
                            professionals' fees (.2).

 5/21/20   MMR        .40   Finalized April monthly statement for filing.                     390.00

 5/21/20   ATS        .60   Drafted notice for Jenner's April invoice (.2); finalized         342.00
                            redactions on same (.4).

 5/27/20   ATS        .20   Revised chart tracking estate professionals' fees.                114.00

 5/29/20   CS         .80   Reviewed fee response letter.                                     980.00

                    42.30   PROFESSIONAL SERVICES                                         $ 22,630.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                        $ -2,263.05

                                                                      FEE SUB-TOTAL       $ 20,367.45




                                             Page 10
   Case 18-09108-RLM-11   Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42    Pg 39 of
                                      LAW200
                                          OFFICES

                                JENNER & BLOCK LLP
                                        353 N. Clark Street
                                   CHICAGO, ILLINOIS 60654-3456
                                          (312) 222-9350



SUMMARY OF FEE PETITION/PROFESSIONAL RETENTION

NAME                                                HOURS            RATE          TOTAL
CATHERINE L. STEEGE                                    2.00       1,225.00        2,450.00
MELISSA M. ROOT                                        6.50         975.00        6,337.50
ADAM T. SWINGLE                                        7.00         570.00        3,990.00
TOI D. HOOKER                                        21.70          400.00        8,680.00
MARC A. PATTERSON                                      5.10         230.00        1,173.00
TOTAL                                                 42.30                    $ 22,630.50



MATTER 10091 TOTAL                                                             $ 20,367.45




                                         Page 11
   Case 18-09108-RLM-11     Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 40 of
                                         LAW200
                                             OFFICES

                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




ROUTINE MOTIONS                                                               MATTER NUMBER - 10113

 5/04/20   ATS        .50   Finished draft of fifth motion to extend time to remove           285.00
                            civil actions.

 5/06/20   ATS        .40   Revised fifth removal motion and filed.                           228.00

                      .90   PROFESSIONAL SERVICES                                           $ 513.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                           $ -51.30

                                                                      FEE SUB-TOTAL         $ 461.70


SUMMARY OF ROUTINE MOTIONS

NAME                                                       HOURS             RATE            TOTAL
ADAM T. SWINGLE                                               .90           570.00            513.00
TOTAL                                                         .90                           $ 513.00



MATTER 10113 TOTAL                                                                          $ 461.70




                                             Page 12
   Case 18-09108-RLM-11     Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 41 of
                                         LAW200
                                             OFFICES

                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




ATTENDANCE AT COURT HEARINGS                                                  MATTER NUMBER - 10121

 5/27/20   CS         .40   Prepared for (.2) and attended hearing re removal motion          490.00
                            (.2).

 5/27/20   MMR        .20   Participated in telephonic court hearing.                         195.00

                      .60   PROFESSIONAL SERVICES                                           $ 685.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                           $ -68.50

                                                                      FEE SUB-TOTAL         $ 616.50


SUMMARY OF ATTENDANCE AT COURT HEARINGS

NAME                                                         HOURS              RATE         TOTAL
CATHERINE L. STEEGE                                             .40          1,225.00         490.00
MELISSA M. ROOT                                                 .20            975.00         195.00
TOTAL                                                           .60                         $ 685.00



MATTER 10121 TOTAL                                                                          $ 616.50




                                             Page 13
   Case 18-09108-RLM-11     Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42             Pg 42 of
                                        LAW200
                                            OFFICES

                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




COMMUNICATIONS WITH THE BOARD/ATTENDANCE                                      MATTER NUMBER - 10138
AT BOARD MEETINGS/CORPORATION GOVERNANCE

 5/05/20   DNP        .20   Telephone conference with K. Carson re various                    225.00
                            mediation/ settlement strategy updates.

 5/18/20   DNP        .70   Telephone conference with K. Carson re settlement                 787.50
                            strategy.

 5/29/20   DNP        .50   Emails with K. Carson re various strategy issues                  562.50
                            including subpoenas by plaintiffs to USOPC.

                     1.40   PROFESSIONAL SERVICES                                          $ 1,575.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                          $ -157.50

                                                                     FEE SUB-TOTAL         $ 1,417.50


SUMMARY OF COMMUNICATIONS WITH THE BOARD/ATTENDANCE

NAME                                           HOURS                       RATE               TOTAL
DEAN N. PANOS                                    1.40                   1,125.00             1,575.00
TOTAL                                            1.40                                      $ 1,575.00



MATTER 10138 TOTAL                                                                         $ 1,417.50




                                            Page 14
   Case 18-09108-RLM-11     Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42           Pg 43 of
                                        LAW200
                                            OFFICES

                                  JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350




REPORTING/U.S. TRUSTEE                                                      MATTER NUMBER - 10156

 5/17/20   MMR        .20   Reviewed April MOR.                                             195.00

                      .20   PROFESSIONAL SERVICES                                         $ 195.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                         $ -19.50

                                                                    FEE SUB-TOTAL         $ 175.50


SUMMARY OF REPORTING/U.S. TRUSTEE

NAME                                                    HOURS              RATE            TOTAL
MELISSA M. ROOT                                            .20            975.00            195.00
TOTAL                                                      .20                            $ 195.00



MATTER 10156 TOTAL                                                                        $ 175.50




                                           Page 15
   Case 18-09108-RLM-11     Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42              Pg 44 of
                                         LAW200
                                             OFFICES

                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




CASE ADMINISTRATION                                                         MATTER NUMBER - 10199

 5/06/20   ATS        .20   Drafted notice of hearing for May motions.                          114.00

 5/07/20   CS         .20   Emails with US Trustee re insurance coverage.                       245.00

 5/07/20   ATS        .10   Corresponded with M. Root re notice of May motions.                  57.00

 5/08/20   ATS        .20   Revised notice of May motions and filed.                            114.00

 5/12/20   MMR        .10   E-mail correspondence with Court regarding 5/27                      97.50
                            hearing.

 5/12/20   TDH        .30   Archived team email communications.                                 120.00

 5/15/20   TDH        .60   Updated case calendar.                                              240.00

 5/15/20   TDH        .90   Prepared team outlook calendar notifications with                   360.00
                            upcoming deadlines.

 5/18/20   MMR        .30   Telephone conference with Clerk regarding scheduling of             292.50
                            hearings (.1); reviewed notices related to same (.2).

 5/18/20   ATS        .30   Drafted notice continuing hearing on all fee applications           171.00
                            (.2); filed and served (.1).

 5/18/20   ATS        .70   Drafted notice setting pre-trial conference and hearing for         399.00
                            disclosure statement (.3); confirmed service
                            requirements (.2); filed and served (.2).

 5/19/20   MMR        .10   Telephone call with P. Marshall re preliminary injunction            97.50
                            hearing.

 5/21/20   CS         .80   Prepared for (.3) and telephone conference with USOPC               980.00
                            re status (.5).

 5/21/20   MMR        .50   Telephone conference with C. Steege and USOPC                       487.50
                            counsel.

 5/21/20   ATS        .20   Filed certificate of service for PPP complaint and                  114.00
                            preliminary injunction motion.

 5/26/20   ATS        .30   Drafted May omnibus hearing agenda (.2); corresponded               171.00
                            with M. Root and filed (.1).

 5/26/20   TDH        .10   Transcript to M. Root.                                               40.00

 5/27/20   MMR        .30   Telephone call with clerk regarding PPP motion (.1),                292.50
                            revised and uploaded order (.2).



                                             Page 17
   Case 18-09108-RLM-11      Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42             Pg 45 of
                                         LAW200
                                             OFFICES

                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350



 5/27/20   ATS         .30   Analyzed local rules re summary judgment motions and              171.00
                             corresponded with M. Root.

 5/27/20   ATS         .20   Corresponded with T. Hooker re deadlines on USAG                  114.00
                             case calendar.

 5/28/20   ATS         .30   Served motion to authorize PPP funding and motion to              171.00
                             shorten notice (.1); corresponded with P. Marshall and M.
                             Dole re notice setting hearing on same (.2).

 5/29/20   MMR         .20   Conferred with A. Swingle regarding noticing of PPP               195.00
                             authority hearing.

 5/29/20   ATS         .60   Corresponded with P. Marshall and M. Dole re notices of           342.00
                             hearing (.2); revised same and field (.3); served notices
                             (.1).

                      7.80   PROFESSIONAL SERVICES                                          $ 5,385.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                           $ -538.55

                                                                      FEE SUB-TOTAL         $ 4,846.95


SUMMARY OF CASE ADMINISTRATION

NAME                                                      HOURS               RATE             TOTAL
CATHERINE L. STEEGE                                         1.00           1,225.00           1,225.00
MELISSA M. ROOT                                             1.50             975.00           1,462.50
ADAM T. SWINGLE                                             3.40             570.00           1,938.00
TOI D. HOOKER                                               1.90             400.00             760.00
TOTAL                                                       7.80                            $ 5,385.50



MATTER 10199 TOTAL                                                                          $ 4,846.95




                                             Page 18
   Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 46 of
                                        LAW200
                                            OFFICES

                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




INVESTIGATIONS                                                             MATTER NUMBER - 10211

 5/01/20   GEL       .20   Conferred re next production.                                     205.00

 5/01/20   GEL       .20   Conferred with L. Pelanek and K. Hotaling re same.                205.00

 5/04/20   KHH       .20   Emailed C. Schneider.                                             185.00

 5/04/20   KHH       .10   Emailed G. Littleton and L. Pelanek.                               92.50

 5/04/20   KHH       .20   Reviewed email re disclosure statement.                           185.00

 5/04/20   GEL       .20   Correspondence with team and C. Steege re call.                   205.00

 5/11/20   CS        .60   Telephone conference with CJ Schneider, K. Hotaling,              735.00
                           and M. Stuaan re regulator request.

 5/11/20   KHH       .90   Prepared for (.3) and participated in teleconference with         832.50
                           counsel re investigations (.6).

 5/11/20   KHH       .20   Emailed G. Littleton re teleconference.                           185.00

 5/11/20   GEL       .30   Conferred with L. Pelanek and K. Hotaling re audits and           307.50
                           call with USAG team.

 5/13/20   KHH       .30   Began review of materials provided by C. Schneider.               277.50

 5/15/20   KHH       .20   Emailed with C. Steege.                                           185.00

 5/18/20   KHH       .20   Reviewed C. Steege emails.                                        185.00

 5/20/20   GEL       .40   Call with K. Hotaling and L. Pelanek.                             410.00

 5/21/20   CS       1.60   Telephone conference with regulator (1.1) and email to          1,960.00
                           group re meeting (.5).

 5/21/20   KHH       .50   Virtual meeting with team re disclosure statement issues.         462.50

 5/21/20   KHH       .50   Virtual meeting with C. Steege re follow-up measures.             462.50

 5/21/20   KHH       .20   Reviewed email correspondence from L. Pelanek.                    185.00

 5/21/20   KHH       .10   Edited email for C. Steege.                                        92.50

 5/21/20   GEL       .30   Conferred with K. Hotaling re investigation email.                307.50

 5/21/20   GEL       .20   Reviewed and commented on C. Steege email to                      205.00
                           regulator.




                                            Page 19
  Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42             Pg 47 of
                                       LAW200
                                           OFFICES

                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350



5/22/20   KHH       .50   Participated in virtual meeting with G. Littleton and L.           462.50
                          Pelanek.

5/22/20   KHH       .30   Participated in virtual follow-up meeting with L. Pelanek.         277.50

5/22/20   KHH       .10   Emailed C. Schneider re scheduling.                                 92.50

5/22/20   KHH       .80   Prepared for (.2) and participated in investigations               740.00
                          coordination call (.6).

5/22/20   GEL       .50   Call with K. Hotaling and L. Pelanek re investigation.             512.50

5/22/20   GEL       .20   Correspondence re investigation.                                   205.00

5/22/20   GEL       .50   Call with C. Schneider and R. Strauss re same.                     512.50

5/26/20   CS       1.00   Attended call re regulator requests.                             1,225.00

5/26/20   KHH       .20   Emailed G. Littleton re agreements.                                185.00

5/26/20   KHH      1.00   Participated in virtual meeting with G. Littleton, C.              925.00
                          Steege, C. Schneider, and L. Pelanek re next steps.

5/26/20   KHH       .20   Edited draft email re agreements.                                  185.00

5/26/20   KHH       .10   Emailed C. Schneider re agreements.                                 92.50

5/26/20   GEL      1.00   Call and correspondence with C. Schneider, C. Steege,            1,025.00
                          L. Pelanek and K. Hotaling.

5/27/20   DNP       .60   Reviewed communications re government investigations               675.00
                          and telephone conference with C. Steege re strategy.

5/27/20   KHH      4.20   Reviewed agreements and related materials and drafted            3,885.00
                          summary of same.

5/27/20   KHH       .30   Emailed with G. Littleton and L. Pelanek re produced               277.50
                          materials.

5/27/20   GEL       .50   Conferred with L. Pelanek and K. Hotaling re                       512.50
                          investigation correspondence re F. Sepler, S. Penny, and
                          privilege logs.

5/27/20   GEL       .10   Correspondence with C. Schneider.                                  102.50

5/28/20   KHH       .20   Emailed with C. Schneider re scheduling meeting with               185.00
                          USAG employee.

5/28/20   KHH      3.00   Reviewed                                                         2,775.00




                                           Page 20
   Case 18-09108-RLM-11       Doc 1423-6    Filed 02/03/21 EOD 02/03/21 17:26:42          Pg 48 of
                                             LAW200
                                                 OFFICES

                                       JENNER & BLOCK LLP
                                               353 N. Clark Street
                                          CHICAGO, ILLINOIS 60654-3456
                                                 (312) 222-9350



 5/28/20   KHH         2.00   Drafted                                                         1,850.00


 5/28/20   KHH          .10   Edited                                                             92.50

 5/28/20   KHH          .20   Reviewed letter related to agreement.                             185.00

 5/29/20   CS           .90   Telephone conference with LiLI re regulator questions.          1,102.50

 5/29/20   KHH          .10   Emailed with C. Steege.                                            92.50

 5/29/20   KHH          .10   Emailed with G. Littleton.                                         92.50

 5/29/20   KHH          .50   Completed draft of requests and status to address same.           462.50

 5/29/20   KHH          .60   Participated in telephone conference with C. Steege and           555.00
                              L. Leung.

 5/29/20   KHH          .30   Drafted summary of teleconference for G. Littleton and L.         277.50
                              Pelanek.

 5/29/20   KHH         1.00   Reviewed complaint and drafted email to G. Littleton and          925.00
                              L. Pelanek re same.

 5/29/20   GEL          .30   Conferred with K. Hotaling and L. Pelanek re call with L.         307.50
                              Leung.

 5/29/20   GEL          .10   Conferred with same re Epiq review.                               102.50

 5/30/20   GEL          .30   Reviewed Dallas filings and conferred with K. Hotaling            307.50
                              and L. Pelanek.

                    29.40     PROFESSIONAL SERVICES                                         $ 29,075.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                          $ -2,907.50

                                                                         FEE SUB-TOTAL      $ 26,167.50


SUMMARY OF INVESTIGATIONS

NAME                                                        HOURS               RATE            TOTAL
CATHERINE L. STEEGE                                            4.10          1,225.00          5,022.50
DEAN N. PANOS                                                   .60          1,125.00            675.00
GAYLE E. LITTLETON                                             5.30          1,025.00          5,432.50
KERI HOLLEB HOTALING                                         19.40             925.00         17,945.00
TOTAL                                                         29.40                         $ 29,075.00




                                                Page 21
   Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42             Pg 49 of
                                        LAW200
                                            OFFICES

                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




MEDIATION                                                                     MATTER NUMBER - 10229

 5/01/20   CS        .40   Telephone conference                                               490.00


 5/01/20   MMR       .50   Email with C. Steege (.1); participated in call with C.            487.50
                           Steege                      l (.4).

 5/04/20   CS       1.00   Telephone conference                                             1,225.00

 5/04/20   CS        .20   Prepared email                                                     245.00

 5/04/20   DNP      1.00   Telephone conference with                                        1,125.00
                                           and follow up call with C. Steege re
                           same.

 5/05/20   CS        .20   Telephone conference with D. Panos                                 245.00
                                  .

 5/05/20   CS        .30   Telephone conference with CJ Schneider re claims form.             367.50

 5/05/20   CS        .90   Telephone conference with                                        1,102.50


 5/05/20   CS        .30   Telephone conference with D. Panos re next steps re                367.50
                           mediation.

 5/05/20   DNP      1.20   Telephone conference with                                        1,350.00
                                           (.9); follow up call with C. Steege re
                           same (.3).

 5/07/20   CS        .50   Telephone conference with                                          612.50

 5/07/20   CS        .40   Telephone conference with                                          490.00


 5/07/20   CS       1.00   Team call re mediation.                                          1,225.00

 5/07/20   DNP      1.50   Telephone conference with team re numerous strategy              1,687.50
                           issues (1.0); telephone conference with
                                    (.5).

 5/07/20   MMR      1.20   Participated in call with                          (.5);         1,170.00
                           research and analysis                     (.7).

 5/07/20   MMR      1.00   Participated in all professionals strategy call.                   975.00

 5/08/20   CS       1.00   Telephone conference with                                        1,225.00




                                            Page 23
  Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42                  Pg 50 of
                                       LAW200
                                           OFFICES

                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350



5/08/20   DNP      1.00   Telephone conference with                                             1,125.00


5/14/20   CS        .50   Telephone conference with                                               612.50
                                .

5/14/20   CS        .70   Telephone conference with                             .                 857.50

5/14/20   DNP      1.00   Correspondence with                                                   1,125.00
                                                                                    (.8);
                          follow up emails with team re related issues (.2).

5/15/20   CS       1.20   Prepared for (.2) and attended call re mediation strategy             1,470.00
                          (1.0).

5/15/20   DNP      1.00   Telephone conference with team re status and strategy.                1,125.00

5/15/20   MMR      1.10   Participated in team call regarding strategy and case                 1,072.50
                          status (1.0); reviewed                       (.1).

5/18/20   CS        .20   Telephone conference with D. Panos re status of                         245.00
                          mediation.

5/19/20   CS        .80   Two telephone conferences with D. Panos                                 980.00


5/19/20   CS        .80   Telephone conference with D. Panos,                                     980.00
                                                         .

5/19/20   CS        .60   Telephone conference with G. Gotwald and G. Plews re                    735.00
                                                          (.3); follow-up email
                          correspondence re same (.3).

5/19/20   DNP      1.90   Telephone conference                                                  2,137.50
                                                                    (.8); follow up
                          telephone conferences (2) with C. Steege re same (.8);
                          telephone conference with C. Steege and G. Gotwald re
                          Disclosure Statement issues (.3).

5/19/20   MMR       .20   Telephone call with C. Steege re status of strategy                     195.00
                          issues.

5/20/20   CS       1.10   Attended meeting with G. Plews, G. Gotwald and D.                     1,347.50
                          Panos re                           (1.0); follow-up email
                          re same (.1).

5/20/20   DNP      1.00   Telephone conference with C. Steege, G. Plews, G.                     1,125.00
                          Gotwald re numerous strategy issues.




                                           Page 24
   Case 18-09108-RLM-11       Doc 1423-6   Filed 02/03/21 EOD 02/03/21 17:26:42             Pg 51 of
                                            LAW200
                                                OFFICES

                                      JENNER & BLOCK LLP
                                              353 N. Clark Street
                                         CHICAGO, ILLINOIS 60654-3456
                                                (312) 222-9350



 5/21/20   DNP          .70   Numerous e-mails with team re settlement strategy                   787.50
                              issues.

 5/22/20   CS           .80   Attended call re mediation, plan and open matters with              980.00
                              M. Root, D. Panos, CJ Schneider, G. Plews and G.
                              Gotwald (partial attendance).

 5/22/20   DNP         1.20   Prepared for (.2) and participated in telephone                   1,350.00
                              conference with team re general settlement strategy
                              (1.0).

 5/22/20   MMR         1.00   Participated in weekly strategy call.                               975.00

 5/27/20   CS           .60   Telephone conference with D. Panos re                               735.00


 5/27/20   DNP          .40   Telephone conference with C. Steege re                              450.00


 5/28/20   CS           .80   Attended team call re mediation status.                             980.00

 5/28/20   CS           .30   Attended call                                                       367.50

 5/28/20   CS          2.00   Attended call                                                     2,450.00

 5/28/20   DNP         3.20   Telephone conference with C. Steege re                            3,600.00
                                             (.3); telephone conference with team re
                              numerous settlement strategy issues (.8); telephone
                              conference with                     (.3); telephone
                              conference with

                                                  (1.5); follow up call with team re same
                              (.3).

                      36.70   PROFESSIONAL SERVICES                                           $ 42,197.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                            $ -4,219.75

                                                                        FEE SUB-TOTAL         $ 37,977.75


SUMMARY OF MEDIATION

NAME                                                      HOURS                RATE               TOTAL
CATHERINE L. STEEGE                                        16.60            1,225.00            20,335.00
DEAN N. PANOS                                              15.10            1,125.00            16,987.50
MELISSA M. ROOT                                              5.00             975.00             4,875.00
TOTAL                                                       36.70                             $ 42,197.50



                                               Page 25
   Case 18-09108-RLM-11   Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42   Pg 52 of
                                      LAW200
                                          OFFICES

                                JENNER & BLOCK LLP
                                        353 N. Clark Street
                                   CHICAGO, ILLINOIS 60654-3456
                                          (312) 222-9350




MATTER 10229 TOTAL                                                            $ 37,977.75




                                         Page 26
   Case 18-09108-RLM-11     Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42              Pg 53 of
                                         LAW200
                                             OFFICES

                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




DOCUMENT PRODUCTION                                                           MATTER NUMBER - 10253

 5/11/20   LEP        .70   Prepared for (.1) and participated in investigations                409.50
                            coordination call with C. Schneider, C. Steege, K.
                            Hotaling, A. Murphy, M. Stuaan, P. Hilder (.6).

 5/21/20   LEP        .30   Worked on response to questions from regulator.                     175.50

 5/22/20   LEP       1.10   Participted in teleconference with team, G. Littleton and           643.50
                            K. Holleb re response to regulatory inquiry (.5); follow-up
                            conference with K. Hotaling re same (.3); worked on
                            same (.3).

 5/22/20   LEP        .80   Prepred for (.1) and participated in telephone conference           468.00
                            with G. Littleton, K. Holleb, C. Schneider, and R. Strauss,
                            re response to regulator inquiry (.7).

 5/26/20   LEP        .80   Participated in telephone conference with C. Steege, G.             468.00
                            Littleton, K. Hotaling and C. Schneider re inquiries from
                            regulators.

 5/26/20   LEP        .20   Phone conference with S. McGuire re production and                  117.00
                            privilege log issues.

 5/27/20   LEP       1.20   Performed targeted searches for executed agreements to              702.00
                            respond to regulator inquiry.

 5/28/20   LEP        .60   Searched for documents in database and added to chart               351.00
                            re settlement agreements and circulated.

 5/28/20   LEP        .20   Drafted email re telephone conference topics and                    117.00
                            circulated.

 5/28/20   LEP        .30   Reviewed and edited educational initiatives document.               175.50

 5/29/20   LEP       1.90   Reviewed production universe and drafted and circulated           1,111.50
                            categorical privilege log for Walker County.

                     8.10   PROFESSIONAL SERVICES                                            $ 4,738.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                            $ -473.85

                                                                      FEE SUB-TOTAL          $ 4,264.65




                                             Page 27
   Case 18-09108-RLM-11   Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42   Pg 54 of
                                      LAW200
                                          OFFICES

                                JENNER & BLOCK LLP
                                        353 N. Clark Street
                                   CHICAGO, ILLINOIS 60654-3456
                                          (312) 222-9350



SUMMARY OF DOCUMENT PRODUCTION

NAME                                                HOURS          RATE           TOTAL
LAURA E. PELANEK                                      8.10        585.00         4,738.50
TOTAL                                                 8.10                     $ 4,738.50



MATTER 10253 TOTAL                                                             $ 4,264.65




                                         Page 28
   Case 18-09108-RLM-11    Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42             Pg 55 of
                                       LAW200
                                           OFFICES

                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350




PAYCHECK PROTECTION PROGRAM ("PPP")                                        MATTER NUMBER - 10261

 5/06/20   ATS      4.30   Corresponded with C. Steege and M. Root re drafting             2,451.00
                           complaint enjoining SBA from prohibiting debtors from
                           seeking PPP loans (.2); analyzed precedent complaints,
                           preliminary injunction motions, and related orders (1.1);
                           drafted complaint for injunction (3).

 5/07/20   ATS      5.60   Drafted PPP injunction complaint.                               3,192.00

 5/08/20   MMR       .40   Reviewed e-mail correspondence/attachments on PPP                 390.00
                           issue.

 5/08/20   ATS      2.20   Finalized draft of PPP injunction complaint (1.9);              1,254.00
                           summarized same for C. Steege and M. Root (.3).

 5/08/20   ATS       .50   Drafted motion for temporary restraining order against            285.00
                           SBA re PPP no-debtor policy.

 5/11/20   ATS      1.80   Drafted motion for PPP preliminary injunction (1.2);            1,026.00
                           drafted memorandum of law in support (.6).

 5/12/20   ATS      3.80   Drafted memorandum of law in support of PPP                     2,166.00
                           preliminary injunction motion (2.3); researched Seventh
                           Circuit authority for same (.7); drafted proposed
                           preliminary injunction (.8).

 5/14/20   MMR       .80   Reviewed and edited PPP complaint.                                780.00

 5/14/20   ATS       .80   Revised PPP injunction complaint (.6); reviewed                   456.00
                           additional SBA guidance on PPP loans (.2).

 5/15/20   MMR       .50   Commented on PPP draft complaint and materials.                   487.50

 5/17/20   ATS      1.60   Revised PPP adversary complaint per comments from C.              912.00
                           Schneider (.6); revised motion for preliminary injunction
                           and memorandum in support (1).

 5/18/20   CS       2.00   Reviewed, revised and filed PPP complaint (.7) and              2,450.00
                           moving papers (1.3).

 5/18/20   MMR      1.20   Reviewed and edited PPP complaint and supporting                1,170.00
                           memos (1.1); telephone call with P. Marshall re same
                           (.1).




                                           Page 29
  Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42              Pg 56 of
                                       LAW200
                                           OFFICES

                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350



5/18/20   ATS      5.30   Revised memorandum of law in support of PPP                       3,021.00
                          preliminary injunction motion (.8); researched additional
                          authority for memorandum of law (.7); revised Schneider
                          declaration supporting preliminary injunction motion (.5);
                          cite checked PPP adversary proceeding pleadings (1.6);
                          finalized and filed all pleadings (1.3); multiple
                          correspondence with C. Steege and M. Root re filings
                          (.4).

5/18/20   ATS       .90   Confirmed service requirements for PPP adversary                    513.00
                          proceeding filings (.4); served by overnight and electronic
                          mail (.5).

5/19/20   ATS      1.20   Corresponded with C. Steege re service of adversary                 684.00
                          proceeding pleadings (.2); analyzed developments in
                          PPP litigation initiated by other debtors (.6); summarized
                          same for C. Steege and M. Root (.4).

5/19/20   ATS      2.00   Revised financing motion in light of PPP adversary                1,140.00
                          proceeding (1.6); revised motion to shorten notice on
                          same (.4).

5/20/20   CS        .40   Telephone conference with SBA attorneys re PPP                      490.00
                          complaint schedule.

5/20/20   CS        .20   Email to client re SBA proposal.                                    245.00

5/20/20   MMR       .60   Telephone conference with C. Steege and SBA                         585.00
                          regarding PPP adversary proceeding (.4); follow up with
                          Court on same (.2).

5/20/20   ATS      1.30   Began researching caselaw for PPP reply brief.                      741.00

5/21/20   CS        .40   Revised PPP briefing schedule.                                      490.00

5/21/20   MMR       .30   Review of draft stipulation on PPP briefing (.2); confer            292.50
                          with C. Steege on same (.1).

5/21/20   ATS      2.40   Corresponded with C. Steege re briefs filed by SBA                1,368.00
                          opposing other debtors' PPP injunction requests (.4);
                          analyzed briefs (.7); researched caselaw for reply (1.3).

5/22/20   CS        .80   Revised agreed order.                                               980.00

5/22/20   CS        .40   Three telephone conferences with SBA counsel re                     490.00
                          agreed order re schedule.

5/22/20   MMR       .40   Revised PPP agreed order, conferred with C. Steege on               390.00
                          same, and sent to Court.




                                           Page 30
   Case 18-09108-RLM-11       Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42              Pg 57 of
                                          LAW200
                                              OFFICES

                                    JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350



 5/22/20   ATS          .10   Uploaded proposed stipulation for PPP complaint briefing            57.00
                              schedule.

 5/26/20   ATS          .50   Corresponded with C. Steege re recent decisions in PPP             285.00
                              litigation (.2); analyzed same for reply brief (.3).

 5/28/20   CS          1.00   Revised PPP DIP motion.                                          1,225.00

 5/28/20   CS           .30   Revised motion to shorten DIP motion hearing.                      367.50

 5/28/20   MMR          .90   Review and revise motion papers to approve PPP loan                877.50
                              (.8); call with court on same (.1).

 5/28/20   ATS         1.70   Revised motion for authority to obtain PPP funding (.5);           969.00
                              cite checked motion (.4); revised motion to shorten notice
                              on PPP motion (.3); filed both motions (.3); corresponded
                              with C. Steege and M. Root re same (.2).

 5/29/20   CS           .30   Email D. Mondell re PPP loan and order.                            367.50

                      46.90   PROFESSIONAL SERVICES                                          $ 32,597.50


LESS 10% FEE DISCOUNT                                                                        $ -3,259.75

                                                                       FEE SUB-TOTAL         $ 29,337.75


SUMMARY OF PAYCHECK PROTECTION PROGRAM ("PPP")

NAME                                                     HOURS                RATE               TOTAL
CATHERINE L. STEEGE                                         5.80           1,225.00             7,105.00
MELISSA M. ROOT                                             5.10             975.00             4,972.50
ADAM T. SWINGLE                                            36.00             570.00            20,520.00
TOTAL                                                      46.90                             $ 32,597.50



MATTER 10261 TOTAL                                                                          $ 29,337.75
                                                                  TOTAL INVOICE            $ 218,809.23




                                              Page 31
   Case 18-09108-RLM-11   Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42    Pg 58 of
                                      LAW200
                                          OFFICES

                                JENNER & BLOCK LLP
                                        353 N. Clark Street
                                   CHICAGO, ILLINOIS 60654-3456
                                          (312) 222-9350



SUMMARY OF PROFESSIONAL SERVICES

NAME                                               HOURS             RATE         TOTAL
CATHERINE L. STEEGE                                  69.10        1,225.00      84,647.50
DEAN N. PANOS                                        36.90        1,125.00      41,512.50
GAYLE E. LITTLETON                                    5.30        1,025.00       5,432.50
MELISSA M. ROOT                                      34.10          975.00      33,247.50
KERI HOLLEB HOTALING                                 19.40          925.00      17,945.00
SARAH E. HADDY                                        4.00          900.00       3,600.00
LAURA E. PELANEK                                      8.10          585.00       4,738.50
ADAM T. SWINGLE                                      70.80          570.00      40,356.00
TOI D. HOOKER                                        23.60          400.00       9,440.00
MARC A. PATTERSON                                     6.20          230.00       1,426.00
TOTAL                                               277.50                   $ 242,345.50




                                         Page 32
Case 18-09108-RLM-11   Doc 1423-6   Filed 02/03/21   EOD 02/03/21 17:26:42   Pg 59 of
                                        200




                           June 2020
   Case 18-09108-RLM-11   Doc 1423-6    Filed 02/03/21                EOD 02/03/21 17:26:42   Pg 60 of
                                            200
                                            LAW OFFICES

                                  JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




CLIENT NUMBER:        58399



     USA GYMNASTICS                                                                     FEBRUARY 3, 2021
     ATTN: LI LI LEUNG,                                                                INVOICE # 9565451
     CHIEF EXECUTIVE OFFICER
     130 EAST WASHINGTON STREET
     SUITE 700
     INDIANAPOLIS, IN 46204




FOR PROFESSIONAL SERVICES RENDERED                                                            $ 317,374.50
THROUGH JUNE 30, 2020:

     LESS 10% (50% TRAVEL) FEE DISCOUNT                                                        $ -31,737.45

                                                             FEE SUB-TOTAL                    $ 285,637.05

DISBURSEMENTS                                                                                    $ 3,191.82

                                                              TOTAL INVOICE                   $ 288,828.87
   Case 18-09108-RLM-11       Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42              Pg 61 of
                                          LAW200
                                              OFFICES

                                    JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350



USA GYMNASTICS
ATTN: LI LI LEUNG,
CHIEF EXECUTIVE OFFICER
130 EAST WASHINGTON STREET
SUITE 700
INDIANAPOLIS, IN 46204

CLIENT NUMBER: 58399

FOR PROFESSIONAL SERVICES RENDERED
THROUGH JUNE 30, 2020:


INSURANCE COVERAGE ISSUES                                                     MATTER NUMBER - 10059

 6/01/20   CS          1.60   Telephone conference with G. Gotwald, D. Panos and M.            1,960.00
                              Root re finalizing insurance coverage costs (1.1); revised
                              brief (.5).

 6/01/20   DNP         1.10   Telephone conference with G. Gotwald, C. Steege and              1,237.50
                              M. Root re revisions to costs motion.

 6/01/20   MMR         2.30   Meeting with D. Panos, C. Steege, and G. Gotwald to              2,242.50
                              review brief (1.1); continued review and edits of same
                              (1.2).

 6/02/20   DNP          .60   Reviewed LIU discovery and deposition notices.                     675.00

 6/04/20   DNP          .70   Reviewed LIU requests and emails with Plews firm re                787.50
                              same (.5); and re draft response (.2).

 6/05/20   DNP          .50   Reviewed and responded to numerous emails re LIU                   562.50
                              discovery.

 6/08/20   DNP          .30   Reviewed documents                and telephone                    337.50
                              conference with C. Steege and M. Root re same.

 6/12/20   DNP          .40   Reviewed discovery by Great American (.2); emails with             450.00
                              team re same (.2).

 6/15/20   DNP          .30   Reviewed discovery requests from Great American (.2);              337.50
                              emails with team re same (.1).

 6/16/20   DNP          .30   Reviewed discovery requests (.2) and emails with team              337.50
                              re same (.1).

 6/16/20   DNP          .70   Reviewed discovery requests (.5); emails with team re              787.50
                              same (.2).

 6/18/20   CS           .20   Reviewed LIU decision.                                             245.00



                                               Page 2
  Case 18-09108-RLM-11    Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42             Pg 62 of
                                      LAW200
                                          OFFICES

                                JENNER & BLOCK LLP
                                         353 N. Clark Street
                                    CHICAGO, ILLINOIS 60654-3456
                                           (312) 222-9350



6/18/20   DNP       .30   Telephone conference with G. Gotwald re LIU discovery             337.50
                          requests.

6/19/20   CS        .70   Reviewed LIU discovery (.2); and Great American                   857.50
                          discovery re cost motions (.5).

6/19/20   DNP       .30   Numerous emails with team re responses to discovery               337.50
                          requests.

6/20/20   DNP       .30   Emails with Plews team re strategy issues re costs                337.50
                          motion.

6/22/20   CS        .30   Reviewed discovery letter (.1) and sent comments (.2).            367.50

6/22/20   DNP       .60   Reviewed carriers motion re discovery and expedited               675.00
                          ruling on request for extension and numerous emails with
                          team re response (.4); emails with Plews firm re
                          response to LIU discovery (.2).

6/22/20   MMR       .50   Reviewed briefing relating to timing of hearing/discovery         487.50
                          on costs motion.

6/23/20   DNP       .50   Reviewed communications with insurers re discovery for            562.50
                          costs motion (.4); emails with G. Gotwald re same (.1).

6/23/20   ATS       .60   Analyzed materials for correspondence to insurers (.5);           342.00
                          corresponded with J. McQuillen (Plews) re same (.1).

6/24/20   CS        .20   Reviewed and commented on scheduling order.                       245.00

6/24/20   DNP       .40   Numerous emails with team re discovery disputes for               450.00
                          costs motion.

6/25/20   DNP       .40   Reviewed and responded to numerous emails re                      450.00
                          discovery issues with carriers.

6/25/20   MMR       .30   Reviewed correspondence on discovery and e-mails with             292.50
                          team re same.

6/26/20   DNP       .30   Reviewed and responded to email re discovery issues.              337.50

6/29/20   DNP       .30   Numerous emails with Plews team re discovery                      337.50
                          objections and strategy.

6/29/20   ATS       .10   Corresponded with S. McQuillen (Plews) re interim fees             57.00
                          paid to Jenner.

6/30/20   CS       1.60   Team call re discovery issues in various coverage               1,960.00
                          adversaries (1.3); reviewed communications re same
                          (.3).



                                           Page 3
   Case 18-09108-RLM-11       Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42          Pg 63 of
                                           LAW200
                                               OFFICES

                                     JENNER & BLOCK LLP
                                              353 N. Clark Street
                                         CHICAGO, ILLINOIS 60654-3456
                                                (312) 222-9350



 6/30/20   DNP         1.60   Reviewed communications with carriers re discovery            1,800.00
                              issues (.3); telephone conference with team re strategy
                              for discovery objections (1.3).

 6/30/20   MMR         1.60   Reviewed documents in connection with insurance               1,560.00
                              coverage matter (.3); participated in call to discuss
                              discovery related to same (1.3).

                      19.90   PROFESSIONAL SERVICES                                       $ 21,754.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                        $ -2,175.40

                                                                        FEE SUB-TOTAL     $ 19,578.60


SUMMARY OF INSURANCE COVERAGE ISSUES

NAME                                                     HOURS                 RATE           TOTAL
CATHERINE L. STEEGE                                         4.60            1,225.00         5,635.00
DEAN N. PANOS                                               9.90            1,125.00        11,137.50
MELISSA M. ROOT                                             4.70              975.00         4,582.50
ADAM T. SWINGLE                                              .70              570.00           399.00
TOTAL                                                      19.90                          $ 21,754.00



MATTER 10059 TOTAL                                                                        $ 19,578.60




                                                Page 4
   Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42               Pg 64 of
                                        LAW200
                                            OFFICES

                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




PLAN OF REORGANIZATION/DISCLOSURE                                           MATTER NUMBER - 10075
STATEMENT

 6/01/20   CS        .50   Telephone conference with K. Hotaling, L. Pelanek and                612.50
                           G. Littleton re plan.

 6/03/20   MMR      1.70   Review of various objections to disclosure statement to            1,657.50
                           prepare for (.7) and participate in call          (1.0).

 6/04/20   CS        .50   Telephone conference                                                 612.50

 6/04/20   MMR       .30                                                                        292.50

 6/08/20   CS        .30   Telephone conference                                                 367.50


 6/08/20   CS        .80   Prepared for discovery conference and statement for                  980.00
                           hearing.

 6/08/20   CS       1.00   Attended portion of hearing re USOPC discovery                     1,225.00
                           requests.

 6/08/20   MMR      2.90   Telephone conference                                               2,827.50
                                  (.4); prepared for hearing (.4) call with C. Steege
                           re same (.2); participated in hearing (1.3); follow-up with
                           D. Panos and C. Steege re same (.5); reviewed C.
                           Steege correspondence regarding same (.1).

 6/08/20   ATS       .20   Corresponded with M. Root re claims.                                 114.00

 6/10/20   ATS      4.40   Analyzed disclosure statement objections by CGL                    2,508.00
                           insurers, the USOPC, the Survivors' Committee, and
                           additional parties in interest, and drafted summary chart
                           of same.

 6/11/20   CS        .80   Reviewed disclosure statement objections.                            980.00

 6/11/20   CS       1.00   Met with M. Root and A. Swingle re disclosure statement            1,225.00
                           objections.

 6/11/20   CS        .50   Met                                                                  612.50

 6/11/20   MMR      3.30   Reviewed chart of objections (.6); participated in call with       3,217.50
                           C. Steege and A. Swingle re same (1.0); worked on
                           various solicitation and disclosure statement matters
                           (2.3).

 6/11/20   MMR      1.40   Reviewed USOPC motion for protective order (.9);                   1,365.00
                           telephone conference with USOPC (.5).



                                             Page 5
  Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 65 of
                                       LAW200
                                           OFFICES

                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350



6/11/20   ATS      1.50   Revised summary chart of disclosure statement                     855.00
                          objections (.5); attended call with C. Steege and M. Root
                          re same (1.0).

6/11/20   ATS       .20   Corresponded with M. Root re solicitation packages and            114.00
                          revisions.

6/11/20   ATS      3.80   Drafted reply in support of disclosure statement (2.1);         2,166.00
                          researched caselaw in support of same (1.7).

6/11/20   ATS      1.20   Revised summary chart of US Trustee's objections to               684.00
                          disclosure statement.

6/12/20   CS       1.30   Revised disclosure statement.                                   1,592.50

6/12/20   CS        .60   Telephone conference with J. Stang re plan.                       735.00

6/12/20   CS       1.00   Telephone conference with team re status of plan and            1,225.00
                          mediation.

6/12/20   CS        .40   Telephone conference                                              490.00

6/12/20   DNP      2.20   Telephone conference with team re numerous strategy             2,475.00
                          issues
                          (1.2); telephone conference

                          (.6); follow up telephone conferences (2) with C. Steege
                          re same (.4).

6/12/20   MMR      1.80   Worked on plan confirmation matters, focus on                   1,755.00
                          solicitation issues and responding to objections.

6/12/20   MMR      1.20   Participated in weekly strategy call re plan.                   1,170.00

6/12/20   ATS      2.40   Revised charts summarizing Survivors' Committee's and           1,368.00
                          CGL Insurers' objections to disclosure statement.

6/13/20   CS       6.40   Revised disclosure statement and plan re insurer                7,840.00
                          comments (6.2); telephone conference with M. Root re
                          same (.2).

6/13/20   CS        .30   Revised statement re discovery motion by USOPC.                   367.50

6/13/20   CS        .40   Telephone conference with D. Panos re pre-trial hearing           490.00
                          on disclosure statement.

6/13/20   DNP       .90   Reviewed response in support of USOPC protective                1,012.50
                          order motion (.5); telephone conferences with C. Steege
                          re same (.4).




                                            Page 6
  Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42              Pg 66 of
                                       LAW200
                                           OFFICES

                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350



6/13/20   MMR      1.20   Telephone conference with C. Steege re plan and                   1,170.00
                          disclosure statement edits (.2); worked on same (1.0).

6/14/20   CS       1.30   Revised disclosure statement re committee comments.               1,592.50

6/14/20   CS       2.00   Revised plan re Medicare issues and other insurer                 2,450.00
                          comments (1.5); multiple conferences with M. Root re
                          same (.5).

6/14/20   DNP       .70   Reviewed response to USOPC motion for protective                    787.50
                          order (.5); emails with team re same, and re our draft
                          response (.2).

6/14/20   MMR      4.30   Worked on edits to plan and disclosure statement (3.2);           4,192.50
                          multiple conferences with C. Steege re same (.5);
                          reviewed response to motion for protective order (.6).

6/15/20   CS       2.30   Revised disclosure statement.                                     2,817.50

6/15/20   CS       2.50   Revised plan.                                                     3,062.50

6/15/20   CS        .80   Telephone conference with LiLi and Kathryn re status                980.00
                          hearing.

6/15/20   CS        .30   Telephone conference with J. Stang re plan hearing.                 367.50

6/15/20   CS        .20   Telephone conference                                                245.00

6/15/20   CS        .40   Telephone conference with D. Panos and M. Root re                   490.00
                          plan.

6/15/20   CS        .30   Telephone conference with D. Panos re disclosure                    367.50
                          statement issues.

6/15/20   CS        .60   Prepared talking points for call.                                   735.00

6/15/20   MMR      5.20   Worked on plan and disclosure statement and related               5,070.00
                          filings (4.8); numerous telephone conferences with C.
                          Steege re same (.4).

6/15/20   MMR       .40   Telephone conference with C. Steege and D. Panos on                 390.00
                          talking points.

6/15/20   ATS      4.70   Revised disclosure statement reply (2.4); revised                 2,679.00
                          summary charts of disclosure statement objections for
                          reply (1.3); researched additional caselaw for reply (1.0).

6/15/20   ATS       .30   Corresponded with C. Steege and M. Root re claims                   171.00
                          numbers for amended disclosure statement.




                                            Page 7
  Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42             Pg 67 of
                                       LAW200
                                           OFFICES

                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350



6/16/20   CS        .70   Revised voting solicitation package reply.                         857.50

6/16/20   CS       1.00   Telephone conference with client re 6/17 pretrial.               1,225.00

6/16/20   CS        .80   Revised pretrial statement re talking points.                      980.00

6/16/20   CS        .60   Revised plan and disclosure statement to reflect C. Kunz           735.00
                          comment.

6/16/20   CS        .50   Revised disclosure statement response.                             612.50

6/16/20   DNP      1.80   Worked on talking points for court statement telephone           2,025.00
                          conference with C. Steege re same (.3); telephone
                          conference with C. Steege, K. Carson, L. Leung and C.
                          Schneider
                                             (1.0); numerous follow-up telephone
                          conferences and emails with C. Steege re same (.5 ).

6/16/20   MMR      6.60   Telephone call with client re strategy (1.0); reviewed and       6,435.00
                          commented on talking points (.6); worked on plan and
                          disclosure statement and related filings (4.1); reviewed
                          claims issue related to same (.5); multiple conferences
                          with C. Steege (.4).

6/16/20   ATS      1.10   Analyzed sexual abuse claims for revisions to amended              627.00
                          disclosure statement.

6/16/20   ATS       .40   Revised amended disclosure statement.                              228.00

6/17/20   CS       2.50   Revised disclosure statement response brief.                     3,062.50

6/17/20   MMR      3.10   Reviewed and commented on most current iterations of             3,022.50
                          plan and disclosure statement.

6/17/20   ATS       .20   Corresponded with C. Steege and M. Root re caselaw for             114.00
                          confirmation brief.

6/17/20   ATS      1.10   Revised second amended plan and amended disclosure                 627.00
                          statement (.9); corresponded with M. Root re edits (.2).

6/18/20   MMR      1.30   Telephone conference with USOPC (.3); worked on plan             1,267.50
                          and disclosure statement matters (1.0).

6/19/20   MMR       .50   Reviewed Judge Moberly order on plan and disclosure                487.50
                          statement (.3); conferred with C. Steege re same (.2).

6/23/20   ATS       .20   Revised second amended plan for C. Steege.                         114.00

                  95.10   PROFESSIONAL SERVICES                                          $ 92,924.00




                                            Page 8
   Case 18-09108-RLM-11   Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42           Pg 68 of
                                      LAW200
                                          OFFICES

                                JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350



LESS 10% (50% TRAVEL) FEE DISCOUNT                                                    $ -9,292.40

                                                                    FEE SUB-TOTAL     $ 83,631.60


SUMMARY OF PLAN OF REORGANIZATION/DISCLOSURE

NAME                                                 HOURS                 RATE           TOTAL
CATHERINE L. STEEGE                                    32.60            1,225.00        39,935.00
DEAN N. PANOS                                           5.60            1,125.00         6,300.00
MELISSA M. ROOT                                        35.20              975.00        34,320.00
ADAM T. SWINGLE                                        21.70              570.00        12,369.00
TOTAL                                                  95.10                          $ 92,924.00



MATTER 10075 TOTAL                                                                    $ 83,631.60




                                            Page 9
   Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42              Pg 69 of
                                        LAW200
                                            OFFICES

                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




FEE PETITION/PROFESSIONAL RETENTION                                          MATTER NUMBER - 10091

 6/08/20   ATS       .20   Drafted third supplemental Steege declaration.                      114.00

 6/10/20   CS        .30   Email with L. DuVall re fee application (.1) and revised            367.50
                           order (.2).

 6/10/20   MMR       .20   Revise fee order and circulate same.                                195.00

 6/10/20   ATS       .60   Revised proposed order granting Jenner's first fee                  342.00
                           application (.3); multiple correspondence with M. Root re
                           same (.2); uploaded proposed order (.1).

 6/16/20   MMR       .60   Reviewed monthly statement for confidentiality.                     585.00

 6/16/20   ATS       .20   Corresponded with M. Root re response to insurers' fee              114.00
                           application objections.

 6/18/20   MMR       .40   Drafted reply in support of fee applications.                       390.00

 6/19/20   MMR       .20   Revised and finalized response to insurers' objection to            195.00
                           fees.

 6/23/20   MMR      1.00   Finalized and circulated monthly statement (.5); prepared           975.00
                           for hearing on fee applications (.5).

 6/23/20   ATS       .50   Drafted notice of Jenner's may invoice (.2); analyzed and           285.00
                           finalized redactions for same (.3).

 6/24/20   CS        .60   Attended court hearing re fees.                                     735.00

 6/24/20   MMR      1.60   Prepared for (1.0); and participated in court hearing (.6).       1,560.00

 6/24/20   ATS       .40   Analyzed first interim fee applications in preparation for          228.00
                           omnibus hearing (.3); corresponded with M. Root re
                           same (.1).

 6/24/20   ATS       .20   Finalized additional redactions for Jenner's May invoice.           114.00

 6/25/20   ATS       .20   Finalized and filed notice of Jenner's May invoice.                 114.00

 6/26/20   MMR       .10   E-mail with clerk regarding fee order.                               97.50

 6/29/20   MMR       .20   Reviewed USAG fee chart.                                            195.00

 6/29/20   ATS      1.00   Drafted chart summarizing estate professionals' fees for            570.00
                           first interim period (.6); drafted chart of fees for second
                           interim period to date (.4).




                                            Page 10
   Case 18-09108-RLM-11      Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42          Pg 70 of
                                         LAW200
                                             OFFICES

                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350



 6/30/20   ATS         .20   Corresponded with C. Steege re estate professionals'           114.00
                             fees for first interim period.

                      8.70   PROFESSIONAL SERVICES                                       $ 7,290.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                        $ -729.00

                                                                      FEE SUB-TOTAL      $ 6,561.00


SUMMARY OF FEE PETITION/PROFESSIONAL RETENTION

NAME                                                      HOURS               RATE          TOTAL
CATHERINE L. STEEGE                                          .90           1,225.00        1,102.50
MELISSA M. ROOT                                             4.30             975.00        4,192.50
ADAM T. SWINGLE                                             3.50             570.00        1,995.00
TOTAL                                                       8.70                         $ 7,290.00



MATTER 10091 TOTAL                                                                       $ 6,561.00




                                             Page 11
   Case 18-09108-RLM-11      Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 71 of
                                          LAW200
                                              OFFICES

                                    JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350




ATTENDANCE AT COURT HEARINGS                                                   MATTER NUMBER - 10121

 6/17/20   CS         1.50   Prepared for (.3) and attended pretrial conference re           1,837.50
                             disclosure statement hearing (1.2).

 6/17/20   MMR        1.20   Participated in pre-trial conference on disclosure              1,170.00
                             statement.

 6/17/20   ATS        1.20   Attended telephonic pretrial conference for disclosure            684.00
                             statement hearing.

                      3.90   PROFESSIONAL SERVICES                                          $ 3,691.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                           $ -369.15

                                                                       FEE SUB-TOTAL        $ 3,322.35


SUMMARY OF ATTENDANCE AT COURT HEARINGS

NAME                                                       HOURS               RATE            TOTAL
CATHERINE L. STEEGE                                          1.50           1,225.00          1,837.50
MELISSA M. ROOT                                              1.20             975.00          1,170.00
ADAM T. SWINGLE                                              1.20             570.00            684.00
TOTAL                                                        3.90                           $ 3,691.50



MATTER 10121 TOTAL                                                                          $ 3,322.35




                                              Page 12
   Case 18-09108-RLM-11     Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42           Pg 72 of
                                        LAW200
                                            OFFICES

                                  JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350




REPORTING/U.S. TRUSTEE                                                      MATTER NUMBER - 10156

 6/22/20   MMR        .30   Reviewed and filed MOR.                                         292.50

                      .30   PROFESSIONAL SERVICES                                         $ 292.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                         $ -29.25

                                                                    FEE SUB-TOTAL         $ 263.25


SUMMARY OF REPORTING/U.S. TRUSTEE

NAME                                                    HOURS              RATE            TOTAL
MELISSA M. ROOT                                            .30            975.00            292.50
TOTAL                                                      .30                            $ 292.50



MATTER 10156 TOTAL                                                                        $ 263.25




                                           Page 13
   Case 18-09108-RLM-11      Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42      Pg 73 of
                                          LAW200
                                              OFFICES

                                    JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




EXPENSES                                                                 MATTER NUMBER - 10172


  6/02/20   B&W Copy                                                                      88.00
  6/03/20   Color Copy                                                                     1.50
  6/03/20   B&W Copy                                                                      23.54
  6/05/20   B&W Copy                                                                     117.59
  6/08/20   B&W Copy                                                                     161.15
  6/09/20   Other Professional Services; J&J COURT TRANSCRIBERS, INC.;                   399.30
            06/09/2020; Federal Court Daily on 06/09/2020.
  6/10/20   B&W Copy                                                                      24.31
  6/11/20   B&W Copy                                                                      63.80
  6/12/20   Court Fees, ELAN CORPORATE PAYMENT SYSTEMS, 06/12/ 2020                      298.00
  6/12/20   B&W Copy                                                                      11.44
  6/15/20   B&W Copy                                                                      46.64
  6/18/20   B&W Copy                                                                      85.36
  6/19/20   Other Professional Services; J&J COURT TRANSCRIBERS, INC.;                   266.20
            06/19/2020; Federal Court Daily on 06/08/2020.
  6/22/20   US Messenger & Logistics 05/19/2020                                            67.84
  6/22/20   US Messenger & Logistics 05/19/2020                                            18.74
  6/22/20   US Messenger & Logistics 05/19/2020                                            45.80
  6/22/20   US Messenger & Logistics 05/19/2020                                            64.00
  6/22/20   US Messenger & Logistics 05/26/2020                                            45.58
  6/22/20   B&W Copy                                                                        5.17
  6/30/20   Lexis Research                                                                346.22
  6/30/20   Westlaw Research                                                              993.90
  6/30/20   Westlaw Research                                                                9.39
  6/30/20   B&W Copy                                                                         .66
  6/30/20   06/30/2020 UPS Delivery Service 1Z6134380196786073                              7.69
            TOTAL DISBURSEMENTS                                                       $ 3,191.82


MATTER 10172 TOTAL                                                                    $ 3,191.82




                                             Page 14
   Case 18-09108-RLM-11      Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 74 of
                                          LAW200
                                              OFFICES

                                    JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350




CASE ADMINISTRATION                                                           MATTER NUMBER - 10199

 6/02/20   MXP        1.40   Retrieved cases cited in Opposition To Plaintiff's Motion         322.00
                             For A Preliminary Injunction via Westlaw and prepared
                             index to same for C. Steege.

 6/02/20   TDHX        .80   Updated case calendar.                                            320.00

 6/02/20   TDHX       1.00   Prepared team outlook calendar notifications with                 400.00
                             upcoming deadlines.

 6/05/20   MXP         .70   Retrieved cases cited in Plaintiff's Memorandum Of Law            161.00
                             In Support Of Its Motion For A Preliminary Injunction via
                             Westlaw.

 6/05/20   MXP         .60   Prepared index for binder with cases cited in Plaintiff's         138.00
                             Memorandum Of Law In Support Of Its Motion For A
                             Preliminary Injunction for C. Steege.

 6/05/20   MXP         .20   Coordinated preparation of binder with cases cited in              46.00
                             Plaintiff's Memorandum Of Law In Support Of Its Motion
                             For A Preliminary Injunction to be messengered to C.
                             Steege.

 6/10/20   TDHX        .30   Ordered hearing transcript.                                       120.00

 6/11/20   ATS         .10   Served order authorizing USAG to apply for PPP funding.            57.00

 6/15/20   MXP         .20   Updated transcript files on N drive and SharePoint.                46.00

 6/16/20   ATS         .20   Analyzed pro hac vice requirements for Southern District          114.00
                             of Indiana.

 6/17/20   ATS         .20   Drafted notices of amended plan and disclosure                    114.00
                             statement redlines.

 6/23/20   ATS         .90   Drafted agenda for July omnibus hearing (.5);                     513.00
                             corresponded with M. Root re same (.2); revised and
                             filed (.2).

 6/24/20   CS          .20   Telephone conference with D. Panos re hearing.                    245.00

 6/26/20   TDHX        .30   Prepared team outlook calendar notifications with                 120.00
                             upcoming deadlines.

                      7.10   PROFESSIONAL SERVICES                                          $ 2,716.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                           $ -271.60



                                              Page 15
   Case 18-09108-RLM-11   Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42         Pg 75 of
                                      LAW200
                                          OFFICES

                                JENNER & BLOCK LLP
                                        353 N. Clark Street
                                   CHICAGO, ILLINOIS 60654-3456
                                          (312) 222-9350



                                                                  FEE SUB-TOTAL      $ 2,444.40


SUMMARY OF CASE ADMINISTRATION

NAME                                                  HOURS               RATE          TOTAL
CATHERINE L. STEEGE                                      .20           1,225.00          245.00
ADAM T. SWINGLE                                         1.40             570.00          798.00
TOI D. HOOKER                                           2.40             400.00          960.00
MARC A. PATTERSON                                       3.10             230.00          713.00
TOTAL                                                   7.10                         $ 2,716.00



MATTER 10199 TOTAL                                                                   $ 2,444.40




                                         Page 16
   Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42               Pg 76 of
                                        LAW200
                                            OFFICES

                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




INVESTIGATIONS                                                               MATTER NUMBER - 10211

 6/01/20   KHH      1.00   Participated in virtual meeting                                      925.00


 6/01/20   KHH      1.90   Participated in virtual meeting                                    1,757.50


 6/01/20   KHH       .20   Participated in virtual meeting with L. Pelanek re                   185.00
                           summarizing meetings.

 6/01/20   KHH       .50   Participated in virtual meeting with C. Steege, G.                   462.50
                           Littleton, and L. Pelanek re update on meetings.

 6/01/20   KHH       .30   Reviewed file.                                                       277.50

 6/01/20   KHH       .20   Emailed G. Littleton re investigation.                               185.00

 6/01/20   GELX      .50   Calls with L. Pelanek                       (.2); reviewed           512.50
                           same (.3).

 6/01/20   GELX      .50   Call with C. Steege, K. Hotaling, and C. Steege re same.             512.50

 6/01/20   GELX      .30   Call with C. Schneider re investigation.                             307.50

 6/02/20   KHH       .30   Edited summary of meeting.                                           277.50

 6/03/20   KHH       .20   Participated in portion of virtual meeting with G. Littleton         185.00
                           and L. Pelanek.

 6/03/20   GELX      .50   Call and correspondence with K. Hotaling and L. Pelanek              512.50
                           re investigation.

 6/03/20   GELX      .10   Correspondence with investigation.                                   102.50

 6/04/20   KHH       .40   Edited summary of meeting.                                           370.00

 6/04/20   KHH       .20   Reviewed                                                             185.00

 6/04/20   GELX      .40   Reviewed                                                             410.00

 6/04/20   GELX      .20   Conferred with K. Hotaling and L. Pelanek re same and                205.00
                           analysis re insurer response.

 6/05/20   KHH       .40   Virtual meeting with G. Littleton.                                   370.00

 6/05/20   KHH       .50   Telephone conference with G. Littleton, L. Pelanek and               462.50
                           others re ongoing investigation.




                                            Page 17
  Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 77 of
                                       LAW200
                                           OFFICES

                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350



6/05/20   KHH       .20   Telephone conference with G. Littleton and L. Pelanek re          185.00
                          follow-up actions.

6/05/20   KHH       .30   Drafted email for G. Littleton.                                   277.50

6/05/20   GELX      .40   Call with K. Hotaling to prepare for investigation call.          410.00

6/05/20   GELX      .50   Prepared for and call re investigation.                           512.50

6/05/20   GELX      .20   Call with K. Hotaling and L. Pelanek re next steps.               205.00

6/05/20   GELX      .10   Correspondence with C. Schneider.                                 102.50

6/05/20   GELX      .30   Reviewed USAG statement and conferred with L.                     307.50
                          Pelanek.

6/08/20   KHH       .40   Participated in Zoom meeting with G. Littleton and L.             370.00
                          Pelanek re next steps.

6/08/20   KHH       .40   Telephone conference with C. Schneider, R. Strauss, G.            370.00
                          Littleton and L. Pelanek.

6/08/20   MMR       .20   Reviewed document (.1); telephone call with L. Pelanek            195.00
                          re same (.1).

6/08/20   GELX      .40   Conferred with L. Pelanek and K. Hotaling and drafted             410.00
                          correspondence with regulator.

6/08/20   GELX      .20   Conferred with L. Pelanek re NDAs.                                205.00

6/08/20   GELX      .20   Correspondence with C. Steege, D. Panos, and M. Root.             205.00

6/08/20   GELX      .20   Reviewed R. Strauss analysis.                                     205.00

6/09/20   CS        .50   Telephone conference with G. Littleton re issue re                612.50
                          investigation and certain claims.

6/09/20   DNP       .60   Telephone conference with G. Littleton and team re                675.00
                                          (.5); follow-up emails with M. Root re
                          same (.1).

6/09/20   KHH       .50   Participated in virtual meeting with D. Panos, C. Steege,         462.50
                          M. Root, G. Littleton and L. Pelanek to coordinate.

6/09/20   KHH       .10   Reviewed M. Root email.                                            92.50

6/09/20   MMR       .80   Telephone call with team regarding document (.5); follow          780.00
                          up call with G. Gotwald (.2); e-mail with team (.1).




                                           Page 18
  Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42             Pg 78 of
                                       LAW200
                                           OFFICES

                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350



6/09/20   GELX      .50   Call with D. Panos, C. Steege, and M. Root re insurance            512.50
                          question.

6/09/20   GELX      .20   Conferred with L. Pelanek and K. Hotaling re same.                 205.00

6/09/20   GELX      .10   Correspondence with C. Schneider and R. Strauss.                   102.50

6/09/20   GELX      .20   Reviewed summary of information re insurance question              205.00
                          from M. Root.

6/10/20   DNP       .20   Emails with team re investigation issues.                          225.00

6/10/20   KHH       .10   Participated in virtual meeting with G. Littleton, L.               92.50
                          Pelanek, C. Schneider, and R. Strauss.

6/10/20   KHH       .20   Reviewed email correspondence re claim.                            185.00

6/10/20   MMR       .30   Further diligence regarding investigation inquiry.                 292.50

6/10/20   GELX      .10   Conferred with C. Schneider re next steps.                         102.50

6/10/20   GELX      .40   Call with C. Schneider and R. Strauss re same.                     410.00

6/10/20   GELX      .20   Conferred with D. Panos and C. Steege re same.                     205.00

6/11/20   KHH      1.10   Began drafting educational training talking points.              1,017.50

6/11/20   KHH       .30   Emailed with G. Littleton.                                         277.50

6/11/20   KHH       .10   Reviewed C. Schneider email                                         92.50

6/11/20   KHH       .10   Reviewed L. Pelanek email                                           92.50

6/11/20   GELX      .20   Conferred with C. Schneider                                        205.00

6/11/20   GELX      .20   Conferred with C. Steege re response to IAG.                       205.00

6/11/20   GELX      .10   Conferred with K. Hotaling and L. Pelanek                          102.50


6/11/20   GELX      .20   Conferred with C. Steege re regulator response.                    205.00

6/11/20   GELX      .30   Reviewed information                                               307.50

6/11/20   JQM       .30   Worked on key documents per D. Panos requests.                     120.00

6/12/20   KHH       .10   Participated in virtual meeting with counsel re insurance.          92.50

6/12/20   GELX      .20   Conferred with K. Hotaling re next steps re investigation.         205.00




                                           Page 19
  Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42           Pg 79 of
                                       LAW200
                                           OFFICES

                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350



6/15/20   KHH       .80   Provided edits to amended disclosure statement.                  740.00

6/15/20   KHH       .20   Emailed G. Littleton and L. Pelanek re update.                   185.00

6/15/20   GELX      .20   Conferred with K. Hotaling and L. Pelanek re next steps.         205.00

6/15/20   JQM       .40   Worked on requests per D. Panos.                                 160.00

6/16/20   KHH       .10   Emailed C. Schneider.                                             92.50

6/16/20   GELX      .20   Correspondence with L. Pelanek and K. Hotaling                   205.00
                                               .

6/17/20   KHH       .20   Telephone conference with C. Schneider and L. Pelanek.           185.00

6/17/20   KHH       .20   Emailed G. Littleton re telephone conference with C.             185.00
                          Schneider.

6/17/20   GELX      .30   Conferred with K. Hotaling and C. Steege re call with            307.50
                          regulator.

6/17/20   GELX      .30   Call with C. Schneider                                           307.50

6/18/20   CS        .30   Telephone conference with G. Littleton re document               367.50
                          request.

6/18/20   DNP       .30   Telephone conference with C. Steege re                           337.50
                                          and emails w G. Littleton re same.

6/18/20   KHH       .30   Reviewed                                                         277.50


6/18/20   KHH       .10   Emailed C. Schneider re follow-up.                                92.50

6/18/20   KHH       .10   Virtual meeting with G. Littleton and L. Pelanek                  92.50


6/18/20   KHH       .10   Emailed with G. Littleton.                                        92.50

6/18/20   GELX      .10   Correspondence                                                   102.50

6/18/20   GELX      .10   Reviewed letter and media information re same.                   102.50

6/18/20   GELX      .40   Conferred with K. Hotaling and L. Pelanek re                     410.00
                          investigation and research

6/18/20   GELX      .70   Call with insurance counsel.                                     717.50

6/18/20   GELX      .50   Conferred with and calls with L. Pelanek and K. Hotaling         512.50
                          re same and next steps.



                                           Page 20
  Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42          Pg 80 of
                                       LAW200
                                           OFFICES

                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350



6/18/20   GELX      .40   Call with C. Steege re same.                                    410.00

6/18/20   GELX      .20   Correspondence with D. Panos re same.                           205.00

6/19/20   DNP       .40   Telephone conferences (3) with C. Steege and G.                 450.00
                          Littleton re                    .

6/19/20   KHH       .50   Edited draft talking points.                                    462.50

6/19/20   KHH       .20   Emailed G. Littleton                                            185.00

6/19/20   KHH       .20   Reviewed email correspondence re draft talking points.          185.00

6/19/20   KHH       .20   Telephone conference with G. Littleton.                         185.00

6/19/20   GELX      .30   Revised talking points for call.                                307.50

6/19/20   GELX      .10   Correspondence with C. Steege, D. Panos, and M. Root            102.50
                          re same.

6/19/20   GELX      .40   Call with D. Panos.                                             410.00

6/19/20   GELX      .40   Calls with K. Hotaling and L. Pelanek re contract.              410.00

6/22/20   KHH      1.10   Completed drafting educational training talking points.       1,017.50

6/22/20   KHH       .20   Emailed C. Steege re follow-up with regulator.                  185.00

6/24/20   KHH       .20   Emailed regulator re scheduling follow-up meeting.              185.00

6/24/20   KHH       .20   Telephone conference with G. Littleton.                         185.00

6/24/20   GELX      .20   Conferred with L. Pelanek and K. Hotaling re Eqip.              205.00

6/25/20   GELX      .20   Conferred with L. Pelanek re Epiq.                              205.00

6/26/20   KHH       .10   Telephone conference with G. Littleton, L. Pelanek and           92.50
                          regulator.

6/26/20   KHH       .10   Telephone conference with G. Littleton.                          92.50

6/26/20   KHH       .20   Emailed with L. Pelanek re production.                          185.00

6/26/20   GELX      .30   Call with K. Hotaling re production.                            307.50

6/26/20   GELX      .20   Revised production letter.                                      205.00

6/26/20   GELX      .60   Prepared for and call with regulator.                           615.00

6/26/20   GELX      .20   Summary of same to D. Panos and C. Steege.                      205.00



                                           Page 21
   Case 18-09108-RLM-11       Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42          Pg 81 of
                                          LAW200
                                              OFFICES

                                    JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350



 6/26/20   GELX         .20   Summary of same to C. Schneider.                               205.00

 6/26/20   GELX         .20   Conferred with L. Pelanek re Epiq review.                      205.00

 6/28/20   GELX         .20   Conferred with L. Pelanek re C. Schneider request re           205.00
                              counsel summary.

 6/28/20   GELX         .10   Conferred with C. Schneider re tiers document.                 102.50

 6/29/20   GELX         .20   Reviewed and revised production cover letter.                  205.00

 6/29/20   GELX         .10   Correspondence with C. Schneider re computers.                 102.50

 6/29/20   GELX         .20   Correspondence re investigation.                               205.00

 6/29/20   JQM          .50   Responded to requests relating to upcoming document            200.00
                              production.

 6/30/20   KHH          .20   Emailed C. Steege and L. Pelanek re scheduling                 185.00
                              meeting.

 6/30/20   KHH          .10   Emailed regulator re same.                                      92.50

 6/30/20   JQM         2.60   Worked on various requests relating to document              1,040.00
                              production.

                     38.40    PROFESSIONAL SERVICES                                      $ 35,670.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                       $ -3,567.00

                                                                       FEE SUB-TOTAL     $ 32,103.00


SUMMARY OF INVESTIGATIONS

NAME                                                      HOURS               RATE           TOTAL
CATHERINE L. STEEGE                                           .80          1,225.00           980.00
DEAN N. PANOS                                                1.50          1,125.00         1,687.50
GAYLE E. LITTLETON                                          15.40          1,025.00        15,785.00
MELISSA M. ROOT                                              1.30            975.00         1,267.50
KERI HOLLEB HOTALING                                        15.60            925.00        14,430.00
JESSICA M. MERKOURIS                                         3.80            400.00         1,520.00
TOTAL                                                       38.40                        $ 35,670.00



MATTER 10211 TOTAL                                                                       $ 32,103.00




                                              Page 22
   Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 82 of
                                        LAW200
                                            OFFICES

                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




MEDIATION                                                                   MATTER NUMBER - 10229

 6/02/20   DNP       .30   Telephone conference with C. Steege re                            337.50


 6/04/20   CS       1.00   Telephone conference with team re plan.                         1,225.00

 6/04/20   DNP      1.20   Attended portion of telephone conference w team re              1,350.00
                           strategy issues (.5); telephone conference
                                                                  (.4); follow up
                           telephone conference with C. Steege re same (.3).

 6/04/20   MMR      1.00   Participated in weekly strategy call.                             975.00

 6/08/20   CS        .60   Telephone conference                                              735.00

 6/08/20   DNP      1.40   Attended telephone conference court hearing (.8 ); follow       1,575.00
                           up telephone conference's with C. Steege and M. Root re
                           same and discovery and disclosure statement hearing (.6
                           )

 6/09/20   CS        .10   Telephone conference                                              122.50


 6/09/20   DNP       .70   Telephone conferences with (2) C. Steege re Disclosure            787.50
                           Statement hearing and Objection,


 6/10/20   DNP      2.50   Reviewed NCC Objections, and various other insurer              2,812.50
                           objections (1.8); numerous telephone conference's and
                           emails with C. Steege re same (.7)

 6/11/20   CS        .80   Telephone conference                                              980.00

 6/11/20   DNP      2.70   Telephone conferences with (3) C. Steege re numerous            3,037.50
                           strategy issues re confirmation plan (.8); reviewed
                           protective order motion and telephone conference
                                                (.7); telephone conference
                                                                     (.8); reviewed
                           certain objections to disclosure statement (.4 ).




                                            Page 23
  Case 18-09108-RLM-11    Doc 1423-6   Filed 02/03/21 EOD 02/03/21 17:26:42             Pg 83 of
                                        LAW200
                                            OFFICES

                                  JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350



6/15/20   DNP      3.10   Telephone conference w C Steege re draft response to              3,487.50
                          protective order motion (.3); reviewed Disclosure
                          Statement objections in preparation for client call (1.4);
                          telephone conference
                                                             (.2); telephone
                          conference with K. Carson, L. Leung, C. Steege, C.
                          Schneider                                   (.8); worked on
                          strategy and talking points for hearing on Wednesday
                          and telephone conference's (2) with C. Steege and M.
                          Root re same (.4).

6/16/20   CS        .60   Telephone conference                                                735.00

6/17/20   CS        .10   Email                                                               122.50

6/17/20   CS        .30   Telephone conference                                                367.50

6/17/20   DNP      2.60   Telephone conference                                              2,925.00
                                 (.7); attended court hearing on Disclosure
                          Statement issues (1.2); follow up telephone conference w
                          C. Steege re follow up arising from hearing (.4);
                          numerous follow up emails on mediation strategy issues
                          (.3).

6/18/20   CS        .50   Telephone conference                           .                    612.50

6/18/20   DNP       .70   Telephone conference with C. Steege re numerous                     787.50
                          strategy issues (.2); telephone conference
                                            (.5).

6/19/20   CS       1.60   Telephone conference with team re status of case and              1,960.00
                          mediation.

6/19/20   CS        .30   Reviewed mediation order (.1) and                                   367.50
                                 (.2).

6/19/20   DNP      1.90   Telephone conference with C. Steege re court's                    2,137.50
                          scheduling order and related strategy (.3); telephone
                          conference with team re numerous strategy issues (1.6).

6/19/20   MMR      1.70   Participated in meeting with client, Plews, and Jenner            1,657.50
                          team to discuss insurance costs discovery (1.6);
                          reviewed related e-mails on same (.1).

6/22/20   CS        .10   Email re                                                            122.50

6/22/20   CS       1.00   Telephone conference                                              1,225.00




                                           Page 24
   Case 18-09108-RLM-11     Doc 1423-6   Filed 02/03/21 EOD 02/03/21 17:26:42         Pg 84 of
                                          LAW200
                                              OFFICES

                                    JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350



 6/22/20   DNP       1.20   Telephone conference                                          1,350.00
                                                                         (1.0);
                            follow up telephone conference with C. Steege re same
                            (.2).

 6/22/20   MMR        .50   Conference with C. Steege                                       487.50


 6/23/20   DNP        .30   Telephone conference w C. Steege re various strategy            337.50
                            issues for upcoming mediation.

 6/24/20   DNP        .40   Telephone conference with C Steege re Omnibus                   450.00
                            hearing and strategy.

 6/25/20   CS        1.00   Telephone conference                                          1,225.00

 6/25/20   DNP       1.30   Telephone conferences with C. Steege re                       1,462.50
                                                               (.1); telephone
                            conference
                            (1.0);                                       (.2).

 6/25/20   MMR        .80   Reviewed                                                        780.00
                                                          (.3);
                            (.5).

 6/26/20   CS         .40   Telephone conference with D. Panos re mediation                 490.00
                            strategy.

 6/26/20   CS        1.00   Attended team mediation call.                                 1,225.00

 6/26/20   CS         .40   Telephone conference                                            490.00

 6/26/20   DNP       2.20   Telephone conference with C. Steege re numerous               2,475.00
                            mediation strategy issues (.6); telephone conference w
                            team re strategy (1.0); telephone conference
                                                                    (.4); follow up
                            telephone conference with C. Steege re same (.2).

 6/26/20   MMR       1.10   Reviewed correspondence regarding mediation and               1,072.50
                            participated in call with team regarding same.

 6/30/20   MMR        .30   Worked                                                          292.50

                    37.70   PROFESSIONAL SERVICES                                       $ 42,582.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                      $ -4,258.25

                                                                      FEE SUB-TOTAL     $ 38,324.25




                                             Page 25
   Case 18-09108-RLM-11   Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42    Pg 85 of
                                      LAW200
                                          OFFICES

                                JENNER & BLOCK LLP
                                        353 N. Clark Street
                                   CHICAGO, ILLINOIS 60654-3456
                                          (312) 222-9350



SUMMARY OF MEDIATION

NAME                                               HOURS             RATE          TOTAL
CATHERINE L. STEEGE                                   9.80        1,225.00       12,005.00
DEAN N. PANOS                                        22.50        1,125.00       25,312.50
MELISSA M. ROOT                                       5.40          975.00        5,265.00
TOTAL                                                37.70                     $ 42,582.50



MATTER 10229 TOTAL                                                             $ 38,324.25




                                         Page 26
   Case 18-09108-RLM-11     Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42                Pg 86 of
                                         LAW200
                                             OFFICES

                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




DOCUMENT PRODUCTION                                                               MATTER NUMBER - 10253

 6/01/20   LEP      1.00    Participated in zoom meeting                                          585.00


 6/01/20   LEP      1.90    Participated in zoom meeting                                        1,111.50


 6/01/20   LEP        .20   Telephone conference with G. Littleton and C. Schneider               117.00
                            re privilege issue.

 6/01/20   LEP        .50   Participated in zoom meeting with C. Steege, G. Littleton,            292.50
                            K. Hotaling re updates.

 6/01/20   LEP      2.10    Reviewed documents                              and                 1,228.50
                            summarized.

 6/01/20   LEP        .30   Drafted notes of call                     and circulated for          175.50
                            comment.

 6/01/20   LEP        .20   Telephone conference with K. Hotaling re updates.                     117.00

 6/01/20   LEP        .30   Telephone conference with A. Murphy and R. Strauss re                 175.50
                            Epiq review parameters.

 6/02/20   LEP        .20   Telephone conference with A. Murphy                                   117.00


 6/02/20   LEP        .20   Participated in review team training                                  117.00


 6/02/20   LEP        .10   Reviewed and commented on review protocol.                             58.50

 6/02/20   LEP        .20   Provided substantive guidance on review.                              117.00

 6/02/20   LEP        .90   Drafted                                   and circulated for          526.50
                            comment.

 6/02/20   LEP        .70   Drafted email summary of 6/1 call with S. Waldron notes.              409.50

 6/03/20   LEP        .50   Participated in video conference with G. Littleton and K.             292.50
                            Hotaling re regulator response.

 6/04/20   LEP        .80   Reviewed documents                                                    468.00
                                       and circulated summary of same.

 6/05/20   LEP        .40   Participated in calls re follow up with regulator requests.           234.00

 6/05/20   LEP      1.30    Compiled                                                              760.50



                                             Page 27
  Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42             Pg 87 of
                                       LAW200
                                           OFFICES

                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350



6/05/20   LEP      1.70   Searched database                                                  994.50


6/08/20   LEP       .40   Participated in calls re regulator response.                       234.00

6/09/20   LEP       .30   Participated in conference call with D. Panos, C. Steege,          175.50
                          G. Littleton, M. Root and K. Hotaling re insurance claim.

6/10/20   LEP       .20   Participated in call re response to regulator request with         117.00
                          G. Littleton, K. Hotaling, C. Schneider, R. Strauss.

6/11/20   LEP       .30   Reviewed and commented                                             175.50


6/12/20   LEP       .30   Participated in call re insurance issue.                           175.50

6/17/20   LEP       .30   Participated in phone conference with C. Schneider and             175.50
                          K. Hotaling.

6/17/20   LEP       .20   Worked with Epiq on processing issue.                              117.00

6/18/20   LEP       .20   Telephone conference with G. Littleton and G. Gotwald              117.00
                          re insurance question.

6/18/20   LEP       .30   Drafted and circulated notes of call and potential talking         175.50
                          points.

6/18/20   LEP       .20   Telephone conference with G. Littleton and K Hotaling re           117.00
                          response.

6/26/20   LEP       .30   Participated in update call and circulated notes of same.          175.50

6/26/20   LEP       .10   Worked on review management issues.                                 58.50

6/26/20   LEP       .30   Prepared and submitted production and drafted                      175.50
                          production letter re same and circulated.

6/26/20   AOG       .50   Reviewed privilege review protocol.                                220.00

6/26/20   AOG      7.50   Conducted privilege quality control review.                      3,300.00

6/26/20   AES      6.00   Performed privilege quality control review,                      2,640.00

6/27/20   LEP      5.60   Performed privilege quality control review in advance of         3,276.00
                          production to IAG.

6/27/20   AOG      7.30   Conducted privilege quality control review.                      3,212.00

6/27/20   AES      2.00   Performed privilege quality control review,                        880.00




                                           Page 28
   Case 18-09108-RLM-11       Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 88 of
                                           LAW200
                                               OFFICES

                                     JENNER & BLOCK LLP
                                              353 N. Clark Street
                                         CHICAGO, ILLINOIS 60654-3456
                                                (312) 222-9350



 6/28/20   LEP         3.70   Performed privilege quality control review in advance of        2,164.50
                              production to IAG.

 6/28/20   AOG         8.00   Conducted privilege quality control review.                     3,520.00

 6/28/20   AES         6.00   Performed privilege quality control review,                     2,640.00

 6/29/20   KHH          .30   Revised draft email to C. Kozak re privilege review.              277.50

 6/29/20   LEP         7.40   Performed privilege quality control for production to the       4,329.00
                              IAG.

 6/29/20   AOG         8.00   Conducted privilege quality control review.                     3,520.00

 6/29/20   AES        10.60   Performed privilege quality control review,                     4,664.00

 6/30/20   LEP         1.80   Performed privilege quality control review in advance of        1,053.00
                              production.

 6/30/20   AOG         9.10   Conducted privilege quality control review.                     4,004.00

 6/30/20   AES        10.10   Performed privilege quality control review.                     4,444.00

                     110.80   PROFESSIONAL SERVICES                                         $ 54,030.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                          $ -5,403.05

                                                                        FEE SUB-TOTAL       $ 48,627.45


SUMMARY OF DOCUMENT PRODUCTION

NAME                                                              HOURS        RATE             TOTAL
KERI HOLLEB HOTALING                                                  .30     925.00             277.50
LAURA E. PELANEK                                                    35.40     585.00          20,709.00
ALEXANDER N. GHANTOUS                                               40.40     440.00          17,776.00
ANGELINA E. CLARKE SMITH                                            34.70     440.00          15,268.00
TOTAL                                                              110.80                   $ 54,030.50



MATTER 10253 TOTAL                                                                          $ 48,627.45




                                               Page 29
   Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42              Pg 89 of
                                        LAW200
                                            OFFICES

                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




PAYCHECK PROTECTION PROGRAM ("PPP")                                         MATTER NUMBER - 10261

 6/01/20   CS        .40   Reviewed SBA brief.                                                 490.00

 6/01/20   CS        .50   Telephone conference with J. Stang re PPP loan and                  612.50
                           other matters.

 6/02/20   CS        .20   Attended planning call re PPP loan agreement.                       245.00

 6/02/20   CS        .10   Telephone conference with D. Panos re status.                       122.50

 6/02/20   MMR      1.40   Reviewed SBA brief in opposition to PI motion (1.0);              1,365.00
                           participated in call with C. Steege and A. Swingle to
                           discuss same (.4).

 6/02/20   ATS      1.00   Analyzed SBA's response brief to PPP preliminary                    570.00
                           injunction motion (.8); conferred with C. Steege and M.
                           Root re same (.2).

 6/03/20   CS        .20   Telephone conference with D. Mundell re SBA loan and                245.00
                           card agreement.

 6/03/20   CS        .80   Telephone conference                                                980.00


 6/03/20   ATS      4.30   Analyzed SBA's PPP response brief and cited cases (.8);           2,451.00
                           researched jurisdictional issues for reply brief (2);
                           researched merits issues for reply brief (1.5).

 6/04/20   MMR       .40   Review of outline of PPP reply brief.                               390.00

 6/04/20   ATS      7.20   Drafted jurisdictional sections in PPP reply brief (3.2);         4,104.00
                           drafted section 525 merits section in PPP reply brief
                           (2.5); researched additional caselaw for reply brief (1.1);
                           analyzed precedent briefs in analogous PPP litigation
                           (.4).

 6/05/20   MMR       .60   Review of PPP draft.                                                585.00

 6/05/20   ATS      8.80   Revised section 525 section in PPP brief (1.3); drafted           5,016.00
                           APA merits section in brief (3.4); drafted irreparable harm
                           and balance of harms sections in brief (.9); drafted
                           mandamus section in brief (.6); continued researching
                           caselaw for merits sections (1.8); revised jurisdictional
                           sections (.8).

 6/06/20   CS       1.00   Edited PPP reply brief.                                           1,225.00




                                            Page 30
  Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42               Pg 90 of
                                       LAW200
                                           OFFICES

                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350



6/06/20   CS        .20   Revised PPP lending order (.1) and email to Stang re                 245.00
                          same (.2).

6/06/20   MMR      1.20   Review and comment on PPP brief.                                   1,170.00

6/06/20   ATS      5.30   Drafted introduction to PPP reply brief (.4); revised merits       3,021.00
                          and jurisdictional sections (3.2); analyzed PPP legislation
                          enacted on June 5 and incorporated into brief (.7);
                          analyzed recent results in analogous PPP litigation and
                          incorporated into brief (.6); corresponded with C. Steege
                          re revisions to brief and cases cited in brief (.4).

6/07/20   CS        .30   Edits to PPP brief.                                                  367.50

6/07/20   MMR       .40   Review of PPP draft and e-mails regarding filing of same.            390.00

6/07/20   ATS      3.70   Cite checked and revised preliminary injunction reply              2,109.00
                          brief (2.8); corresponded with C. Steege and M. Root re
                          brief revisions (.2); finalized brief for filing (.7).

6/08/20   CS        .50   Revised and finalized PPP brief.                                     612.50

6/08/20   CS        .10   Email with SBA counsel re hearing.                                   122.50

6/08/20   CS       2.50   Prepared for PPP hearing.                                          3,062.50

6/08/20   MMR       .90   Review of PPP reply (.4); review of cases cited in SBA's             877.50
                          submission of newly decided decision (.5).

6/08/20   ATS       .70   Corresponded with C. Steege re revisions to PPP reply                399.00
                          brief (.2); revised same and filed (.3); call and
                          correspondence with P. Hermon re cases cited in brief
                          (.2).

6/09/20   CS       4.50   Prepared for hearing on PPP loan.                                  5,512.50

6/09/20   CS       2.20   Argued PPP loan motion.                                            2,695.00

6/09/20   CS        .40   Telephone conference with CJ Schneider re ruling.                    490.00

6/09/20   MMR      2.60   Participated in PPP hearing (2.2); follow up call with             2,535.00
                          client (.4).

6/09/20   ATS      1.00   Analyzed rules implementing CARES Act, PPP, and                      570.00
                          related financing programs in preparation for preliminary
                          injunction hearing (.7); corresponded with C. Steege re
                          same (.3).

6/09/20   ATS       .30   Drafted and filed notice of revised proposed order                   171.00
                          authorizing PPP financing.



                                           Page 31
  Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42                Pg 91 of
                                       LAW200
                                           OFFICES

                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350



6/09/20   ATS       .90   Drafted motion to expedite district court proceedings on              513.00
                          bankruptcy court's proposed preliminary injunction (.6);
                          analyzed district court's local rules re bankruptcy appeals
                          (.3).

6/09/20   ATS      2.20   Attended telephonic PPP preliminary injunction hearing.             1,254.00

6/10/20   CS        .20   Telephone conference with M. Root re hearing on                       245.00
                          6/11/20 re loan.

6/10/20   CS        .20   Email to SBA re PNC injunction terms.                                 245.00

6/10/20   MMR       .20   Participated in court hearing on PPP approval.                        195.00

6/10/20   ATS      1.10   Finished draft of motion to expedite district court                   627.00
                          proceedings.

6/10/20   ATS       .40   Revised proposed preliminary injunction order and                     228.00
                          corresponded with C. Steege re same.

6/10/20   ATS       .30   Analyzed SBA's implementation of June 5 PPP                           171.00
                          legislation.

6/11/20   CS        .30   Emails re PPP order with SBA and PNC Bank.                            367.50

6/11/20   CS        .20   Attended hearing re PPP PNC loan approval.                            245.00

6/12/20   MMR      1.60   Review of PPP order and opinion (.4); confer with C.                1,560.00
                          Steege on same (.2); draft motion for expedited review
                          (.5); phone conferences with clerk on same (.2); review
                          notice of appeal (.2); call with client on same (.1).

6/12/20   ATS       .40   Revised motion to expedite district court proceedings on              228.00
                          bankruptcy court's proposed injunction.

6/12/20   ATS       .50   Drafted proposed preliminary injunction order for entry by            285.00
                          district court.

6/12/20   ATS       .60   Multiple emails with C. Steege and M. Root re appeal to               342.00
                          district court (.3); drafted notice of appeal and filed (.3).

6/13/20   CS        .20   Revised motion to expedite PPP review.                                245.00

6/13/20   CS        .50   Revised proposed district court PPP order.                            612.50

6/15/20   CS        .50   Revised PPP filing to district court.                                 612.50

6/15/20   MMR       .30   Work on PPP appeal matters (.2); call to clerk (.1).                  292.50




                                           Page 32
   Case 18-09108-RLM-11       Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42               Pg 92 of
                                           LAW200
                                               OFFICES

                                     JENNER & BLOCK LLP
                                              353 N. Clark Street
                                         CHICAGO, ILLINOIS 60654-3456
                                                (312) 222-9350



 6/15/20   ATS         1.20   Revised motion to expedite appeal (.2); drafted                      684.00
                              designation of record and statement of issues for appeal
                              (.6); filed designation of record (.2); corresponded with C.
                              Steege and M. Root re same (.2).

 6/17/20   CS          1.10   Prepared reply in support of motion to expedite.                   1,347.50

 6/17/20   CS           .70   Attended district court PPP hearing.                                 857.50

 6/17/20   MMR          .70   Participated in hearing on SBA loan.                                 682.50

 6/17/20   ATS          .70   Researched authority for reply in support of motion to               399.00
                              expedite appeal (.5); revised and filed reply (.2).

 6/22/20   CS           .10   Reviewed PPP order and email to client re same.                      122.50

 6/22/20   CS           .10   Reviewed 5th Circuit decision re SBA injunction.                     122.50

 6/22/20   MMR          .20   Review of District Court PPP order.                                  195.00

 6/23/20   CS           .20   Email to client re PPP application.                                  245.00

 6/24/20   MMR          .20   E-mails with team regarding timing of PPP loan.                      195.00

 6/24/20   ATS          .20   Analyzed developments in related PPP litigation in the               114.00
                              Seventh Circuit (Camelot).

 6/26/20   CS           .20   Emails re PPP loan with SBA counsel.                                 245.00

 6/26/20   MMR          .20   Correspond with team regarding PPP loan.                             195.00

                      70.10   PROFESSIONAL SERVICES                                            $ 56,423.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                             $ -5,642.35

                                                                        FEE SUB-TOTAL          $ 50,781.15


SUMMARY OF PAYCHECK PROTECTION PROGRAM ("PPP")

NAME                                                     HOURS                 RATE                TOTAL
CATHERINE L. STEEGE                                        18.40            1,225.00             22,540.00
MELISSA M. ROOT                                            10.90              975.00             10,627.50
ADAM T. SWINGLE                                            40.80              570.00             23,256.00
TOTAL                                                      70.10                               $ 56,423.50



MATTER 10261 TOTAL                                                                             $ 50,781.15


                                               Page 33
   Case 18-09108-RLM-11    Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42        Pg 93 of
                                       LAW200
                                           OFFICES

                                 JENNER & BLOCK LLP
                                         353 N. Clark Street
                                    CHICAGO, ILLINOIS 60654-3456
                                           (312) 222-9350



                                                              TOTAL INVOICE       $ 288,828.87


SUMMARY OF PROFESSIONAL SERVICES

NAME                                                     HOURS            RATE         TOTAL
CATHERINE L. STEEGE                                        68.80       1,225.00      84,280.00
DEAN N. PANOS                                              39.50       1,125.00      44,437.50
GAYLE E. LITTLETON                                         15.40       1,025.00      15,785.00
MELISSA M. ROOT                                            63.30         975.00      61,717.50
KERI HOLLEB HOTALING                                       15.90         925.00      14,707.50
LAURA E. PELANEK                                           35.40         585.00      20,709.00
ADAM T. SWINGLE                                            69.30         570.00      39,501.00
ALEXANDER N. GHANTOUS                                      40.40         440.00      17,776.00
ANGELINA E. CLARKE SMITH                                   34.70         440.00      15,268.00
TOI D. HOOKER                                               2.40         400.00         960.00
JESSICA M. MERKOURIS                                        3.80         400.00       1,520.00
MARC A. PATTERSON                                           3.10         230.00         713.00
TOTAL                                                     392.00                  $ 317,374.50




                                          Page 34
Case 18-09108-RLM-11   Doc 1423-6   Filed 02/03/21   EOD 02/03/21 17:26:42   Pg 94 of
                                        200




                           July 2020
   Case 18-09108-RLM-11   Doc 1423-6    Filed 02/03/21                EOD 02/03/21 17:26:42   Pg 95 of
                                            200
                                            LAW OFFICES

                                  JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




CLIENT NUMBER:        58399



     USA GYMNASTICS                                                                     FEBRUARY 3, 2021
     ATTN: LI LI LEUNG,                                                                INVOICE # 9565453
     CHIEF EXECUTIVE OFFICER
     130 EAST WASHINGTON STREET
     SUITE 700
     INDIANAPOLIS, IN 46204




FOR PROFESSIONAL SERVICES RENDERED                                                            $ 160,722.00
THROUGH JULY 30, 2020:

     LESS 10% (50% TRAVEL) FEE DISCOUNT                                                        $ -16,072.20

                                                             FEE SUB-TOTAL                    $ 144,649.80

DISBURSEMENTS                                                                                    $ 2,004.68

                                                              TOTAL INVOICE                   $ 146,654.48
   Case 18-09108-RLM-11       Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42           Pg 96 of
                                          LAW200
                                              OFFICES

                                    JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350



USA GYMNASTICS
ATTN: LI LI LEUNG,
CHIEF EXECUTIVE OFFICER
130 EAST WASHINGTON STREET
SUITE 700
INDIANAPOLIS, IN 46204

CLIENT NUMBER: 58399

FOR PROFESSIONAL SERVICES RENDERED
THROUGH JULY 30, 2020:


INSURANCE COVERAGE ISSUES                                                    MATTER NUMBER - 10059

 7/01/20   DNP          .30   Numerous emails with Plews firm re discovery issues.            337.50

 7/02/20   CS          1.00   Team meeting re insurance coverage action.                    1,225.00

 7/02/20   DNP         1.80   Telephone conference with G. Gotwald                          2,025.00
                                                        (.3);

                                                         (.5); telephone conference
                              and emails with Plews team re same (1.0).

 7/02/20   MMR          .70   Reviewed documents in connection with insurance                 682.50
                              coverage litigation.

 7/02/20   JQM         3.00   Responded to D. Panos requests relating to documents.         1,200.00

 7/06/20   CS           .30   Telephone conference with D. Panos re document                  367.50
                              production to carriers.

 7/06/20   DNP          .60   Numerous emails with Plews firm re discovery issues             675.00
                              (.3); telephone conference with C. Steege re same (.3).

 7/07/20   DNP         1.50   Reviewed Jenner emails with USAG re bankruptcy                1,687.50
                              strategy and emails with team re same (.9); emails with
                              G. Gotwald re numerous discovery issues (.3); reviewed
                              discovery motions filed by carriers (.3).

 7/07/20   MMR         1.20   Worked on discovery matters related to insurance              1,170.00
                              coverage dispute.

 7/07/20   JQM         2.50   Reviewed 2018 emails relating to communications with          1,000.00
                              the client.

 7/08/20   CS           .60   Reviewed emails re production to carriers.                      735.00




                                               Page 2
  Case 18-09108-RLM-11    Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42           Pg 97 of
                                      LAW200
                                          OFFICES

                                JENNER & BLOCK LLP
                                         353 N. Clark Street
                                    CHICAGO, ILLINOIS 60654-3456
                                           (312) 222-9350



7/08/20   DNP       .70   Reviewed Jenner emails for discovery issues related to          787.50
                          costs motion and e mails with team re same.

7/08/20   JQM      2.00   Reviewed client correspondence for substantive                  800.00
                          communications.

7/09/20   DNP       .70   Numerous emails with Plews team re discovery issues re          787.50
                          costs motion and reviewed documents re same.

7/10/20   DNP      1.10   Telephone conference w team re discovery issues (.5);         1,237.50
                          reviewed discovery issues and emails with team re same
                          (.6).

7/10/20   MMR       .70   Reviewed discovery materials in connection with                 682.50
                          production (.2); conference with D. Panos re same (.5).

7/10/20   MMR       .60   Studied discovery briefs filed in connection with               585.00
                          insurance coverage matter (.5) and correspondence
                          among team re same (.1).

7/11/20   CS        .60   Responded re various discovery emails and reviewed              735.00
                          briefs.

7/12/20   MMR       .30   Reviewed discovery correspondence.                              292.50

7/13/20   DNP       .40   Numerous emails with G. Gotwald re discovery issues re          450.00
                          costs motion.

7/14/20   DNP       .60   Reviewed correspondence with insurers re discovery              675.00
                          issues re costs motion (.4); numerous emails with Plews
                          team re                       (.2).

7/15/20   CS        .30   Telephone conference with CJ Schneider re discovery             367.50
                          issues.

7/15/20   CS        .20   Emails with G. Gotwald re dispositions by insurers.             245.00

7/15/20   CS       1.20   Attended Rule 56(d) hearing.                                  1,470.00

7/15/20   DNP       .30   Telephone conference with C. Steege re hearing on               337.50
                          discovery and costs motion (.1); emails with team re
                          same (.2).

7/16/20   CS       1.00   Telephone conference                                          1,225.00


7/16/20   DNP       .30   Emails with team re various discovery issues re costs           337.50
                          motion.

7/16/20   MMR      1.00   Reviewed document production.                                   975.00



                                           Page 3
   Case 18-09108-RLM-11     Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42              Pg 98 of
                                         LAW200
                                             OFFICES

                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350



 7/17/20   CS         .30   Reviewed stay brief re LIU appeal.                                  367.50

 7/18/20   CS        1.20   Reviewed emails re production.                                    1,470.00

 7/18/20   DNP        .30   Emails with C. Steege and M. Root re discovery issues               337.50
                            and reviewed Jenner emails with USAG re same.

 7/18/20   MMR        .70   Reviewed e-mails to be produced (.5); e-mail with C.                682.50
                            Steege and D. Panos on same (.2).

 7/18/20   ATS        .20   Corresponded with C. Steege re bankruptcy-specific                  114.00
                            insurance issues.

 7/19/20   MMR       1.70   Reviewed documents to be produced (1.0); call with C.             1,657.50
                            Kozak re same (.7).

 7/20/20   MMR        .60   Reviewed documents (.5); email with C. Kozak (.1).                  585.00

 7/21/20   CS         .90   Revised LIU stay brief for 7th Circuit.                           1,102.50

 7/21/20   DNP        .20   Reviewed draft demand letters to carriers.                          225.00

 7/24/20   DNP        .30   Reviewed discovery responses (.2); emails with Plews                337.50
                            firm re same (.1).

 7/24/20   MMR        .30   Responded to co-counsel inquiry regarding bankruptcy                292.50
                            issue (.2); e-mail to A. Swingle re research of same (.1).

 7/24/20   ATS        .20   Corresponded with C. Steege and M. Root re                          114.00


 7/28/20   ATS       2.00   Researched                                     re insurance       1,140.00
                            claims.

 7/29/20   MMR        .20   E-mail with client regarding insurance issue.                       195.00

 7/29/20   ATS       1.20   Researched                                     re insurance         684.00
                            claims.

                    35.80   PROFESSIONAL SERVICES                                           $ 32,399.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                          $ -3,239.95

                                                                      FEE SUB-TOTAL         $ 29,159.55




                                              Page 4
   Case 18-09108-RLM-11   Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42    Pg 99 of
                                      LAW200
                                          OFFICES

                                JENNER & BLOCK LLP
                                        353 N. Clark Street
                                   CHICAGO, ILLINOIS 60654-3456
                                          (312) 222-9350



SUMMARY OF INSURANCE COVERAGE ISSUES

NAME                                                 HOURS           RATE          TOTAL
CATHERINE L. STEEGE                                     7.60      1,225.00        9,310.00
DEAN N. PANOS                                           9.10      1,125.00       10,237.50
MELISSA M. ROOT                                         8.00        975.00        7,800.00
ADAM T. SWINGLE                                         3.60        570.00        2,052.00
JESSICA M. MERKOURIS                                    7.50        400.00        3,000.00
TOTAL                                                  35.80                   $ 32,399.50



MATTER 10059 TOTAL                                                             $ 29,159.55




                                          Page 5
    Case 18-09108-RLM-11   Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42        Pg 100
                                         of OFFICES
                                        LAW 200
                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




PLAN OF REORGANIZATION/DISCLOSURE                                        MATTER NUMBER - 10075
STATEMENT

 7/01/20   MMR       .50   Reviewed briefing on USOPC depositions.                      487.50

 7/08/20   DNP       .20   Emails with                                                  225.00

 7/09/20   CS        .50   Telephone conference                                         612.50

 7/09/20   DNP       .20   Emails with                                                  225.00


 7/09/20   MMR       .50   Telephone conference                                         487.50

 7/09/20   MMR       .20   Correspondence with team regarding USOPC discovery.          195.00

 7/10/20   MMR       .20   E-mails re USOPC discovery and depositions.                  195.00

 7/11/20   MMR       .20   Reviewed correspondence re USOPC depositions.                195.00

 7/13/20   CS        .20   Telephone conference                                         245.00


 7/14/20   DNP       .30   Emails with M. Root re M. Kerek deposition, and              337.50



 7/14/20   MMR      4.60   Participated in USOPC deposition (Karek) (4.0);             4,485.00
                           circulated summary of same (.6).

 7/14/20   TDHX      .20   Verified information for depositions.                            80.00

 7/15/20   CS        .40   Telephone conference with D. Panos re depositions.           490.00

 7/15/20   DNP      7.80   Attended deposition of Rick Adams (7.2); worked on          8,775.00
                           summary (.2); telephone conference with C. Steege re
                           same and strategy issues around mediation (.4).

 7/15/20   MMR       .80   Reviewed USOPC documents.                                    780.00

 7/15/20   TDHX     1.80   Worked on gathering USOPC documents for team                 720.00
                           review.

 7/16/20   CS        .30   Attended                                                     367.50

 7/16/20   DNP      1.60   Drafted summary of Adams deposition and emails re           1,800.00
                           same.




                                             Page 6
    Case 18-09108-RLM-11      Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42         Pg 101
                                           of OFFICES
                                          LAW 200
                                    JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350



 7/17/20   DNP         8.20   Attended S. Blackmum deposition (7.4); follow up           9,225.00
                              telephone conference with C. Steege and emails with
                              team re Blackmum deposition and USOPC demands to
                              insurers (.8).

                      28.70   PROFESSIONAL SERVICES                                    $ 29,927.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                     $ -2,992.75

                                                                      FEE SUB-TOTAL    $ 26,934.75


SUMMARY OF PLAN OF REORGANIZATION/DISCLOSURE

NAME                                                   HOURS                 RATE          TOTAL
CATHERINE L. STEEGE                                       1.40            1,225.00        1,715.00
DEAN N. PANOS                                            18.30            1,125.00       20,587.50
MELISSA M. ROOT                                           7.00              975.00        6,825.00
TOI D. HOOKER                                             2.00              400.00          800.00
TOTAL                                                    28.70                         $ 29,927.50



MATTER 10075 TOTAL                                                                     $ 26,934.75




                                              Page 7
    Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42              Pg 102
                                          of OFFICES
                                         LAW 200
                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




CLAIMS ADMINISTRATION AND OBJECTIONS                                           MATTER NUMBER - 10083

 7/06/20   MMR        .50   Telephone call with potential claimant counsel (.3); e-mail        487.50
                            with C. Steege re same (.1); e-mail to claimant (.1).

 7/21/20   ATS       2.00   Analyzed sexual abuse claims data for M. Root.                   1,140.00

 7/28/20   MMR        .30   Telephone conference with J. Allman regarding claim.               292.50

 7/30/20   MMR        .80   Reviewed motion to allow late filed claim (.6); email with         780.00
                            client re same (.2).

 7/30/20   ATS        .50   Corresponded with G. Gotwald and M. Root re sexual                 285.00
                            abuse claims data (.2); analyzed tracking chart for same
                            (.3).

 7/30/20   ATS        .20   Analyzed sexual abuse claimant's late claim motion.                114.00

 7/31/20   MMR        .20   Reviewed late filed claim.                                         195.00

 7/31/20   MMR        .60   Reviewed memoranda from client on claims.                          585.00

 7/31/20   TDHX       .10   Gathered late filed claim for review by M. Root.                       40.00

                     5.20   PROFESSIONAL SERVICES                                           $ 3,919.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                           $ -391.90

                                                                      FEE SUB-TOTAL         $ 3,527.10


SUMMARY OF CLAIMS ADMINISTRATION AND OBJECTIONS

NAME                                                   HOURS               RATE                TOTAL
MELISSA M. ROOT                                          2.40             975.00              2,340.00
ADAM T. SWINGLE                                          2.70             570.00              1,539.00
TOI D. HOOKER                                             .10             400.00                 40.00
TOTAL                                                    5.20                               $ 3,919.00



MATTER 10083 TOTAL                                                                          $ 3,527.10




                                              Page 8
    Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 103
                                          of OFFICES
                                         LAW 200
                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




FEE PETITION/PROFESSIONAL RETENTION                                           MATTER NUMBER - 10091

 7/13/20   MMR        .60   Reviewed interim fee applications.                                585.00

 7/15/20   MMR        .70   Prepared USAG monthly statement.                                  682.50

 7/16/20   ATS        .80   Drafted notice of Jenner's June invoice (.1); analyzed            456.00
                            invoice for confidentiality and finalized redactions on
                            same (.5); corresponded with M. Root re confidentiality
                            (.2).

 7/21/20   ATS        .10   Revised chart tracking estate professionals' fees.                   57.00

 7/23/20   MMR        .70   Finalized and filed fee statement.                                682.50

 7/23/20   ATS        .60   Reviewed Jenner's June invoice for additional redactions          342.00
                            (.3); corresponded with M. Root re same (.1); finalized
                            and filed (.2).

 7/30/20   ATS        .30   Revised chart tracking estate professionals' fees (.2);           171.00
                            corresponded with M. Root re same (.1).

                     3.80   PROFESSIONAL SERVICES                                          $ 2,976.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                          $ -297.60

                                                                      FEE SUB-TOTAL        $ 2,678.40


SUMMARY OF FEE PETITION/PROFESSIONAL RETENTION

NAME                                                   HOURS               RATE               TOTAL
MELISSA M. ROOT                                          2.00             975.00             1,950.00
ADAM T. SWINGLE                                          1.80             570.00             1,026.00
TOTAL                                                    3.80                              $ 2,976.00



MATTER 10091 TOTAL                                                                         $ 2,678.40




                                              Page 9
    Case 18-09108-RLM-11    Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42             Pg 104
                                         of OFFICES
                                        LAW 200
                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




COMMUNICATIONS WITH THE BOARD/ATTENDANCE                                      MATTER NUMBER - 10138
AT BOARD MEETINGS/CORPORATION GOVERNANCE

 7/21/20   DNP       1.50   Telephone conference K. Carson re strategy for                  1,687.50
                            mediation.

                     1.50   PROFESSIONAL SERVICES                                          $ 1,687.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                          $ -168.75

                                                                     FEE SUB-TOTAL         $ 1,518.75


SUMMARY OF COMMUNICATIONS WITH THE BOARD/ATTENDANCE

NAME                                           HOURS                       RATE               TOTAL
DEAN N. PANOS                                    1.50                   1,125.00             1,687.50
TOTAL                                            1.50                                      $ 1,687.50



MATTER 10138 TOTAL                                                                         $ 1,518.75




                                            Page 10
    Case 18-09108-RLM-11       Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42     Pg 105
                                             of OFFICES
                                            LAW 200
                                      JENNER & BLOCK LLP
                                              353 N. Clark Street
                                         CHICAGO, ILLINOIS 60654-3456
                                                (312) 222-9350




EXPENSES                                                                  MATTER NUMBER - 10172


  7/02/20   Court Fees, ELAN CORPORATE PAYMENT SYSTEMS, 07/02/ 2020                          70.00
  7/07/20   Other Professional Services; PACER SERVICE CENTER; 07/07/2020                     1.50
  7/07/20   Other Professional Services; PACER SERVICE CENTER; 07/07/2020                    73.70
  7/07/20   Other Professional Services; PACER SERVICE CENTER; 07/07/2020                     7.90
  7/07/20   Other Professional Services; PACER SERVICE CENTER; 07/07/2020                     7.00
  7/07/20   Other Professional Services; PACER SERVICE CENTER; 07/07/2020                    52.10
  7/07/20   Other Professional Services; PACER SERVICE CENTER; 07/07/2020                    40.40
  7/07/20   Other Professional Services; PACER SERVICE CENTER; 07/07/2020                     3.50
  7/07/20   Other Professional Services; PACER SERVICE CENTER; 07/07/2020                     4.40
  7/07/20   Other Professional Services; PACER SERVICE CENTER; 07/07/2020                      .80
  7/07/20   Other Professional Services; PACER SERVICE CENTER; 07/07/2020                     9.10
  7/07/20   Other Professional Services; PACER SERVICE CENTER; 07/07/2020                      .40
  7/07/20   Other Professional Services; PACER SERVICE CENTER; 07/07/2020                    17.10
  7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                 7.90
            electronic records for various matters.
  7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                 1.60
            electronic records for various matters.
  7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                 5.80
            electronic records for various matters.
  7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                12.40
            electronic records for various matters.
  7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                  .60
            electronic records for various matters.
  7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                 4.40
            electronic records for various matters.
  7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                  .60
            electronic records for various matters.
  7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                17.50
            electronic records for various matters.
  7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                  .10
            electronic records for various matters.
  7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                51.10
            electronic records for various matters.
  7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                63.60
            electronic records for various matters.
  7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                 2.00
            electronic records for various matters.
  7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                 8.30
            electronic records for various matters.




                                               Page 11
  Case 18-09108-RLM-11       Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42   Pg 106
                                           of OFFICES
                                          LAW 200
                                    JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court               3.60
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court              32.10
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                .60
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                .60
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court              56.60
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court              19.90
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court               1.70
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court              18.80
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court               6.30
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                .70
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court               2.40
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                .20
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court               2.00
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                .90
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                .60
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court               2.60
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                .90
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court               1.40
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                .80
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court               1.20
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                .50
          electronic records for various matters.
7/09/20   US Messenger 06/02/2020                                                        68.02
7/09/20   US Messenger 06/03/2020                                                        69.69
7/09/20   US Messenger 06/03/2020                                                        33.32



                                             Page 12
    Case 18-09108-RLM-11       Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42   Pg 107
                                            of OFFICES
                                           LAW 200
                                     JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350




  7/09/20   US Messenger 06/05/2020                                                    46.70
  7/09/20   US Messenger 06/05/2020                                                    22.03
  7/09/20   US Messenger 06/05/2020                                                    46.70
  7/09/20   US Messenger 06/08/2020                                                    69.50
  7/09/20   US Messenger 06/08/2020                                                    69.50
  7/09/20   US Messenger 06/10/2020                                                    69.50
  7/09/20   US Messenger 06/11/2020                                                    46.70
  7/09/20   US Messenger 06/11/2020                                                   104.54
  7/09/20   US Messenger 06/12/2020                                                    69.69
  7/21/20   06/30/20 Quarterly Pacer Charge                                            28.90
  7/22/20   Other Professional Services; J&J COURT TRANSCRIBERS, INC.;                314.60
            07/22/2020; Federal Court Daily on 7/15/2020.
  7/24/20   US Messenger 06/15/2020                                                     69.50
  7/24/20   US Messenger 06/15/2020                                                     46.56
  7/24/20   US Messenger 06/18/2020                                                     69.50
  7/24/20   US Messenger 06/18/2020                                                     33.32
  7/24/20   US Messenger 06/22/2020                                                    105.24
  7/30/20   B&W Copy                                                                     2.97
            TOTAL DISBURSEMENTS                                                    $ 2,004.68


MATTER 10172 TOTAL                                                                 $ 2,004.68




                                              Page 13
    Case 18-09108-RLM-11     Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42              Pg 108
                                           of OFFICES
                                          LAW 200
                                    JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350




CASE ADMINISTRATION                                                            MATTER NUMBER - 10199

 7/09/20   TDHX        .30   Updated team outlook calendar notifications with Zoom              120.00
                             dial-in information.

 7/13/20   MMR         .20   E-mail with                                                        195.00

 7/22/20   ATS         .20   Corresponded with M. Root re matters set for July                  114.00
                             omnibus hearing.

 7/23/20   MMR         .20   Conferred with G. Gotwald on 7/29 hearing and case                 195.00
                             administration issues.

 7/24/20   ATS         .10   Corresponded with M. Root re Twistars motion for                       57.00
                             contempt.

 7/27/20   TDHX        .20   Follow up re transcript order.                                         80.00

 7/28/20   MMR         .30   Reviewed Twistars notice (.1); coordinated filing of notice        292.50
                             of cancelled omnibus hearing with A. Swingle (.2).

 7/28/20   ATS         .20   Drafted July omnibus agenda.                                       114.00

 7/28/20   ATS         .30   Drafted notice cancelling July omnibus hearing (.1);               171.00
                             corresponded with P. Marshall and M. Dole re same and
                             filed (.2).

 7/31/20   TDHX        .30   Prepared team calendar notifications with upcoming                 120.00
                             deadlines.

                      2.30   PROFESSIONAL SERVICES                                           $ 1,458.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                            $ -145.85

                                                                       FEE SUB-TOTAL         $ 1,312.65


SUMMARY OF CASE ADMINISTRATION

NAME                                                    HOURS               RATE                TOTAL
MELISSA M. ROOT                                            .70             975.00                682.50
ADAM T. SWINGLE                                            .80             570.00                456.00
TOI D. HOOKER                                              .80             400.00                320.00
TOTAL                                                     2.30                               $ 1,458.50



MATTER 10199 TOTAL                                                                           $ 1,312.65


                                              Page 14
Case 18-09108-RLM-11   Doc 1423-6Filed 02/03/21 EOD 02/03/21 17:26:42   Pg 109
                                   of OFFICES
                                  LAW 200
                            JENNER & BLOCK LLP
                                    353 N. Clark Street
                               CHICAGO, ILLINOIS 60654-3456
                                      (312) 222-9350




                                     Page 15
    Case 18-09108-RLM-11   Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42           Pg 110
                                         of OFFICES
                                        LAW 200
                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




INVESTIGATIONS                                                              MATTER NUMBER - 10211

 7/01/20   GELX      .20   Correspondence regarding investigation and sent update          205.00
                           to C. Schneider and R. Strauss.

 7/01/20   GELX      .10   Correspondence with L. Turner and C. Steege re                  102.50
                           investigation.

 7/09/20   GELX      .20   Conferred with L. Pelanek and K. Hotaling re                    205.00
                           investigation issue.

 7/13/20   KHH       .40   Reviewed recent media articles.                                 370.00

 7/13/20   KHH       .20   Reviewed L. Pelanek summary re predictive coding.               185.00

 7/13/20   GELX      .30   Call with L. Pelanek and K. Hotaling re document review.        307.50

 7/13/20   GELX      .50   Call with Miller Johnson re same.                               512.50

 7/15/20   KHH       .40   Telephone conference with C. Steege re investigation.           370.00

 7/15/20   KHH       .20   Emailed G. Littleton re conversation with C. Steege.            185.00

 7/16/20   KHH       .50   Prepared for meeting re                                         462.50

 7/16/20   KHH      1.00   Participated in virtual meeting with                            925.00


 7/16/20   KHH       .30   Telephone conference with G. Littleton.                         277.50

 7/16/20   KHH       .20   Reviewed summary of                                             185.00

 7/16/20   KHH       .20   Emailed L. Pelanek re follow-up issues.                         185.00

 7/16/20   KHH       .10   Edited email re                           .                         92.50

 7/16/20   GELX      .30   Call with K. Hotaling re regulator and documents.               307.50

 7/17/20   KHH       .20   Emailed C. Schneider re follow-up issues.                       185.00

 7/20/20   KHH       .20   Emailed with                                                    185.00

 7/20/20   KHH       .50   Investigations virtual meeting with counsel re                  462.50
                           productions.

 7/20/20   GELX      .20   Conferred with L Pelanek re investigation.                      205.00

 7/20/20   GELX      .50   Call with Miller Johnson and M. Stuaan re production and        512.50
                           document review.



                                             Page 16
    Case 18-09108-RLM-11      Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42             Pg 111
                                            of OFFICES
                                           LAW 200
                                     JENNER & BLOCK LLP
                                              353 N. Clark Street
                                         CHICAGO, ILLINOIS 60654-3456
                                                (312) 222-9350



 7/21/20   KHH          .20   Emailed with C. Schneider.                                        185.00

 7/27/20   KHH         1.00   Participated in virtual meeting with client, C. Schneider,        925.00
                              and L. Pelanek.

 7/27/20   KHH          .30   Edited summary of meeting with client.                            277.50

 7/27/20   GELX         .30   Reviewed summary of USAG call and conferred with                  307.50
                              Jenner team.

 7/28/20   GELX         .30   Reviewed updates to chart and conferred with L. Pelanek           307.50
                              and K. Hotaling re same.

 7/31/20   KHH          .60   Reviewed USAG materials.                                          555.00

 7/31/20   KHH          .20   Emailed C. Schneider re regulator.                                185.00

                       9.60   PROFESSIONAL SERVICES                                          $ 9,170.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                            $ -917.00

                                                                        FEE SUB-TOTAL        $ 8,253.00


SUMMARY OF INVESTIGATIONS

NAME                                                         HOURS              RATE            TOTAL
GAYLE E. LITTLETON                                             2.90          1,025.00          2,972.50
KERI HOLLEB HOTALING                                           6.70            925.00          6,197.50
TOTAL                                                          9.60                          $ 9,170.00



MATTER 10211 TOTAL                                                                           $ 8,253.00




                                               Page 17
    Case 18-09108-RLM-11   Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42             Pg 112
                                         of OFFICES
                                        LAW 200
                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




MEDIATION                                                                     MATTER NUMBER - 10229

 7/01/20   DNP       .20   Numerous emails with team re mediation issues.                    225.00

 7/02/20   DNP       .30   Telephone conference                                              337.50
                           and emails with team re same.

 7/02/20   MMR      1.10   Participated in weekly team call on strategy and                 1,072.50
                           numerous other issues;

 7/02/20   MMR       .20   Telephone conference                                              195.00

 7/10/20   CS       1.10   Attended team meeting re discovery and mediation (.7);           1,347.50
                           follow-up emails re same (.4).

 7/10/20   DNP       .70   Telephone conference with team re numerous strategy               787.50
                           issues.

 7/10/20   MMR      1.00   Prepared for (.3) and participated in weekly all                  975.00
                           professionals call re mediation (.7).

 7/16/20   CS       1.00   Attended meeting with team re mediation planning.                1,225.00

 7/16/20   DNP      1.00   Telephone conference with team re strategy for                   1,125.00
                           mediation related issues.

 7/17/20   CS        .30   Telephone conference                                              367.50


 7/20/20   CS       1.50   Attended call re mediation strategy.                             1,837.50

 7/20/20   CS       1.00   Telephone conference                                             1,225.00

 7/20/20   DNP      3.20   Telephone conference with C. Steege and M. Root re               3,600.00
                           numerous strategy issues for upcoming mediation (1.5);
                           telephone conference
                           (1.0); worked on analysis and summary of Blackmum
                           deposition issues (.7).

 7/20/20   MMR      1.70   Telephone conference with C. Steege and D. Panos                 1,657.50
                           regarding mediation strategy (1.5); pre-call with C.
                           Steege re same (.2).

 7/20/20   MMR       .80   Telephone call (partial attendance)                               780.00


 7/21/20   CS       2.00   Attended team meeting re mediation strategy.                     2,450.00




                                            Page 18
   Case 18-09108-RLM-11   Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42                Pg 113
                                        of OFFICES
                                       LAW 200
                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350



7/21/20   DNP      2.80   Telephone conference with team re strategy (2.0);                  3,150.00
                          worked on analysis and summary of Blackmum
                          deposition (.6).

7/21/20   MMR      2.30   Participated in mediation strategy call (2.0); follow up call      2,242.50
                          with C. Steege;                                      (.3).

7/21/20   MMR       .60   Pulled information regarding claims in connection with               585.00
                          mediation preparation.

7/22/20   CS        .50   Telephone conference with D. Panos re K. Carson and                  612.50
                          mediation strategy.

7/22/20   DNP      2.00   Telephone conference with C. Steege re strategy issues             2,250.00
                          (.5); worked on S. Blackmum summary and
                                              (1.5).

7/22/20   MMR       .50   Reviewed                                                             487.50

7/22/20   MMR       .70   Prepared for 8/11-12 mediation.                                      682.50

7/23/20   CS       1.50   Lengthy telephone conference with client re mediation              1,837.50
                          strategy.

7/23/20   CS        .50   Telephone conference                                                 612.50


7/23/20   CS        .40   Telephone conference with M. Root re mediation                       490.00
                          statement.

7/23/20   CS        .60   Telephone conference with D. Panos re mediation                      735.00
                          statement.

7/23/20   DNP      3.20   Telephone conference with K. Carson, L. Leung, and                 3,600.00
                          team re strategy (1.5); telephone conference

                                                                      (1.0);
                          telephone conference with C. Steege re follow up issues
                          and strategy in preparation for mediation (.7).

7/23/20   MMR      1.80   Participated in mediation strategy call (1.5); worked on           1,755.00
                          mediation talking points (.3).

7/24/20   CS        .30   Commented on                                                         367.50

7/24/20   MMR      1.30   Drafted                                                            1,267.50

7/27/20   CS        .60   Revised                                                              735.00




                                           Page 19
   Case 18-09108-RLM-11   Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 114
                                        of OFFICES
                                       LAW 200
                                 JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350



7/27/20   CS        .40   Telephone conference with D. Panos and M. Root re                490.00


7/27/20   DNP       .60   Numerous telephone conferences with C. Steege re                 675.00
                          strategy issues for mediation and related emails with
                          team re same.

7/28/20   CS        .10   Email with                                                       122.50

7/28/20   CS        .30   Telephone conference with D. Panos re mediation                  367.50
                          issues.

7/28/20   CS       1.00   Team call                                                      1,225.00

7/28/20   DNP      1.10   Telephone conference with K. Carson, L. Leung, C.              1,237.50
                          Schneider, and C. Steege re
                          (1.0); follow up calls with C. Steege re same (.1).

7/28/20   MMR       .30   Conference with C. Steege re client call and mediation           292.50
                          issues.

7/29/20   CS        .30   Telephone conference with D. Panos re mediation                  367.50
                                       .

7/29/20   CS        .50   Telephone conference with CJ, Dean, Kathryn and LiLi re          612.50
                          mediation.

7/29/20   CS        .40   Revised mediation statement.                                     490.00

7/29/20   DNP      1.50   Telephone conference with C. Steege re various strategy        1,687.50
                          issues (.3); telephone conference with clients re
                                                   (.4); follow up emails and
                          telephone conference with C. Steege
                                                     (.8).

7/30/20   CS       1.30   Met with team re                                               1,592.50

7/30/20   CS        .60   Revised                                                          735.00

7/30/20   CS        .60   Attended call                                                    735.00

7/30/20   CS        .70   Telephone conference with Jenner team re mediation               857.50


7/30/20   DNP      2.30   Telephone conference with team re mediation strategy           2,587.50
                          issues (.7); telephone conference
                                               (.8); telephone conferences (3) with
                          C. Steege and M. Root re strategy for mediation (.8).




                                             Page 20
    Case 18-09108-RLM-11      Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42              Pg 115
                                            of OFFICES
                                           LAW 200
                                     JENNER & BLOCK LLP
                                              353 N. Clark Street
                                         CHICAGO, ILLINOIS 60654-3456
                                                (312) 222-9350



 7/30/20   MMR         1.60   Participated in professionals call to prepare for mediation      1,560.00
                              (.8); examined and circulated claims data to G. Gotwald
                              in connection with                           and reviewed
                              same (.8).

 7/30/20   MMR         1.80   Telephone conference                                             1,755.00
                              (.8); follow-up call with C. Steege and D. Panos re same
                              (.2); prepared draft memo re same (.8).

 7/31/20   CS          1.00   Telephone conference                                             1,225.00

 7/31/20   CS           .50   Telephone conference with D. Panos re mediation.                   612.50

 7/31/20   DNP         1.90   Telephone conference                                             2,137.50
                                                           (1.0); follow up telephone
                              conferences and emails with C. Steege re same (.5);
                              prepared for mediation (.4).

                      55.50   PROFESSIONAL SERVICES                                          $ 61,982.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                           $ -6,198.25

                                                                        FEE SUB-TOTAL        $ 55,784.25


SUMMARY OF MEDIATION

NAME                                                     HOURS                 RATE              TOTAL
CATHERINE L. STEEGE                                        19.00            1,225.00           23,275.00
DEAN N. PANOS                                              20.80            1,125.00           23,400.00
MELISSA M. ROOT                                            15.70              975.00           15,307.50
TOTAL                                                      55.50                             $ 61,982.50



MATTER 10229 TOTAL                                                                           $ 55,784.25




                                               Page 21
    Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42             Pg 116
                                          of OFFICES
                                         LAW 200
                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




DOCUMENT PRODUCTION                                                         MATTER NUMBER - 10253

 7/02/20   LEP      4.60    Worked on categorical privilege log for production.             2,691.00

 7/03/20   LEP      5.70    Worked on categorical privilege log for production.             3,334.50

 7/06/20   LEP      8.30    Worked on categorical privilege log for production.             4,855.50

 7/07/20   LEP      1.30    Worked on categorical privilege log for production.               760.50

 7/10/20   LEP      3.20    Researched on acceptable recall rates and drafted email         1,872.00
                            summarizing same.

 7/13/20   LEP        .30   Telephone conference with G. Littleton and K. Hotaling re         175.50
                            recall rate.

 7/13/20   LEP        .30   Telephone conference with C. Schneider, R. Strauss, A.            175.50
                            Murphy, G. Littleton and K. Hotaling re recall rate.

 7/16/20   LEP      1.00    Telephone conference with C. Steege, K. Hotaling, and             585.00
                            regulator re

 7/16/20   LEP        .20   Telephone conference with K. Hotaling re                          117.00


 7/16/20   LEP        .50   Prepared draft email providing reference materials and            292.50
                            circulated.

 7/16/20   LEP        .40   Drafted summary of conversation with regulator and                234.00
                            circulated.

 7/17/20   TDHX       .80   Gathered documents from PSRB for review by M. Root.               320.00

 7/20/20   LEP        .50   Participated in telephone conference with G. Littleton, K.        292.50
                            Hotaling, C. Schneider, R. Strauss, A. Murphy and M.
                            Stuaan re regulator production status and issues.

 7/20/20   TDHX       .70   Gathered documents from PSRB for review by M. Root.               280.00

 7/22/20   TDHX       .70   Gathered documents from PSRB for review by M. Root.               280.00

 7/27/20   LEP      1.30    Prepared for (.3) and participated in telephone                   760.50
                            conference with USAG, C. Schneider, K. Hotaling re
                                                   (1.0).

 7/27/20   LEP        .30   Drafted and circulated email summary of conversation re           175.50


                   30.10    PROFESSIONAL SERVICES                                         $ 17,201.50



                                             Page 22
    Case 18-09108-RLM-11   Doc 1423-6Filed 02/03/21 EOD 02/03/21 17:26:42           Pg 117
                                       of OFFICES
                                      LAW 200
                                JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350




LESS 10% (50% TRAVEL) FEE DISCOUNT                                                   $ -1,720.15

                                                                    FEE SUB-TOTAL    $ 15,481.35


SUMMARY OF DOCUMENT PRODUCTION

NAME                                                HOURS               RATE             TOTAL
LAURA E. PELANEK                                      27.90            585.00          16,321.50
TOI D. HOOKER                                          2.20            400.00             880.00
TOTAL                                                 30.10                          $ 17,201.50



MATTER 10253 TOTAL                                                                   $ 15,481.35
                                                               TOTAL INVOICE        $ 146,654.48


SUMMARY OF PROFESSIONAL SERVICES

NAME                                                 HOURS                RATE           TOTAL
CATHERINE L. STEEGE                                    28.00           1,225.00        34,300.00
DEAN N. PANOS                                          49.70           1,125.00        55,912.50
GAYLE E. LITTLETON                                      2.90           1,025.00         2,972.50
MELISSA M. ROOT                                        35.80             975.00        34,905.00
KERI HOLLEB HOTALING                                    6.70             925.00         6,197.50
LAURA E. PELANEK                                       27.90             585.00        16,321.50
ADAM T. SWINGLE                                         8.90             570.00         5,073.00
TOI D. HOOKER                                           5.10             400.00         2,040.00
JESSICA M. MERKOURIS                                    7.50             400.00         3,000.00
TOTAL                                                 172.50                        $ 160,722.00




                                           Page 23
Case 18-09108-RLM-11   Doc 1423-6   Filed 02/03/21   EOD 02/03/21 17:26:42   Pg 118
                                     of 200




                       August 2020
    Case 18-09108-RLM-11      Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 119
                                           of OFFICES
                                          LAW 200
                                    JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350



USA GYMNASTICS
ATTN: LI LI LEUNG,
CHIEF EXECUTIVE OFFICER
130 EAST WASHINGTON STREET
SUITE 700
INDIANAPOLIS, IN 46204

CLIENT NUMBER: 58399

FOR PROFESSIONAL SERVICES RENDERED
THROUGH AUGUST 31, 2020:


INSURANCE COVERAGE ISSUES                                                      MATTER NUMBER - 10059

 8/10/20   CS           .20   Email to C. Kozak re Section 157 authority issue.                245.00

 8/13/20   DNP          .30   Emails with Plews team re LIU issues.                            337.50

 8/14/20   MMR          .20   E-mail with team on insurance coverage issues.                   195.00

 8/17/20   ATS          .90   Analyzed and revised demand amounts for bankruptcy               513.00
                              costs motion.

 8/28/20   DNP          .30   Emails with team re new claim and discovery issues re            337.50
                              costs motion.

 8/31/20   DNP          .30   Emails with G. Gotwald re deposition and discovery               337.50
                              issues related to costs motion.

                       2.20   PROFESSIONAL SERVICES                                         $ 1,965.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                           $ -196.55

                                                                       FEE SUB-TOTAL        $ 1,768.95


SUMMARY OF INSURANCE COVERAGE ISSUES

NAME                                                       HOURS               RATE            TOTAL
CATHERINE L. STEEGE                                           .20           1,225.00            245.00
DEAN N. PANOS                                                 .90           1,125.00          1,012.50
MELISSA M. ROOT                                               .20             975.00            195.00
ADAM T. SWINGLE                                               .90             570.00            513.00
TOTAL                                                        2.20                           $ 1,965.50




                                               Page 2
    Case 18-09108-RLM-11   Doc 1423-6Filed 02/03/21 EOD 02/03/21 17:26:42   Pg 120
                                       of OFFICES
                                      LAW 200
                                JENNER & BLOCK LLP
                                        353 N. Clark Street
                                   CHICAGO, ILLINOIS 60654-3456
                                          (312) 222-9350



MATTER 10059 TOTAL                                                            $ 1,768.95




                                          Page 3
    Case 18-09108-RLM-11   Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42             Pg 121
                                         of OFFICES
                                        LAW 200
                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




CLAIMS ADMINISTRATION AND OBJECTIONS                                        MATTER NUMBER - 10083

 8/03/20   CS        .80   Telephone conference with CJ Schneider re late claims             980.00
                                       .

 8/03/20   MMR      1.30   Reviewed newly filed motion for late claim (.3);                1,267.50
                           participated in call with client on same (.8); updated
                           claims data and e-mails on same (.2).

 8/04/20   MMR       .20   Reviewed claims data and responded to inquiry.                    195.00

 8/04/20   ATS       .60   Analyzed sexual abuse claims data re insurer inquiry.             342.00

 8/04/20   ATS       .40   Analyzed T.H. late claim and revised sexual abuse                 228.00
                           claims tracking charts.

 8/04/20   ATS       .20   Drafted letter to sexual abuse claimant's counsel re claim        114.00
                           reporting.

 8/05/20   MMR       .20   Drafted and sent claim letter.                                    195.00

 8/05/20   ATS       .50   Corresponded with M. Root re T.H. late claim review (.2);         285.00
                           revised claims tracking chart (.3).

 8/05/20   TDHX      .40   Endorsed versions of sexual abuse claims with "Highly             160.00
                           Confidential" designation for distribution to permitted
                           parties.

 8/05/20   TDHX      .30   Gathered sexual abuse claims documents and email                  120.00
                           communications for review by M. Root.

 8/07/20   ATS       .20   Corresponded with T. Hooker re sexual abuse claims                114.00
                           chart.

 8/07/20   TDHX      .70   Distributed sexual abuse claims and spread sheet.                 280.00

 8/07/20   TDHX      .40   Updated permitted parties chart with recent distributions.        160.00

 8/07/20   TDHX      .30   Assisted parties with accessing files from kiteworks.             120.00

 8/11/20   ATS       .40   Analyzed sexual abuse claims data in connection with              228.00
                           mediation.

 8/12/20   ATS       .60   Analyzed new litigation against USOPC and sexual                  342.00
                           abuse claims data (.5); corresponded with M. Root (.1).

 8/14/20   ATS       .80   Analyzed motions to file late claims (.3); reviewed               456.00
                                            (.3); corresponded with M. Root re
                           motions (.2).



                                             Page 4
    Case 18-09108-RLM-11     Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42          Pg 122
                                          of OFFICES
                                         LAW 200
                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350



 8/17/20   ATS         .20   Corresponded with M. Root re sexual abuse claims for          114.00
                             insurer inquiry.

 8/18/20   MXP         .40   Updated the Permitted Parties Claim chart.                        92.00

 8/19/20   MMR         .10   Reviewed objections to claims filed by Committee.                 97.50

 8/24/20   CS          .10   Email to Indiana Attorney General re tax claims.              122.50

 8/24/20   ATS         .30   Analyzed sexual abuse claimants' replies in support of        171.00
                             late claims motions.

 8/28/20   ATS         .20   Analyzed new sexual abuse claimant lawsuit and                114.00
                             corresponded with C. Steege re same.

                      9.60   PROFESSIONAL SERVICES                                      $ 6,297.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                       $ -629.75

                                                                      FEE SUB-TOTAL     $ 5,667.75


SUMMARY OF CLAIMS ADMINISTRATION AND OBJECTIONS

NAME                                                      HOURS               RATE         TOTAL
CATHERINE L. STEEGE                                          .90           1,225.00       1,102.50
MELISSA M. ROOT                                             1.80             975.00       1,755.00
ADAM T. SWINGLE                                             4.40             570.00       2,508.00
TOI D. HOOKER                                               2.10             400.00         840.00
MARC A. PATTERSON                                            .40             230.00          92.00
TOTAL                                                       9.60                        $ 6,297.50



MATTER 10083 TOTAL                                                                      $ 5,667.75




                                              Page 5
    Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42              Pg 123
                                          of OFFICES
                                         LAW 200
                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




FEE PETITION/PROFESSIONAL RETENTION                                           MATTER NUMBER - 10091

 8/05/20   ATS        .30   Revised chart tracking estate professionals' fees and              171.00
                            corresponded with M. Root re same.

 8/10/20   ATS        .80   Analyzed estate professionals' fee data (.6);                      456.00
                            corresponded with C. Steege and M. Root re same (.2).

 8/14/20   ATS       1.30   Corresponded with M. Root re estate professionals' fee             741.00
                            inquiry (.3); analyzed and revised worksheet tracking
                            estate professionals' fees (.6); reviewed B. Barron's
                            analysis of same (.4).

 8/20/20   ATS        .10   Revised chart tracking estate professionals' fees and                  57.00
                            expenses.

 8/23/20   ATS        .20   Corresponded with M. Root re estate professionals' fees.           114.00

 8/27/20   MMR        .50   Reviewed and filed monthly statement.                              487.50

 8/27/20   ATS       1.20   Analyzed Jenner's July invoice for confidentiality (.5);           684.00
                            applied redactions to same (.2); corresponded with M.
                            Root (.1); applied additional redactions from M. Root (.2);
                            finalized and filed (.2).

 8/27/20   ATS        .10   Revised chart tracking estate professionals' fees.                     57.00

                     4.50   PROFESSIONAL SERVICES                                           $ 2,767.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                           $ -276.75

                                                                      FEE SUB-TOTAL         $ 2,490.75


SUMMARY OF FEE PETITION/PROFESSIONAL RETENTION

NAME                                                   HOURS               RATE                TOTAL
MELISSA M. ROOT                                           .50             975.00                487.50
ADAM T. SWINGLE                                          4.00             570.00              2,280.00
TOTAL                                                    4.50                               $ 2,767.50



MATTER 10091 TOTAL                                                                          $ 2,490.75




                                              Page 6
    Case 18-09108-RLM-11    Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 124
                                         of OFFICES
                                        LAW 200
                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




ROUTINE MOTIONS                                                              MATTER NUMBER - 10113

 8/28/20   ATS        .30   Analyzed precedents for                                          171.00

 8/31/20   ATS        .80   Drafted                                                          456.00

 8/31/20   ATS        .80   Drafted sixth motion to extend time to remove civil              456.00
                            actions.

                     1.90   PROFESSIONAL SERVICES                                         $ 1,083.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                         $ -108.30

                                                                     FEE SUB-TOTAL         $ 974.70


SUMMARY OF ROUTINE MOTIONS

NAME                                                  HOURS               RATE               TOTAL
ADAM T. SWINGLE                                         1.90             570.00             1,083.00
TOTAL                                                   1.90                              $ 1,083.00



MATTER 10113 TOTAL                                                                         $ 974.70




                                             Page 7
    Case 18-09108-RLM-11     Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 125
                                           of OFFICES
                                          LAW 200
                                    JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350




CASE ADMINISTRATION                                                          MATTER NUMBER - 10199

 8/06/20   MXP         .20   Updated transcript files on N drive and SharePoint.                  46.00

 8/06/20   TDHX        .90   Worked on obtaining deposition transcripts.                      360.00

 8/06/20   TDHX        .30   Archived team email communications.                              120.00

 8/07/20   MXP         .50   Prepared deposition inventory index.                             115.00

 8/07/20   MXP        1.00   Prepared deposition exhibits index.                              230.00

 8/07/20   TDHX       1.20   Worked on obtaining deposition transcripts.                      480.00

 8/10/20   MXP         .20   Updated transcript files on N drive and SharePoint.                  46.00

 8/10/20   TDHX        .20   Ordered hearing transcripts.                                         80.00

 8/11/20   MXP         .20   Updated transcript files on N drive and SharePoint.                  46.00

 8/12/20   TDHX        .20   Transcripts to M. Root.                                              80.00

 8/13/20   CS          .80   Attended team meeting.                                           980.00

 8/13/20   CS          .20   Revised                                                          245.00

 8/14/20   MMR         .50   Reviewed MOR (.2); call with team (.3).                          487.50

 8/17/20   MXP         .30   Updated the deposition transcript files.                             69.00

 8/18/20   MMR         .20   Reviewed e-mail re case administration issue and                 195.00
                             respond to same.

 8/24/20   ATS         .70   Drafted agenda for August omnibus hearing (.3); revised          399.00
                             agenda to include new filings (.3); corresponded with M.
                             Root re agenda (.1).

 8/25/20   ATS         .70   Corresponded with C. Steege and M. Root re joint                 399.00
                             settlement conference motion and August omnibus
                             hearing (.2); finalized August omnibus agenda and filed
                             (.2); revised agenda per claimant inquiry and new filings
                             (.2); filed and served amended agenda (.1).

 8/26/20   CRC        1.00   Worked with Docketing to file transcript request re Aug.         355.00
                             26 hearing and updated court file re same.

                      9.30   PROFESSIONAL SERVICES                                         $ 4,732.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                          $ -473.25


                                               Page 9
    Case 18-09108-RLM-11   Doc 1423-6Filed 02/03/21 EOD 02/03/21 17:26:42         Pg 126
                                       of OFFICES
                                      LAW 200
                                JENNER & BLOCK LLP
                                        353 N. Clark Street
                                   CHICAGO, ILLINOIS 60654-3456
                                          (312) 222-9350




                                                                  FEE SUB-TOTAL     $ 4,259.25


SUMMARY OF CASE ADMINISTRATION

NAME                                                   HOURS              RATE         TOTAL
CATHERINE L. STEEGE                                      1.00          1,225.00       1,225.00
MELISSA M. ROOT                                           .70            975.00         682.50
ADAM T. SWINGLE                                          1.40            570.00         798.00
TOI D. HOOKER                                            2.80            400.00       1,120.00
CATHERINE R. CARACCI                                     1.00            355.00         355.00
MARC A. PATTERSON                                        2.40            230.00         552.00
TOTAL                                                    9.30                       $ 4,732.50



MATTER 10199 TOTAL                                                                  $ 4,259.25




                                         Page 10
    Case 18-09108-RLM-11      Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42                 Pg 127
                                            of OFFICES
                                           LAW 200
                                     JENNER & BLOCK LLP
                                              353 N. Clark Street
                                         CHICAGO, ILLINOIS 60654-3456
                                                (312) 222-9350




INVESTIGATIONS                                                                       MATTER NUMBER - 10211

 8/03/20   KHH          .10   Emailed C. Schneider.                                                     92.50

 8/03/20   GEL          .20   Correspondence with K. Hotaling, L. Pelanek, and C.                    205.00
                              Schneider re documents for regulator.

 8/05/20   KHH          .10   Emailed C. Schneider re communicating with regulator.                     92.50

 8/05/20   KHH          .20   Emailed regulator re USAG materials.                                   185.00

 8/13/20   KHH          .50   Met with C. Schneider,                    , and L. Pelanek.            462.50

 8/13/20   KHH          .30   Reviewed and edited notes re meeting with USAG.                        277.50

 8/13/20   GEL          .20   Conferred with L. Pelanek and K. Hotaling re status.                   205.00

 8/28/20   KHH          .30   Reviewed email correspondence re                                       277.50

 8/28/20   GEL          .40   Calls with C. Schneider re                                             410.00

 8/28/20   GEL          .30   Call with agent re                                                     307.50

 8/28/20   GEL          .30   Correspondence with                 , C. Schneider and Jenner          307.50
                              team re

                       2.90   PROFESSIONAL SERVICES                                               $ 2,822.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                                 $ -282.25

                                                                         FEE SUB-TOTAL            $ 2,540.25


SUMMARY OF INVESTIGATIONS

NAME                                                         HOURS                  RATE             TOTAL
GAYLE E. LITTLETON                                             1.40              1,025.00           1,435.00
KERI HOLLEB HOTALING                                           1.50                925.00           1,387.50
TOTAL                                                          2.90                               $ 2,822.50



MATTER 10211 TOTAL                                                                                $ 2,540.25




                                               Page 11
    Case 18-09108-RLM-11   Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 128
                                         of OFFICES
                                        LAW 200
                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




MEDIATION                                                                    MATTER NUMBER - 10229

 8/03/20   DNP       .60   Numerous emails with team re communications with                 675.00
                           insurers and mediators.

 8/04/20   CS        .40   Telephone conference with D. Panos and                 re        490.00
                           mediation.

 8/04/20   CS       1.00   Attended call with                                              1,225.00

 8/04/20   CS       1.30   Attended separate call with                                     1,592.50

 8/04/20   CS        .80   Telephone conference with D. Panos re mediation                  980.00
                           meeting.

 8/04/20   CS        .50   Telephone conference with                                        612.50

 8/04/20   CS        .70   Telephone conference with Greg, George and CJ re                 857.50


 8/04/20   DNP      5.10   Telephone conference with                                       5,737.50
                           and C. Steege re mediation issues (1.0); telephone
                           conference with               re mediation issues (.4);
                           telephone conference with              and C. Steege re
                           strategy for mediation (1.3); telephone conference with
                           C. Steege and Plews team re same (.7); call with
                           re same (.5); follow up telephone conferences with C.
                           Steege re mediation strategy (.8); telephone conference
                           with K. Carson re mediate strategy (.4).

 8/04/20   MMR       .80   Telephone conference with internal team and Plews                780.00
                           team to prepare for mediation (.7); additional
                           preparations (.1).

 8/05/20   CS       1.30   Telephone conference with client re mediation.                  1,592.50

 8/05/20   CS       1.00   Telephone conference with D. Panos re mediation.                1,225.00

 8/05/20   CS       1.20   Prepared talking points for call with insurers (.7);            1,470.00
                           conferred with M. Root re same (.5).

 8/05/20   CS        .50   Edited letter to carriers.                                       612.50

 8/05/20   DNP      2.40   Telephone conference with K. Carson, L. Leung, C.               2,700.00
                           Steege, G. Gotwald re mediation strategy issues (1.3);
                           telephone conferences with C. Steege re strategy for call
                           with insurers (1.0); reviewed and commented on demand
                           letters to insurers (.1).




                                            Page 12
   Case 18-09108-RLM-11   Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42           Pg 129
                                        of OFFICES
                                       LAW 200
                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350



8/05/20   MMR      1.10   Conferred with C. Steege re mediation (.5); reviewed          1,072.50
                          correspondence/talking points on same (.6).

8/06/20   CS        .10   Prepared email to                                               122.50

8/06/20   CS        .30   Telephone conference with D. Panos re                           367.50


8/06/20   CS       1.30   Attended call with insurers re mediation.                     1,592.50

8/06/20   CS        .50   Prepared for call with insurers re mediation.                   612.50

8/06/20   DNP      5.10   Worked on outline for discussion with insurers re             5,737.50
                          mediation issues (.6); telephone conference with C.
                          Steege re same (.3); telephone conference with insurers
                          re mediation strategy (1.3); follow up call with team re
                          strategy for insurers and mediation (.4); telephone
                          conference with                    re mediation strategy
                          (.6); completed summary requested by carriers of
                          Blackmun deposition (1.9).

8/06/20   MMR      3.40   Participated in call with insurers in preparation for         3,315.00
                          mediation (1.3); follow-up call with team on same (.6);
                          worked on summary materials for mediation (1.5).

8/06/20   ATS       .60   Corresponded with M. Root re USOPC depositions and              342.00
                          summary memo (.1); analyzed R. Adams deposition
                          transcript (.5).

8/07/20   CS        .60   Reviewed D. Panos witness summary re Blackman and               735.00
                          Adams, Kerek.

8/07/20   CS        .30   Reviewed and emails re                                          367.50

8/07/20   DNP      2.40   Worked on deposition summaries (.8); telephone                2,700.00
                          conference with M. Root re same (.2); numerous emails
                          and telephone conferences with C. Steege and team re

                                 (1.4).

8/07/20   MMR      1.20   Prepared summary materials for mediation (1.0);               1,170.00
                          telephone call with D. Panos re same (.2).

8/07/20   ATS      2.70   Revised summary memo re USOPC depositions (1.3);              1,539.00
                          incorporated C. Schneider edits to memo (.4); analyzed
                          R. Adams and S. Blackmun transcripts re memo (.8);
                          corresponded with M. Root (.2).

8/08/20   CS       1.00   Telephone conference with team re                             1,225.00




                                           Page 13
   Case 18-09108-RLM-11   Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42                 Pg 130
                                        of OFFICES
                                       LAW 200
                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350



8/08/20   DNP      2.50   Numerous emails with team re                                        2,812.50

                          (1.2); telephone conference with clients and team re
                          strategy re same (1.0); follow up telephone conference
                          with C. Steege re same (.3).

8/08/20   MMR      1.00   Planning meeting for mediation.                                       975.00

8/09/20   CS        .80   Telephone conference                                         .        980.00

8/09/20   DNP      1.00   Telephone conference with                  , C. Steege              1,125.00
                          and G. Gotwald re mediation issues (.8); numerous
                          emails with team re strategy issues (.2).

8/10/20   CS        .20   Telephone conference with D. Panos re mediation.                      245.00

8/10/20   CS        .70   Telephone conference with                  re strategy.               857.50

8/10/20   CS       1.00   Telephone conference with USAG team re mediation.                   1,225.00

8/10/20   CS        .30   Telephone conference with                    re mediation.            367.50

8/10/20   DNP      2.70   Telephone conference with                      re mediation         3,037.50
                          strategy (.7); telephone conference with USAG team re
                          mediation strategy (1.0); numerous telephone
                          conferences with C. Steege re same (.4); emails with
                          USAG team re                             (.3); telephone
                          conference with              re mediation issues (.3).

8/10/20   MMR      1.00   Call with professionals and client team to prepare for                975.00
                          mediation.

8/10/20   MMR       .80   Prepared for mediation.                                               780.00

8/10/20   MMR       .70   Meeting with               re mediation.                              682.50

8/10/20   MMR       .10   Telephone conference with G. Gotwald re mediation.                        97.50

8/10/20   JQM      2.00   Responded to D. Panos requests relating to upcoming                   800.00
                          mediation preparation.

8/11/20   CS       8.50   Attended mediation and various meetings re same.                   10,412.50

8/11/20   DNP     10.70   Participated in mediation (8.5); numerous telephone                12,037.50
                          conferences with team,                         re same
                          (2.2).

8/11/20   MMR      8.50   Participated in USAG mediation and various break out                8,287.50
                          meetings, analysis of issues.




                                           Page 14
   Case 18-09108-RLM-11   Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42              Pg 131
                                        of OFFICES
                                       LAW 200
                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350



8/12/20   CS        .40   Telephone conference with D. Panos re mediation.                   490.00

8/12/20   CS        .50   Telephone conference with                 re strategy.             612.50

8/12/20   CS        .40   Telephone conference with                    re strategy.          490.00

8/12/20   CS       5.50   Attended mediation and meetings re same.                         6,737.50

8/12/20   DNP      8.90   Telephone conference with C. Steege re strategy before          10,012.50
                          Day 2 mediation (.4); telephone conference's (2) with
                                        re mediation issues (.9); telephone
                          conference with           re medication issues (.5);
                          attended Day 2 mediation (5.5); follow up strategy calls
                          with USAG team and C. Steege (1.3); telephone
                          conference with
                                     and strategy (.3).

8/12/20   MMR      5.50   Participated in USAG mediation.                                  5,362.50

8/13/20   CS        .10   Telephone conference with                                          122.50

8/13/20   DNP      1.50   Telephone conference with team re follow up for                  1,687.50
                          mediation strategy (1.2); follow up calls with C. Steege re
                          same (.3).

8/13/20   MMR      1.20   Team meeting and debrief on mediation and analysis of            1,170.00
                          claims issues.

8/14/20   CS        .40   Telephone conference with                                          490.00


8/14/20   DNP       .50   Emails with team re various mediation issues,                      562.50


8/17/20   CS       1.50   Attended call with                                               1,837.50

8/17/20   CS       1.00   Second telephone conference with                                 1,225.00


8/17/20   CS        .60   Third telephone conference with team only re                       735.00
                                   .

8/17/20   CS        .50   Telephone conference with                 re mediation.            612.50

8/17/20   CS        .80   Second telephone conference with                    re             980.00
                          mediation.

8/17/20   CS        .50   Final telephone conference with client re mediation.               612.50




                                           Page 15
   Case 18-09108-RLM-11   Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42               Pg 132
                                        of OFFICES
                                       LAW 200
                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350



8/17/20   DNP      8.10   Telephone conference with                                         9,112.50
                                                              (1.5); telephone
                          conference with              and USAG team (1.0)
                          numerous follow up telephone conference and emails
                          with team and clients re strategy in response (3.8);
                          telephone conference with                       and C.
                          Steege re mediation strategy (.5) telephone conference
                          with           (.3); follow up calls w/clients re
                          (.5); telephone conference with
                          and next steps (.5)

8/17/20   MMR      4.10   Participated in call with                          (1.5);         3,997.50
                          participated in call with USAG team (1.0); telephone
                          conference with                      (.5); telephone
                          conference with            (partial attendance) (1.1).

8/18/20   CS        .50   Telephone conference with                       re mediation        612.50
                          and plan.

8/18/20   CS       1.20   Revised letter to insurers.                                       1,470.00

8/18/20   CS       1.40   Telephone conference with USAG team re plan.                      1,715.00

8/18/20   CS        .30   Telephone conference with                 re mediation.             367.50

8/18/20   CS        .20   Second telephone conference with                    re              245.00
                          mediation.

8/18/20   CS        .50   Telephone conference with D. Panos re              call.            612.50

8/18/20   CS       1.50   Prepared motion to compel mediation (.5); conferred with          1,837.50
                          D. Panos re strategy (1.0).

8/18/20   DNP      4.10   Telephone conferences with C Steege re strategy (1.0);            4,612.50
                          telephone conference with                      re
                          mediation issues and follow up calls with team re same
                          (1.4); telephone conferences (2) with            re motion
                          for settlement conference (.6); telephone conference with
                          K. Carson re same (.3); telephone conference with
                                re mediation issues (.5); worked on motion for court
                          settlement conference (.3).

8/18/20   MMR       .60   Conferred with C. Steege re status on multiple matters              585.00
                          (.3); revised motion (.3).

8/18/20   ATS      3.20   Researched caselaw supporting joint motion to order               1,824.00
                          settlement conference (2.2); drafted memo analyzing
                          same (.8); corresponded with C. Steege (.2).

8/19/20   CS       1.00   Telephone conference with team re strategy.                       1,225.00



                                           Page 16
   Case 18-09108-RLM-11   Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42                Pg 133
                                        of OFFICES
                                       LAW 200
                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350



8/19/20   CS        .20   Telephone conference with D. Panos re                                245.00

8/19/20   CS        .60   Telephone conference with                    re motion.              735.00

8/19/20   CS       1.00   Revised mediation motion.                                          1,225.00

8/19/20   DNP      1.00   Telephone conference with team re strategy re mediation            1,125.00
                          and motion for settlement conference.

8/19/20   DNP      1.20   Telephone conference with C. Steege re mediation (.2)              1,350.00
                          and revisions to draft motion (1.0).

8/19/20   DNP       .60   Telephone conference with                    re mediation            675.00
                          issues.

8/19/20   DNP       .60   Telephone conferences (2) with                  re motion for        675.00
                          settlement conference.

8/19/20   MMR       .50   Reviewed revised motion; conferred with C. Steege re                 487.50
                          same.

8/20/20   CS        .50   Telephone conference with                 re status re               612.50
                          mediation.

8/20/20   CS        .20   Revised motion to shorten notice on settlement motion.               245.00

8/20/20   CS        .10   Revised settlement motion and filed same.                            122.50

8/20/20   CS        .10   Telephone conference with                 re settlement              122.50
                          motion.

8/20/20   DNP       .40   Telephone conferences with                  re motion for            450.00
                          settlement conference.

8/20/20   DNP       .50   Telephone conference with                      re motion             562.50
                          for settlement conference and related strategy.

8/20/20   DNP       .70   Telephone conferences with C. Steege re numerous                     787.50
                          strategy issues and motion for settlement conference
                          (.2); emails with Plews firm re same and related issues
                          (.5).

8/20/20   ATS      1.50   Revised joint motion for settlement conference (.4);                 855.00
                          revised joint motion to shorten notice re same (.3); cite
                          checked motions (.6); filed and served (.2).

8/21/20   DNP       .30   Emails with team re various issues re motion for                     337.50
                          settlement conference.




                                           Page 17
   Case 18-09108-RLM-11   Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42                  Pg 134
                                        of OFFICES
                                       LAW 200
                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350



8/21/20   MMR       .30   Conferred with C. Steege on settlement motion and call                 292.50
                          to Court re same.

8/24/20   CS        .40   Telephone conference with D. Panos re settlement                       490.00
                          motion.

8/24/20   DNP      1.20   Reviewed responses by carriers to motion for settlement              1,350.00
                          conference (.7); telephone conference with C. Steege re
                          same (.4); emails with team re same (.1).

8/24/20   MMR       .80   Reviewed insurer objections to settlement conference                   780.00
                          motion and USOPC statement in support (.4); conferred
                          with C. Steege and D. Panos re same (.4).

8/24/20   ATS       .70   Analyzed insurers' objections to joint settlement                      399.00
                          conference motion.

8/25/20   CS        .30   Telephone conference with D. Panos re hearing and                      367.50
                          strategy.

8/25/20   DNP       .50   Telephone conference with C. Steege re hearing issues                  562.50
                          (.3); emails with team re same (.2).

8/25/20   MMR      1.00   Reviewed insurer briefs in opposition to settlement                    975.00
                          conference (.6); call with court re hearing (.2); revised
                          agenda (.2).

8/26/20   CS       1.40   Attended hearing re claims and settlement motion.                    1,715.00

8/26/20   CS        .70   Prepared for hearing re mediation motion.                              857.50

8/26/20   CS        .20   Telephone conference with                    re hearing.               245.00

8/26/20   CS        .20   Memo to team re hearing.                                               245.00

8/26/20   DNP       .30   Emails with team re hearing for settlement conference                  337.50
                          and related issues.

8/26/20   MMR       .90   Conferred with C. Steege regarding USAG hearing (.4);                  877.50
                          listened to portion of hearing (.5).

8/26/20   ATS       .50   Drafted proposed order extending plan filing deadline                  285.00
                          (.3); corresponded with C. Steege re same (.1); finalized
                          and uploaded (.1).

8/27/20   CS        .40   Telephone conference                      re status (.3); email        490.00
                          to team re same (.1).

8/27/20   DNP       .30   Telephone conference                               re mediation        337.50
                          issues (partial attendance).



                                           Page 18
    Case 18-09108-RLM-11      Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42                      Pg 135
                                            of OFFICES
                                           LAW 200
                                     JENNER & BLOCK LLP
                                              353 N. Clark Street
                                         CHICAGO, ILLINOIS 60654-3456
                                                (312) 222-9350



 8/27/20   MMR          .50   Participated in call                      (.3); follow-up emails re        487.50
                              same (.2).

 8/31/20   DNP          .40   Reviewed transcript from hearing and emails with team                      450.00
                              re various related issues.

                     158.20   PROFESSIONAL SERVICES                                                 $ 171,259.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                                  $ -17,125.90

                                                                           FEE SUB-TOTAL            $ 154,133.10


SUMMARY OF MEDIATION

NAME                                                     HOURS                     RATE                  TOTAL
CATHERINE L. STEEGE                                        49.40                1,225.00               60,515.00
DEAN N. PANOS                                              63.60                1,125.00               71,550.00
MELISSA M. ROOT                                            34.00                  975.00               33,150.00
ADAM T. SWINGLE                                             9.20                  570.00                5,244.00
JESSICA M. MERKOURIS                                        2.00                  400.00                  800.00
TOTAL                                                     158.20                                    $ 171,259.00



MATTER 10229 TOTAL                                                                                  $ 154,133.10




                                               Page 19
    Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42             Pg 136
                                          of OFFICES
                                         LAW 200
                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




DOCUMENT PRODUCTION                                                            MATTER NUMBER - 10253

 8/13/20   LEP        .50   Participated in telephone conference with K. Hotaling, C.          292.50
                            Schneider and

 8/13/20   LEP       1.30   Drafted email summary of call and circulated for                   760.50
                            comment.

 8/28/20   LEP        .10   Phone conference with G. Littleton re inquiry.                        58.50

 8/31/20   LEP       6.80   Worked on compiling and verifying information for                3,978.00
                            presentation to regulator and circulated draft of same.

                     8.70   PROFESSIONAL SERVICES                                           $ 5,089.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                           $ -508.95

                                                                      FEE SUB-TOTAL         $ 4,580.55


SUMMARY OF DOCUMENT PRODUCTION

NAME                                                    HOURS               RATE               TOTAL
LAURA E. PELANEK                                          8.70             585.00             5,089.50
TOTAL                                                     8.70                              $ 5,089.50



MATTER 10253 TOTAL                                                                          $ 4,580.55




                                             Page 20
    Case 18-09108-RLM-11     Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42               Pg 137
                                           of OFFICES
                                          LAW 200
                                    JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350




PAYCHECK PROTECTION PROGRAM ("PPP")                                               MATTER NUMBER - 10261

 8/21/20   ATS         .30   Corresponded with C. Steege and M. Root re SBA's                     171.00
                             appeal of injunction (.1); analyzed appellate rules re
                             briefing schedule (.2).

 8/25/20   ATS        2.50   Researched equitable mootness issue re SBA PPP                     1,425.00
                             appeal.

 8/26/20   ATS         .40   Corresponded with C. Steege and M. Patston re SBA's                  228.00
                             appeal of PPP order (.2); analyzed Seventh Circuit
                             appellate rules re same (.2).

 8/27/20   ATS         .30   Corresponded with M. Patston re filing appellate                     171.00
                             appearances (.2); corresponded with docketing re same
                             (.1).

 8/28/20   ATS        1.50   Analyzed SBA's docketing statement (.2); began drafting              855.00
                             USAG's docketing statement (.6); analyzed mootness
                             cases for same (.5); analyzed related appellate litigation
                             for same (.2).

 8/31/20   CS          .20   Email with A. Swingle re jurisdictional statement and                245.00
                             appearances re PPP appeal.

 8/31/20   ATS        3.50   Continued researching mootness issue for appeal (2.8);             1,995.00
                             revised docketing statement (.7).

                      8.70   PROFESSIONAL SERVICES                                             $ 5,090.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                              $ -509.00

                                                                       FEE SUB-TOTAL           $ 4,581.00


SUMMARY OF PAYCHECK PROTECTION PROGRAM ("PPP")

NAME                                                       HOURS               RATE               TOTAL
CATHERINE L. STEEGE                                           .20           1,225.00               245.00
ADAM T. SWINGLE                                              8.50             570.00             4,845.00
TOTAL                                                        8.70                              $ 5,090.00



MATTER 10261 TOTAL                                                                             $ 4,581.00
                                                                  TOTAL INVOICE              $ 187,094.74




                                              Page 21
    Case 18-09108-RLM-11   Doc 1423-6Filed 02/03/21 EOD 02/03/21 17:26:42    Pg 138
                                       of OFFICES
                                      LAW 200
                                JENNER & BLOCK LLP
                                        353 N. Clark Street
                                   CHICAGO, ILLINOIS 60654-3456
                                          (312) 222-9350



SUMMARY OF PROFESSIONAL SERVICES

NAME                                               HOURS             RATE         TOTAL
CATHERINE L. STEEGE                                  51.70        1,225.00      63,332.50
DEAN N. PANOS                                        64.50        1,125.00      72,562.50
GAYLE E. LITTLETON                                    1.40        1,025.00       1,435.00
MELISSA M. ROOT                                      37.20          975.00      36,270.00
KERI HOLLEB HOTALING                                  1.50          925.00       1,387.50
LAURA E. PELANEK                                      8.70          585.00       5,089.50
ADAM T. SWINGLE                                      30.30          570.00      17,271.00
TOI D. HOOKER                                         4.90          400.00       1,960.00
JESSICA M. MERKOURIS                                  2.00          400.00         800.00
CATHERINE R. CARACCI                                  1.00          355.00         355.00
MARC A. PATTERSON                                     2.80          230.00         644.00
TOTAL                                               206.00                   $ 201,107.00




                                         Page 22
Case 18-09108-RLM-11   Doc 1423-6   Filed 02/03/21   EOD 02/03/21 17:26:42   Pg 139
                                     of 200




                  September 2020
    Case 18-09108-RLM-11      Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 140
                                            of OFFICES
                                           LAW 200
                                     JENNER & BLOCK LLP
                                              353 N. Clark Street
                                         CHICAGO, ILLINOIS 60654-3456
                                                (312) 222-9350



USA GYMNASTICS
ATTN: LI LI LEUNG,
CHIEF EXECUTIVE OFFICER
130 EAST WASHINGTON STREET
SUITE 700
INDIANAPOLIS, IN 46204

CLIENT NUMBER: 58399

FOR PROFESSIONAL SERVICES RENDERED
THROUGH SEPTEMBER 30, 2020:


INSURANCE COVERAGE ISSUES                                                      MATTER NUMBER - 10059

 9/01/20   DNP          .30   Emails with G. Gotwald re discovery and deposition               337.50
                              issues.

 9/02/20   DNP         2.50   Reviewed documents produced in preparation for K.              2,812.50
                              Carson deposition preparation (.8); telephone conference
                              K. Carson and G. Gotwald , C. Schneider re deposition
                              preparation and follow up emails (1.7).

 9/03/20   DNP          .30   Telephone conference with G. Gotwald re K. Carson                337.50
                              deposition.

 9/04/20   DNP          .30   Emails with team re various deposition issues.                   337.50

 9/04/20   MMR         2.30   Participate in B. Barron deposition (2.1); e-mail memo on      2,242.50
                              same (.2).

 9/08/20   CS          2.00   Met with G. Gotwald to prepare for deposition.                 2,450.00

 9/08/20   CS          1.50   Reviewed documents re preparation for deposition.              1,837.50

 9/08/20   DNP         2.30   Reviewed K. Carson deposition for preparation for C.           2,587.50
                              Steege deposition (.3); telephone conference with C.
                              Steege and G. Gotwald re preparation for C. Steege
                              deposition (2.0).

 9/08/20   MMR          .60   Review of Carson transcript (.5); email with C. Steege on        585.00
                              same (.1).

 9/08/20   CRC          .40   Pulled K. Carson deposition materials and organized for          142.00
                              attorney review.

 9/09/20   CS           .50   Telephone conference with G. Gotwald re preparation for          612.50
                              deposition.

 9/09/20   CS          1.00   Reviewed files re preparation for deposition.                  1,225.00



                                                Page 2
    Case 18-09108-RLM-11      Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42          Pg 141
                                            of OFFICES
                                           LAW 200
                                     JENNER & BLOCK LLP
                                              353 N. Clark Street
                                         CHICAGO, ILLINOIS 60654-3456
                                                (312) 222-9350



 9/09/20   DNP          .50   Telephone conference with G. Gotwald re deposition             562.50
                              issues (.3) and follow up emails with C. Steege and G.
                              Gotwald re deposition preparation (.2).

 9/10/20   CS          5.00   Attended deposition.                                         6,125.00

 9/10/20   DNP          .30   Emails with team re various deposition strategy issues.        337.50

 9/11/20   DNP          .30   Telephone conference with C. Steege re deposition, and         337.50
                              emails with Plews firm re LIU issues.

 9/14/20   CS           .50   Edited LIU brief.                                              612.50

 9/14/20   DNP          .30   Reviewed draft appellate brief re LIU and emails with          337.50
                              Plews firm re same.

 9/21/20   MMR          .10   E-mail with G. Gotwald re insurance issue.                         97.50

 9/24/20   CS          1.50   Reviewed for errors deposition taken on costs motion         1,837.50
                              matter.

 9/29/20   CS           .20   Reviewed LIU decision.                                         245.00

 9/30/20   MMR          .70   Review of LIU decision.                                        682.50

                     23.40    PROFESSIONAL SERVICES                                      $ 26,682.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                       $ -2,668.20

                                                                        FEE SUB-TOTAL    $ 24,013.80


SUMMARY OF INSURANCE COVERAGE ISSUES

NAME                                                       HOURS               RATE          TOTAL
CATHERINE L. STEEGE                                         12.20           1,225.00       14,945.00
DEAN N. PANOS                                                7.10           1,125.00        7,987.50
MELISSA M. ROOT                                              3.70             975.00        3,607.50
CATHERINE R. CARACCI                                          .40             355.00          142.00
TOTAL                                                       23.40                        $ 26,682.00



MATTER 10059 TOTAL                                                                       $ 24,013.80




                                                Page 3
    Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42              Pg 142
                                          of OFFICES
                                         LAW 200
                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




CLAIMS ADMINISTRATION AND OBJECTIONS                                          MATTER NUMBER - 10083

 9/14/20   MMR        .40   Review of late filed claims.                                       390.00

 9/14/20   WAW        .10   Email correspondence with M. Root re various claimants.                63.00

 9/14/20   CRC        .80   Downloaded sexual assault claim forms and updated                  284.00
                            case file re same.

 9/16/20   MMR        .30   Review of late filed claim.                                        292.50

 9/16/20   ATS        .20   Drafted letter for reporting of late-filed sexual abuse            114.00
                            claims (.1); corresponded with C. Caracci re same (.1).

 9/16/20   ATS        .80   Analyzed three new late-filed sexual abuse claims and              456.00
                            summarized same in sexual abuse claims tracking
                            worksheet.

 9/16/20   CRC        .60   Downloaded additional claim and drafted letter to                  213.00
                            counsel re same, per M. Root's request.

 9/17/20   ATS        .10   Corresponded with C. Caracci re reporting of new late-                 57.00
                            filed claims.

 9/21/20   MMR        .60   Work on documentation/correspondence on trial                      585.00
                            claimants of late filed claims.

 9/21/20   ATS        .20   Revised sexual abuse claims worksheet and                          114.00
                            corresponded with M. Root and C. Caracci.

 9/21/20   ATS        .40   Finalized reporting letters for new late claims and mailed.        228.00

 9/21/20   CRC        .80   Updated late claim notification letters (.6), transmitted          284.00
                            same to counsel (.1), and reviewed emails re claim
                            notification process (.1).

                     5.30   PROFESSIONAL SERVICES                                           $ 3,080.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                           $ -308.05

                                                                      FEE SUB-TOTAL         $ 2,772.45




                                              Page 4
    Case 18-09108-RLM-11   Doc 1423-6Filed 02/03/21 EOD 02/03/21 17:26:42   Pg 143
                                       of OFFICES
                                      LAW 200
                                JENNER & BLOCK LLP
                                        353 N. Clark Street
                                   CHICAGO, ILLINOIS 60654-3456
                                          (312) 222-9350



SUMMARY OF CLAIMS ADMINISTRATION AND OBJECTIONS

NAME                                                      HOURS     RATE         TOTAL
MELISSA M. ROOT                                             1.30   975.00       1,267.50
WILLIAM A. WILLIAMS                                          .10   630.00          63.00
ADAM T. SWINGLE                                             1.70   570.00         969.00
CATHERINE R. CARACCI                                        2.20   355.00         781.00
TOTAL                                                       5.30              $ 3,080.50



MATTER 10083 TOTAL                                                            $ 2,772.45




                                          Page 5
    Case 18-09108-RLM-11    Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42              Pg 144
                                         of OFFICES
                                        LAW 200
                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




FEE PETITION/PROFESSIONAL RETENTION                                          MATTER NUMBER - 10091

 9/03/20   MMR        .20   Review of fee statement emails.                                   195.00

 9/09/20   MMR        .30   E-mail with FCR regarding fee application (.1); email with        292.50
                            client on same (.2).

 9/16/20   MMR        .30   Review of monthly statement.                                      292.50

 9/21/20   MMR        .40   Review of August monthly statement.                               390.00

 9/22/20   MMR        .40   Review revised monthly statement.                                 390.00

 9/23/20   ATS        .70   Analyzed Jenner's August invoice for confidentiality and          399.00
                            applied redactions.

 9/24/20   ATS        .20   Finalized redactions to Jenner's August invoice and               114.00
                            corresponded with M. Root.

 9/28/20   ATS        .10   Revised worksheet tracking estate professionals' fees.                57.00

 9/28/20   ATS        .30   Drafted fourth supplemental Steege declaration.                   171.00

 9/29/20   MMR        .40   Finalize USAG monthly statement.                                  390.00

 9/29/20   ATS        .30   Revised fourth supplemental Steege declaration (.2);              171.00
                            corresponded with C. Steege re same (.1).

 9/30/20   ATS        .70   Finalized redactions to Jenner's August 2020 invoice (.5);        399.00
                            filed notice of same (.2).

 9/30/20   ATS        .20   Revised worksheet tracking estate professionals' fees.            114.00

 9/30/20   ATS        .20   Revised fourth supplemental Steege declaration.                   114.00

                     4.70   PROFESSIONAL SERVICES                                          $ 3,489.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                          $ -348.90

                                                                     FEE SUB-TOTAL         $ 3,140.10




                                             Page 6
    Case 18-09108-RLM-11   Doc 1423-6Filed 02/03/21 EOD 02/03/21 17:26:42   Pg 145
                                       of OFFICES
                                      LAW 200
                                JENNER & BLOCK LLP
                                        353 N. Clark Street
                                   CHICAGO, ILLINOIS 60654-3456
                                          (312) 222-9350



SUMMARY OF FEE PETITION/PROFESSIONAL RETENTION

NAME                                               HOURS           RATE          TOTAL
MELISSA M. ROOT                                      2.00         975.00        1,950.00
ADAM T. SWINGLE                                      2.70         570.00        1,539.00
TOTAL                                                4.70                     $ 3,489.00



MATTER 10091 TOTAL                                                            $ 3,140.10




                                          Page 7
    Case 18-09108-RLM-11    Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 146
                                         of OFFICES
                                        LAW 200
                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




ROUTINE MOTIONS                                                              MATTER NUMBER - 10113

 9/01/20   ATS        .50   Drafted motion to approve settlement with trade                  285.00
                            counterparty.

 9/14/20   ATS        .60   Revised sixth removal motion.                                    342.00

 9/21/20   MMR        .20   Review and comment on removal motion and motion to               195.00
                            shorten.

 9/21/20   ATS        .80   Revised sixth removal motion (.5); corresponded with C.          456.00
                            Steege and M. Root re same (.2); filed motion (.1).

                     2.10   PROFESSIONAL SERVICES                                         $ 1,278.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                         $ -127.80

                                                                     FEE SUB-TOTAL        $ 1,150.20


SUMMARY OF ROUTINE MOTIONS

NAME                                                  HOURS               RATE               TOTAL
MELISSA M. ROOT                                          .20             975.00               195.00
ADAM T. SWINGLE                                         1.90             570.00             1,083.00
TOTAL                                                   2.10                              $ 1,278.00



MATTER 10113 TOTAL                                                                        $ 1,150.20




                                             Page 8
    Case 18-09108-RLM-11    Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 147
                                         of OFFICES
                                        LAW 200
                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




ATTENDANCE AT COURT HEARINGS                                                 MATTER NUMBER - 10121

 9/28/20   MMR        .30   Confer with C. Steege on omnibus hearing (.1);                  292.50
                            participate in same (.2).

                      .30   PROFESSIONAL SERVICES                                          $ 292.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                         $ -29.25

                                                                     FEE SUB-TOTAL         $ 263.25


SUMMARY OF ATTENDANCE AT COURT HEARINGS

NAME                                                     HOURS              RATE            TOTAL
MELISSA M. ROOT                                             .30            975.00            292.50
TOTAL                                                       .30                            $ 292.50



MATTER 10121 TOTAL                                                                         $ 263.25




                                             Page 9
    Case 18-09108-RLM-11    Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42           Pg 148
                                         of OFFICES
                                        LAW 200
                                  JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350




REPORTING/U.S. TRUSTEE                                                      MATTER NUMBER - 10156

 9/23/20   MMR        .30   Review and file MOR.                                           292.50

                      .30   PROFESSIONAL SERVICES                                         $ 292.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                        $ -29.25

                                                                    FEE SUB-TOTAL         $ 263.25


SUMMARY OF REPORTING/U.S. TRUSTEE

NAME                                                    HOURS              RATE            TOTAL
MELISSA M. ROOT                                            .30            975.00            292.50
TOTAL                                                      .30                            $ 292.50



MATTER 10156 TOTAL                                                                        $ 263.25




                                           Page 10
    Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42                     Pg 149
                                          of OFFICES
                                         LAW 200
                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




CASE ADMINISTRATION                                                                  MATTER NUMBER - 10199

 9/03/20   MMR        .40   Phone conference with                     (.3); email to C. Steege        390.00
                            on same (.1).

 9/16/20   MMR        .20   E-mail with Court re omnibus dates (.1); email with team                  195.00
                            on scheduling of routine motions (.1).

 9/16/20   ATS        .10   Drafted notice setting omnibus hearing dates.                                 57.00

 9/17/20   MMR        .30   Phone call with P. Marshall regarding schedule and case                   292.50
                            admin issues; e-mail with A. Swingle on same.

 9/18/20   CS         .40   Reviewed and commented                                                    490.00

 9/18/20   ATS        .40   Revised proposed order extending plan filing deadlines                    228.00
                            (.2); corresponded with C. Steege and M. Root (.1);
                            uploaded order (.1).

 9/21/20   CS         .10   Reviewed and revised removal extension motion.                            122.50

 9/21/20   MMR        .20   Correspond with court regarding omnibus hearings.                         195.00

 9/21/20   ATS        .20   Drafted notice of omnibus hearing schedule (.1); filed                    114.00
                            notice (.1).

 9/21/20   ATS        .30   Drafted and filed motion to shorten notice on sixth                       171.00
                            removal motion.

 9/22/20   MMR        .20   Review of orders on MSN and plan; coordinate service of                   195.00
                            same.

 9/22/20   ATS        .20   Served order shortening notice on sixth removal motion                    114.00
                            and related pleadings.

 9/22/20   CRC        .50   Updated court file and calendared upcoming omnibus                        177.50
                            hearings.

 9/23/20   MMR        .20   Respond to C. Steege inquiry re operational issue.                        195.00

 9/27/20   ATS        .20   Drafted September omnibus agenda.                                         114.00

 9/28/20   CS         .30   Attended hearing re removal motion.                                       367.50

 9/28/20   MMR        .20   Correspond with Court on case management matters.                         195.00

 9/28/20   MMR        .10   Revise agenda for hearing.                                                    97.50

 9/28/20   ATS        .10   Revised and filed September omnibus agenda.                                   57.00



                                             Page 12
    Case 18-09108-RLM-11      Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42          Pg 150
                                           of OFFICES
                                          LAW 200
                                    JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350



 9/29/20   ATS          .20   Drafted notice rescheduling November omnibus hearing          114.00
                              (.1); corresponded with Court and filed notice (.1).

 9/30/20   ATS          .20   Finalized and filed notice rescheduling November              114.00
                              omnibus hearing.

                       5.00   PROFESSIONAL SERVICES                                      $ 3,995.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                        $ -399.55

                                                                       FEE SUB-TOTAL     $ 3,595.95


SUMMARY OF CASE ADMINISTRATION

NAME                                                        HOURS              RATE         TOTAL
CATHERINE L. STEEGE                                            .80          1,225.00         980.00
MELISSA M. ROOT                                               1.80            975.00       1,755.00
ADAM T. SWINGLE                                               1.90            570.00       1,083.00
CATHERINE R. CARACCI                                           .50            355.00         177.50
TOTAL                                                         5.00                       $ 3,995.50



MATTER 10199 TOTAL                                                                       $ 3,595.95




                                              Page 13
    Case 18-09108-RLM-11      Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42                Pg 151
                                           of OFFICES
                                          LAW 200
                                    JENNER & BLOCK LLP
                                              353 N. Clark Street
                                         CHICAGO, ILLINOIS 60654-3456
                                                (312) 222-9350




INVESTIGATIONS                                                                     MATTER NUMBER - 10211

 9/04/20   KHH          .50   Met with            , C. Schneider, and L. Pelanek re                462.50
                              follow-up questions re
                                                .

 9/09/20   KHH          .10   Emailed C. Steege re update meeting with regulator.                     92.50

 9/11/20   KHH          .20   Emailed regulator re scheduling update.                              185.00

 9/14/20   KHH          .30   Emailed C. Steege and regulator re scheduling update                 277.50
                              meeting.

 9/22/20   KHH          .50   Reviewed talking points for meeting with regulator.                  462.50

 9/23/20   CS          1.20   Met with regulator re                     (1.0) and reviewed       1,470.00
                              presentation before meeting (.2).

 9/23/20   CS           .30   Email re                                                             367.50

 9/23/20   KHH          .40   Prepared for meeting with regulator.                                 370.00

 9/23/20   KHH         1.00   Met with C. Steege, L. Pelanek and regulator re                      925.00


 9/23/20   GEL          .20   Conferred with L. Pelanek and K. Hotaling re call with               205.00
                              regulator.

 9/24/20   MMR          .20   Review of summary of meeting.                                        195.00

                       4.90   PROFESSIONAL SERVICES                                             $ 5,012.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                               $ -501.25

                                                                        FEE SUB-TOTAL           $ 4,511.25


SUMMARY OF INVESTIGATIONS

NAME                                                         HOURS                 RATE            TOTAL
CATHERINE L. STEEGE                                            1.50             1,225.00          1,837.50
GAYLE E. LITTLETON                                              .20             1,025.00            205.00
MELISSA M. ROOT                                                 .20               975.00            195.00
KERI HOLLEB HOTALING                                           3.00               925.00          2,775.00
TOTAL                                                          4.90                             $ 5,012.50




                                               Page 14
    Case 18-09108-RLM-11   Doc 1423-6Filed 02/03/21 EOD 02/03/21 17:26:42   Pg 152
                                       of OFFICES
                                      LAW 200
                                JENNER & BLOCK LLP
                                        353 N. Clark Street
                                   CHICAGO, ILLINOIS 60654-3456
                                          (312) 222-9350




MATTER 10211 TOTAL                                                            $ 4,511.25




                                         Page 15
    Case 18-09108-RLM-11   Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42                Pg 153
                                        of OFFICES
                                       LAW 200
                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350




MEDIATION                                                                     MATTER NUMBER - 10229

 9/02/20   CS        .30   Telephone conference with                re mediation order.        367.50

 9/02/20   CS        .30   Telephone conference with D. Panos re mediation order.              367.50

 9/02/20   CS        .20   Telephone conference with                  re mediation             245.00
                           order.

 9/02/20   DNP       .80   Reviewed court order re court ordered settlement                    900.00
                           conference (.1); telephone conference with C. Steege re
                           same (.3); telephone conference with             and C.
                           Steege re same (.4).

 9/02/20   MMR       .30   Review of settlement order; email with C. Steege on                 292.50
                           same.

 9/02/20   ATS       .20   Analyzed order re settlement conference.                            114.00

 9/04/20   DNP       .30   Emails with team re various strategy issues re Judge                337.50
                           Moberly's order re settlement conference.

 9/11/20   CS        .80   Attended team catch-up call.                                        980.00

 9/11/20   DNP      1.00   Telephone conference with team re strategy issues (.8)            1,125.00
                           and follow up emails (.2).

 9/11/20   MMR       .80   Phone conference with team regarding status of                      780.00
                           mediation.

 9/14/20   CS        .30   Telephone conference                                                367.50
                                re mediation.

 9/14/20   MMR       .50   Prepare for (.2) and attended phone conference                      487.50
                           regarding mediation (.3).

 9/17/20   CS        .40   Attended meeting with team re mediation.                            490.00

 9/17/20   CS        .30   Telephone conference                              (partial          367.50
                           attendance).

 9/17/20   DNP       .90   Telephone conference with team re various strategy                1,012.50
                           issues (.8) ; telephone conference
                           re same(.1).

 9/17/20   MMR       .80   Participate in team meeting regarding strategy.                     780.00

 9/21/20   DNP       .20   Reviewed Miller Johnson                                             225.00
                           and emails with C. Schneider re same.



                                           Page 16
   Case 18-09108-RLM-11   Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42          Pg 154
                                        of OFFICES
                                       LAW 200
                                 JENNER & BLOCK LLP
                                          353 N. Clark Street
                                     CHICAGO, ILLINOIS 60654-3456
                                            (312) 222-9350



9/21/20   MMR       .60   Review of e-mail from client regarding                         585.00
                                          and phone call with C. Steege on same.

9/22/20   CS       2.90   Telephone conference                   re mediation          3,552.50
                          (1.3); prepared materials for           (.6); telephone
                          conference with D. Panos and M. Root re
                                         (.6); telephone conference
                                              (.4).

9/22/20   DNP      1.10   Telephone conferences with C. Steege re                      1,237.50
                                    (.6); and further telephone conference
                                             (.5).

9/22/20   MMR      1.60   Confer with C. Steege regarding mediation order (.1);        1,560.00
                          review of correspondence relating to same (1.5).

9/22/20   MMR      1.60   Confer with C. Steege on                                     1,560.00


9/22/20   ATS       .30   Corresponded with M. Root re logistics for upcoming            171.00
                          settlement conference.

9/24/20   CS        .40   Attended call with                                             490.00

9/24/20   MMR       .40   Participate in                                                 390.00

9/24/20   MMR       .70   Work                                                           682.50

9/25/20   CS        .80   Prepare for (.1) and attended weekly call re mediation         980.00
                          (.7).

9/25/20   DNP       .70   Telephone conference with team re various strategy             787.50
                          issues for settlement conference.

9/25/20   MMR      1.10   Participate in team mediation call (.7); review              1,072.50
                                           (.4).

9/29/20   CS        .80   Telephone conference                      re mediation.        980.00

9/29/20   CS       1.70   Team call re mediation strategy.                             2,082.50

9/29/20   CS        .40   Telephone conference with M. Root re mediation options.        490.00

9/29/20   DNP      2.50   Telephone conference with C. Steege re                       2,812.50
                                                  (.5); telephone conference with
                          team re settlement conference strategy issues (1.7);
                          drafted proposed strategy plan re settlement conference
                          (.3).




                                           Page 17
    Case 18-09108-RLM-11      Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42             Pg 155
                                            of OFFICES
                                           LAW 200
                                     JENNER & BLOCK LLP
                                              353 N. Clark Street
                                         CHICAGO, ILLINOIS 60654-3456
                                                (312) 222-9350



 9/29/20   MMR         2.50   Participate in strategy discussion with team (1.7); post        2,437.50
                              conference call with C. Steege (.4); work on bullet points
                              for same (.4).

 9/30/20   CS          1.30   Attended strategy meeting.                                      1,592.50

 9/30/20   CS           .70   Prepared for meeting re strategy.                                 857.50

 9/30/20   DNP         1.80   Telephone conference with team re strategy for                  2,025.00
                              settlement conference (1.3) and follow up re same (.5).

 9/30/20   MMR         2.70   Work on strategy points for continued mediation (1.2);          2,632.50
                              confer with C. Steege on same (.2); phone call with team
                              to discuss same (1.3).

                      35.00   PROFESSIONAL SERVICES                                         $ 38,217.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                          $ -3,821.75

                                                                        FEE SUB-TOTAL       $ 34,395.75


SUMMARY OF MEDIATION

NAME                                                      HOURS                RATE             TOTAL
CATHERINE L. STEEGE                                        11.60            1,225.00          14,210.00
DEAN N. PANOS                                                9.30           1,125.00          10,462.50
MELISSA M. ROOT                                            13.60              975.00          13,260.00
ADAM T. SWINGLE                                               .50             570.00             285.00
TOTAL                                                       35.00                           $ 38,217.50



MATTER 10229 TOTAL                                                                          $ 34,395.75




                                               Page 18
    Case 18-09108-RLM-11     Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42                Pg 156
                                          of OFFICES
                                         LAW 200
                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




DOCUMENT PRODUCTION                                                            MATTER NUMBER - 10253

 9/03/20   LEP        5.80   Worked on talking points for regulator update.                    3,393.00

 9/04/20   LEP         .60   Participated in phone conference with               , C.            351.00
                             Schneider and K. Hotaling.

 9/04/20   LEP         .60   Revised talking points per phone conference and                     351.00
                             circulated for discussion.

 9/08/20   LEP         .50   Prepared for zoom re                                                292.50

 9/09/20   LEP        1.00   Conference with K. Hotaling re                   and talking        585.00
                             points.

 9/11/20   LEP        1.70   Revised and edited talking points and circulated.                   994.50

 9/23/20   LEP        1.00   Participated in video conference with C. Steege, K.                 585.00
                             Hotaling and regulator.

 9/23/20   LEP         .30   Drafted summary of meeting and circulated.                          175.50

                     11.50   PROFESSIONAL SERVICES                                            $ 6,727.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                             $ -672.75

                                                                      FEE SUB-TOTAL           $ 6,054.75


SUMMARY OF DOCUMENT PRODUCTION

NAME                                                    HOURS               RATE                 TOTAL
LAURA E. PELANEK                                         11.50             585.00               6,727.50
TOTAL                                                     11.50                               $ 6,727.50



MATTER 10253 TOTAL                                                                            $ 6,054.75




                                             Page 19
    Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 157
                                          of OFFICES
                                         LAW 200
                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




PAYCHECK PROTECTION PROGRAM ("PPP")                                           MATTER NUMBER - 10261

 9/01/20   ATS       2.70   Revised docketing statement (2); continued analyzing            1,539.00
                            caselaw for same (.7).

 9/02/20   ATS       1.70   Continued revising docketing statement.                           969.00

 9/08/20   ATS       1.50   Revised docketing statement (1.2); corresponded with C.           855.00
                            Steege (.3).

 9/09/20   CS        4.50   Edited jurisdictional statement re PPP appeal.                  5,512.50

 9/09/20   ATS       2.00   Researched additional authority for docketing statement         1,140.00
                            (1.5); drafted memo analyzing cases for C. Steege (.5).

 9/10/20   CS        2.50   Revised Docketing Statement.                                    3,062.50

 9/10/20   AMY        .30   Retrieved cases per M. Patston's request.                            69.00

 9/10/20   MFP       1.20   Reviewed and revised docketing statement, checked                 426.00
                            legal cites for accuracy and input edits.

 9/10/20   MFP        .10   Conferred with C. Steege and A. Swingle re edits.                    35.50

 9/10/20   MFP        .50   Finalized and filed docketing statement.                          177.50

 9/10/20   ATS       3.30   Corresponded with C. Steege re mootness argument for            1,881.00
                            docketing statement (.3); researched additional caselaw
                            supporting same (2.3); drafted memo re caselaw for C.
                            Steege (.7).

 9/10/20   ATS       2.10   Revised docketing statement (1.3); corresponded with C.         1,197.00
                            Steege and M. Patston re final revisions for filing (.2);
                            finalized for filing (.6).

 9/10/20   ATS        .50   Cite checked revisions to docketing statement.                    285.00

 9/17/20   CS         .10   Email with client re SBA PPP appeal.                              122.50

 9/17/20   MFP        .20   Circulated filing to team.                                           71.00

                    23.20   PROFESSIONAL SERVICES                                         $ 17,342.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                        $ -1,734.25

                                                                      FEE SUB-TOTAL       $ 15,608.25




                                             Page 20
    Case 18-09108-RLM-11   Doc 1423-6Filed 02/03/21 EOD 02/03/21 17:26:42        Pg 158
                                       of OFFICES
                                      LAW 200
                                JENNER & BLOCK LLP
                                        353 N. Clark Street
                                   CHICAGO, ILLINOIS 60654-3456
                                          (312) 222-9350



SUMMARY OF PAYCHECK PROTECTION PROGRAM ("PPP")

NAME                                                HOURS                RATE         TOTAL
CATHERINE L. STEEGE                                    7.10           1,225.00       8,697.50
ADAM T. SWINGLE                                       13.80             570.00       7,866.00
MARY F. PATSTON                                        2.00             355.00         710.00
ANNETTE M. YOUNG                                        .30             230.00          69.00
TOTAL                                                 23.20                       $ 17,342.50



MATTER 10261 TOTAL                                                                $ 15,608.25
                                                             TOTAL INVOICE        $ 96,720.91


SUMMARY OF PROFESSIONAL SERVICES

NAME                                               HOURS                RATE          TOTAL
CATHERINE L. STEEGE                                  33.20           1,225.00       40,670.00
DEAN N. PANOS                                        16.40           1,125.00       18,450.00
GAYLE E. LITTLETON                                     .20           1,025.00          205.00
MELISSA M. ROOT                                      23.40             975.00       22,815.00
KERI HOLLEB HOTALING                                  3.00             925.00        2,775.00
WILLIAM A. WILLIAMS                                    .10             630.00           63.00
LAURA E. PELANEK                                     11.50             585.00        6,727.50
ADAM T. SWINGLE                                      22.50             570.00       12,825.00
CATHERINE R. CARACCI                                  3.10             355.00        1,100.50
MARY F. PATSTON                                       2.00             355.00          710.00
ANNETTE M. YOUNG                                       .30             230.00           69.00
TOTAL                                               115.70                       $ 106,410.00




                                         Page 21
Case 18-09108-RLM-11   Doc 1423-6   Filed 02/03/21   EOD 02/03/21 17:26:42   Pg 159
                                     of 200




                       October 2020
    Case 18-09108-RLM-11      Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42                      Pg 160
                                            of OFFICES
                                           LAW 200
                                     JENNER & BLOCK LLP
                                              353 N. Clark Street
                                         CHICAGO, ILLINOIS 60654-3456
                                                (312) 222-9350



USA GYMNASTICS
ATTN: LI LI LEUNG,
CHIEF EXECUTIVE OFFICER
130 EAST WASHINGTON STREET
SUITE 700
INDIANAPOLIS, IN 46204

CLIENT NUMBER: 58399

FOR PROFESSIONAL SERVICES RENDERED
THROUGH OCTOBER 31, 2020:


INSURANCE COVERAGE ISSUES                                                              MATTER NUMBER - 10059

10/01/20   DNP          .50   Reviewed CGL carriers' response to costs motion.                           562.50

10/01/20   MMR         1.20   Review of insurer brief on costs motion.                                 1,170.00

10/02/20   CS          1.00   Reviewed insurer's brief re costs.                                       1,225.00

10/07/20   CS           .50   Reviewed expert report re coverage dispute and                             612.50
                              commented to G. Gotwald.

10/08/20   MMR          .50   Review of                                 (.3); internal                   487.50
                              correspondence on                                     (.2).

10/09/20   DNP          .50   Reviewed                                                                   562.50


10/09/20   ATS         2.00   Researched bankruptcy-specific issue for reply brief in                  1,140.00
                              support of bankruptcy costs motion.

10/13/20   ATS          .90   Analyzed                                                      (.7);        513.00
                              corresponded with C. Kozak re same (.2).

10/14/20   ATS          .30   Corresponded with C. Kozak re bankruptcy costs issue.                      171.00

10/15/20   DNP         1.20   Reviewed case law re insurance coverage issue.                           1,350.00

10/16/20   DNP          .40   Reviewed case law from Plews firm re coverage issues.                      450.00

10/19/20   ATS          .80   Analyzed issue re estate professionals' fees and                           456.00
                              expenses and corresponded with M. Root.

10/20/20   MMR          .50   Reviewed insurer brief (.4); conferred with C. Steege on                   487.50
                              same (.1).

10/21/20   CS           .80   Revised insurance costs brief.                                             980.00




                                                Page 2
    Case 18-09108-RLM-11   Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 161
                                         of OFFICES
                                        LAW 200
                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350



10/21/20   DNP       .60   Emails with Plews firm re various coverage issues and            675.00
                           strategy.

10/21/20   ATS      2.30   Analyzed                                                       1,311.00
                           (.2); researched              (1.5); drafted summary of
                           research for C. Steege and G. Gotwald (.6).

10/22/20   ATS       .30   Analyzed materials re bankruptcy costs issue and drafted         171.00
                           correspondence to C. Kozak.

10/23/20   CS       4.00   Revised costs brief.                                           4,900.00

10/23/20   DNP       .40   Began review of costs coverage motion and telephone              450.00
                           conference with C. Steege re same.

10/24/20   ATS      2.30   Revised draft of bankruptcy costs reply brief (1.3);           1,311.00
                           researched                        re same (1).

10/25/20   DNP       .30   Reviewed reply in support of costs motion.                       337.50

10/26/20   CS       1.50   Edited costs brief (1.4); conferred with M. Root re same       1,837.50
                           (.1).

10/26/20   DNP      1.90   Worked on edits to draft reply brief in support of costs       2,137.50
                           motion (1.4); telephone conference with C. Steege re
                           same (.5).

10/26/20   MMR       .70   Review of revised costs reply (.6); confer with C. Steege        682.50
                           on same (.1).

10/26/20   ATS      1.20   Researched issue re                               for            684.00
                           bankruptcy costs reply brief.

10/27/20   DNP       .40   Reviewed revised draft and comments to reply brief re            450.00
                           costs motion.

10/28/20   CS       1.20   Revised costs brief.                                           1,470.00

10/28/20   DNP      1.40   Reviewed and made comments to reply brief in support           1,575.00
                           of costs motion and telephone conference with C. Steege
                           re same.

10/28/20   MMR       .50   Review of revised costs motion reply.                            487.50

10/28/20   ATS       .80   Researched issue for costs reply.                                456.00

10/29/20   DNP       .40   Emails with Plews team, A. Swingle and C. Steege re              450.00
                           revisions to reply brief.




                                             Page 3
    Case 18-09108-RLM-11      Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42              Pg 162
                                            of OFFICES
                                           LAW 200
                                     JENNER & BLOCK LLP
                                              353 N. Clark Street
                                         CHICAGO, ILLINOIS 60654-3456
                                                (312) 222-9350



10/29/20   ATS         2.20   Researched issue for costs reply (1.7); summarized               1,254.00
                              same for C. Steege and Plews team (.5).

10/29/20   ATS          .60   Drafted declaration in support of bankruptcy costs reply           342.00
                              brief.

10/30/20   CS           .30   Reviewed A. Swingle edits re reply brief.                          367.50

10/30/20   DNP          .20   Emails with C. Kozak re reply brief.                               225.00

10/30/20   MMR          .40   Review of declaration for costs reply (.3) and e-mails with        390.00
                              team on same (.1).

10/30/20   ATS         1.20   Revised declaration in support of bankruptcy costs reply           684.00
                              brief (.5); corresponded with C. Steege and M. Root (.2);
                              cite checked bankruptcy-specific portion of brief (.5).

10/30/20   ATS         2.60   Corresponded with C. Kozak re bankruptcy-specific issue          1,482.00
                              for bankruptcy costs reply brief (.1); researched caselaw
                              re same and drafted memo analyzing cases (2.5).

                      38.80   PROFESSIONAL SERVICES                                          $ 34,297.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                           $ -3,429.75

                                                                        FEE SUB-TOTAL        $ 30,867.75


SUMMARY OF INSURANCE COVERAGE ISSUES

NAME                                                     HOURS                 RATE              TOTAL
CATHERINE L. STEEGE                                         9.30            1,225.00           11,392.50
DEAN N. PANOS                                               8.20            1,125.00            9,225.00
MELISSA M. ROOT                                             3.80              975.00            3,705.00
ADAM T. SWINGLE                                            17.50              570.00            9,975.00
TOTAL                                                      38.80                             $ 34,297.50



MATTER 10059 TOTAL                                                                           $ 30,867.75




                                                Page 4
    Case 18-09108-RLM-11      Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42             Pg 163
                                           of OFFICES
                                          LAW 200
                                    JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350




CLAIMS ADMINISTRATION AND OBJECTIONS                                            MATTER NUMBER - 10083

10/01/20   MMR          .20   Review of new sexual abuse claims and distribution                195.00
                              message to permitted parties.

10/01/20   ATS          .30   Corresponded with C. Caracci re transmitting new                  171.00
                              claims.

10/01/20   CRC         1.20   Finalized and transmitted sexual assault claim materials          426.00
                              and addressed download issues with counsel.

10/02/20   CRC          .70   Addressed additional download issues with counsel.                248.50

10/15/20   CRC          .40   Prepared and transmitted claims and claim chart to                142.00
                              counsel.

10/19/20   MMR          .20   Respond to claims inquiry.                                        195.00

                       3.00   PROFESSIONAL SERVICES                                          $ 1,377.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                            $ -137.75

                                                                        FEE SUB-TOTAL        $ 1,239.75


SUMMARY OF CLAIMS ADMINISTRATION AND OBJECTIONS

NAME                                                           HOURS           RATE             TOTAL
MELISSA M. ROOT                                                   .40         975.00             390.00
ADAM T. SWINGLE                                                   .30         570.00             171.00
CATHERINE R. CARACCI                                             2.30         355.00             816.50
TOTAL                                                            3.00                        $ 1,377.50



MATTER 10083 TOTAL                                                                           $ 1,239.75




                                               Page 5
    Case 18-09108-RLM-11    Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 164
                                         of OFFICES
                                        LAW 200
                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




FEE PETITION/PROFESSIONAL RETENTION                                          MATTER NUMBER - 10091

10/01/20   ATS        .30   Corresponded with C. Steege re supplemental                      171.00
                            declaration (.1); revised and filed (.2).

10/09/20   MMR        .20   Prepare monthly statement.                                       195.00

10/14/20   ATS        .10   Revised worksheet tracking estate professionals' fees               57.00
                            and expenses.

10/19/20   MMR        .20   Review of e-mail from C. Schneider and attachment on             195.00
                            fee issue.

10/20/20   MMR        .50   Prepare monthly statement.                                       487.50

10/20/20   ATS        .50   Analyzed Jenner's September invoice for confidentiality          285.00
                            and applied redactions.

10/23/20   ATS        .30   Drafted notice of Jenner's September invoice (.1);               171.00
                            revised invoice redactions and corresponded with M.
                            Root re same (.2).

                     2.10   PROFESSIONAL SERVICES                                         $ 1,561.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                         $ -156.15

                                                                     FEE SUB-TOTAL        $ 1,405.35


SUMMARY OF FEE PETITION/PROFESSIONAL RETENTION

NAME                                                  HOURS               RATE               TOTAL
MELISSA M. ROOT                                          .90             975.00               877.50
ADAM T. SWINGLE                                         1.20             570.00               684.00
TOTAL                                                   2.10                              $ 1,561.50



MATTER 10091 TOTAL                                                                        $ 1,405.35




                                             Page 6
    Case 18-09108-RLM-11   Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42               Pg 165
                                         of OFFICES
                                        LAW 200
                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




ROUTINE MOTIONS                                                              MATTER NUMBER - 10113

10/02/20   MMR       .30   Review of settlement materials and send same to A.                  292.50
                           Swingle.

10/02/20   ATS      1.80   Drafted motion to approve NTS settlement agreement                1,026.00
                           (1.2); researched local caselaw for same (.6).

10/05/20   ATS      2.30   Drafted motion to approve NTS settlement agreement                1,311.00
                           (1.7); analyzed draft settlement agreement for same (.3);
                           analyzed precedent motions and orders (.3).

10/06/20   MMR       .60   Revise motion to approve settlement with NTS.                       585.00

10/06/20   ATS      1.40   Revised NTS settlement motion (.6); researched                      798.00
                           additional local authority for same (.6); corresponded with
                           M. Root (.2).

10/07/20   CS        .20   Reviewed motion re settlement.                                      245.00

10/07/20   MMR       .60   Review and revise settlement motion.                                585.00

10/07/20   MMR       .30   E-mail with client regarding lease renewal and motion;              292.50
                           review of information.

10/07/20   ATS      1.00   Drafted motion to approve headquarters lease.                       570.00

10/09/20   MMR       .40   E-mail correspondence and review of materials for                   390.00
                           settlement motion.

10/09/20   MMR       .20   Review of comments to settlement motion.                            195.00

10/13/20   ATS       .50   Revised NTS settlement motion (.2); drafted motion to               285.00
                           shorten notice on same (.3).

10/14/20   ATS      1.60   Drafted motion to approve new headquarters lease (.6);              912.00
                           researched updated caselaw for same (1).

10/16/20   ATS       .60   Revised NTS settlement motion (.5); corresponded with               342.00
                           C. Steege and M. Root (.1).

10/19/20   MMR       .30   Revise NTS motion and circulate same.                               292.50

10/19/20   ATS      1.10   Cite checked NTS settlement motion (.4); redacted                   627.00
                           settlement agreement exhibit in preparation for filing (.4);
                           finalized and filed NTS settlement motion and motion to
                           shorten notice (.3).

10/21/20   MMR       .30   Review of lease and e-mail re motion on same.                       292.50



                                             Page 7
    Case 18-09108-RLM-11      Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42             Pg 166
                                           of OFFICES
                                          LAW 200
                                    JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350



10/26/20   ATS         1.80   Drafted motion to approve new headquarters lease (1.4);        1,026.00
                              analyzed executed lease for same (.4).

10/27/20   MMR          .80   Review of new lease and revise lease motion (.5); confer         780.00
                              with C. Schneider and A. Swingle on same (.3).

10/27/20   ATS         3.20   Revised motion to approve new headquarters lease (.8);         1,824.00
                              multiple correspondence with M. Root and C. Schneider
                              re motion and lease (.4); revised motion further per C.
                              Schneider & M. Root comments (1); analyzed exhibits for
                              confidentiality (.3); cite checked motion (.4); filed and
                              served (.3).

10/28/20   MMR          .70   Prepare for hearing on NTS settlement.                           682.50

10/30/20   MMR          .20   Correspond with C. Schneider re upcoming hearings and            195.00
                              schedule.

                      20.20   PROFESSIONAL SERVICES                                        $ 13,548.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                         $ -1,354.85

                                                                       FEE SUB-TOTAL       $ 12,193.65


SUMMARY OF ROUTINE MOTIONS

NAME                                                    HOURS                 RATE             TOTAL
CATHERINE L. STEEGE                                         .20            1,225.00             245.00
MELISSA M. ROOT                                            4.70              975.00           4,582.50
ADAM T. SWINGLE                                           15.30              570.00           8,721.00
TOTAL                                                     20.20                            $ 13,548.50



MATTER 10113 TOTAL                                                                         $ 12,193.65




                                               Page 8
    Case 18-09108-RLM-11    Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 167
                                         of OFFICES
                                        LAW 200
                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




ATTENDANCE AT COURT HEARINGS                                                 MATTER NUMBER - 10121

10/28/20   CS         .20   Attended omnibus hearing re settlement motion.                  245.00

10/28/20   MMR        .20   Participate in hearing on NTS settlement motion.                195.00

                      .40   PROFESSIONAL SERVICES                                          $ 440.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                         $ -44.00

                                                                     FEE SUB-TOTAL         $ 396.00


SUMMARY OF ATTENDANCE AT COURT HEARINGS

NAME                                                        HOURS              RATE         TOTAL
CATHERINE L. STEEGE                                            .20          1,225.00         245.00
MELISSA M. ROOT                                                .20            975.00         195.00
TOTAL                                                          .40                         $ 440.00



MATTER 10121 TOTAL                                                                         $ 396.00




                                             Page 9
    Case 18-09108-RLM-11    Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 168
                                         of OFFICES
                                        LAW 200
                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




REPORTING/U.S. TRUSTEE                                                       MATTER NUMBER - 10156

10/16/20   MMR        .20   Review and file MOR.                                            195.00

10/22/20   MMR        .10   Telephone call to UST re account issue.                             97.50

                      .30   PROFESSIONAL SERVICES                                          $ 292.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                         $ -29.25

                                                                     FEE SUB-TOTAL         $ 263.25


SUMMARY OF REPORTING/U.S. TRUSTEE

NAME                                                     HOURS              RATE            TOTAL
MELISSA M. ROOT                                             .30            975.00            292.50
TOTAL                                                       .30                            $ 292.50



MATTER 10156 TOTAL                                                                         $ 263.25




                                            Page 10
    Case 18-09108-RLM-11     Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42               Pg 169
                                           of OFFICES
                                          LAW 200
                                    JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350




CASE ADMINISTRATION                                                              MATTER NUMBER - 10199

10/06/20   ATS         .20   Drafted notice of hearing for NTS settlement motion.                114.00

10/14/20   MMR         .10   E-mail with P. Marshall and team about case scheduling.                 97.50

10/16/20   CS          .30   Telephone conference                      re 10/19/20 status        367.50
                             hearing.

10/16/20   MMR         .20   Revise and file agenda.                                             195.00

10/16/20   ATS         .30   Drafted agenda for October 19 hearing (.2);                         171.00
                             corresponded with M. Root and filed (.1).

10/19/20   ATS         .20   Drafted notice cancelling October 19 hearing (.1); filed            114.00
                             and served (.1).

10/27/20   ATS         .20   Drafted agenda for October omnibus hearing and filed.               114.00

10/27/20   ATS         .80   Drafted motion to shorten notice on new headquarters                456.00
                             lease motion (.4); corresponded with M. Root re same
                             (.1); revised same (.2).

10/28/20   MMR         .30   Correspond with Court and A. Swingle on setting hearing             292.50
                             for lease motion.

10/28/20   ATS         .50   Corresponded with court re new headquarters lease                   285.00
                             motion and motion to shorten notice (.2); revised
                             proposed order (.2); uploaded order and served (.1).

                      3.10   PROFESSIONAL SERVICES                                            $ 2,206.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                             $ -220.65

                                                                       FEE SUB-TOTAL          $ 1,985.85


SUMMARY OF CASE ADMINISTRATION

NAME                                                       HOURS                RATE             TOTAL
CATHERINE L. STEEGE                                           .30            1,225.00             367.50
MELISSA M. ROOT                                               .60              975.00             585.00
ADAM T. SWINGLE                                              2.20              570.00           1,254.00
TOTAL                                                        3.10                             $ 2,206.50



MATTER 10199 TOTAL                                                                            $ 1,985.85


                                              Page 13
    Case 18-09108-RLM-11    Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 170
                                         of OFFICES
                                        LAW 200
                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




THIRD PARTY INJUNCTIONS                                                      MATTER NUMBER - 10202

10/26/20   CS         .20   Telephone conference with D. Panos re                           245.00

10/27/20   CS         .20   Telephone conference with D. Panos re                           245.00


10/27/20   CS         .10   Telephone conference                                            122.50
                                 .

10/27/20   CS         .20   Second telephone conference with D. Panos re                    245.00


                      .70   PROFESSIONAL SERVICES                                          $ 857.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                         $ -85.75

                                                                     FEE SUB-TOTAL         $ 771.75


SUMMARY OF THIRD PARTY INJUNCTIONS

NAME                                                        HOURS              RATE         TOTAL
CATHERINE L. STEEGE                                            .70          1,225.00         857.50
TOTAL                                                          .70                         $ 857.50



MATTER 10202 TOTAL                                                                         $ 771.75




                                            Page 15
    Case 18-09108-RLM-11      Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42             Pg 171
                                           of OFFICES
                                          LAW 200
                                    JENNER & BLOCK LLP
                                              353 N. Clark Street
                                         CHICAGO, ILLINOIS 60654-3456
                                                (312) 222-9350




INVESTIGATIONS                                                                  MATTER NUMBER - 10211

10/08/20   KHH          .20   Emailed with C. Steege re meeting follow-up.                      185.00

10/13/20   KHH          .20   Emailed                                                           185.00


10/15/20   JQM          .20   Responded to D. Panos requests relating to review of                 80.00
                              key materials.

10/23/20   KHH          .20   Reviewed email correspondence re                                  185.00

10/23/20   KHH          .20   Telephone conference with C. Steege re                            185.00

10/23/20   MMR          .20   Review of correspondence re follow up                             195.00


10/30/20   CS           .20   Telephone conference with K. Hotaling re                          245.00

10/30/20   CS           .10   Email re                                                          122.50

10/30/20   KHH          .20   Telephone conference with C. Steege re                            185.00


                       1.70   PROFESSIONAL SERVICES                                          $ 1,567.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                            $ -156.75

                                                                        FEE SUB-TOTAL        $ 1,410.75


SUMMARY OF INVESTIGATIONS

NAME                                                         HOURS              RATE            TOTAL
CATHERINE L. STEEGE                                             .30          1,225.00            367.50
MELISSA M. ROOT                                                 .20            975.00            195.00
KERI HOLLEB HOTALING                                           1.00            925.00            925.00
JESSICA M. MERKOURIS                                            .20            400.00             80.00
TOTAL                                                          1.70                          $ 1,567.50



MATTER 10211 TOTAL                                                                           $ 1,410.75




                                               Page 16
    Case 18-09108-RLM-11   Doc 1423-6   Filed 02/03/21 EOD 02/03/21 17:26:42               Pg 172
                                          of OFFICES
                                         LAW 200
                                   JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




MEDIATION                                                                     MATTER NUMBER - 10229

10/01/20   CS        .10   Telephone conference with D. Panos re                                122.50

10/01/20   CS       1.20   Attended team call re mediation strategy.                          1,470.00

10/01/20   DNP      2.40   Telephone conferences                                              2,700.00
                                              (1.1); telephone conference with
                           USAG team re strategy for settlement conference (1.2);
                           follow-up with C. Steege re same (.1).

10/01/20   MMR      1.00   Participate in team strategy call (partial attendance).              975.00

10/02/20   CS        .70   Telephone conference                       re mediation.             857.50

10/02/20   CS        .20   Reported to team re                                                  245.00

10/02/20   DNP       .60   Drafted                                                              675.00
                                                  and follow up emails with C. Steege re
                           same.

10/05/20   CS       1.00   Telephone conference with team re strategy.                        1,225.00

10/05/20   DNP      1.30   Telephone conference with team re follow up re strategy            1,462.50
                           for settlement conference (1.0); follow up emails with
                           team re same (.3).

10/05/20   MMR      1.00   Call for mediation meeting.                                          975.00

10/06/20   CS       2.50   Strategy session re upcoming mediation.                            3,062.50

10/06/20   CS       1.50   Prepared for meeting re strategy.                                  1,837.50

10/06/20   DNP      2.50   Telephone conference with team re settlement                       2,812.50
                           conference strategy issue.

10/06/20   MMR      2.50   Strategy call with team re mediation.                              2,437.50

10/07/20   CS       1.20   Telephone conference                                               1,470.00

10/07/20   CS        .10   Second telephone conference                                          122.50


10/07/20   CS        .20   Telephone conference                                                 245.00


10/07/20   CS        .80   Telephone conference with K. Carson and L. Leung re                  980.00
                           mediation.




                                            Page 17
    Case 18-09108-RLM-11   Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42               Pg 173
                                         of OFFICES
                                        LAW 200
                                  JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350



10/07/20   DNP      3.20   Telephone conference                                              3,600.00
                                                                       (1.2); follow up
                           telephone conference with C. Steege and M. Root re
                           same (.3); telephone conference with L. Leung, K.
                           Carson and C. Steege re settlement conference strategy
                           issues (.8); worked on strategy (.7); follow up call with C.
                           Steege re same (.2).

10/07/20   MMR      1.20   Telephone conference                                              1,170.00


10/08/20   CS        .20   Email to team re                                                    245.00

10/08/20   DNP       .40   Numerous emails with Plews firm re strategy issues.                 450.00

10/09/20   CS        .60   Reviewed                                                            735.00


10/09/20   CS        .30   Telephone conference with D. Panos re                               367.50


10/09/20   DNP      1.40   Reviewed                                                          1,575.00
                                                            (.5); follow up telephone
                           conference with C. Steege (.3); emails with G. Plews re
                           same (.3); emails with K. Carson and L. Leung re same
                           (.3).

10/09/20   MMR       .60   Review of                                                           585.00

10/09/20   ATS      1.80   Analyzed                                                          1,026.00


10/09/20   ATS       .60   Researched                                                          342.00


10/12/20   CS       1.00   Participated in team call re                               .      1,225.00

10/12/20   DNP      1.00   Telephone conference with team re settlement                      1,125.00
                           conference strategy.

10/12/20   MMR      1.00   Participate in mediation strategy session with USAG                 975.00
                           team.

10/13/20   CS        .60   Telephone conference with D. Panos re mediation                     735.00
                           strategy.

10/13/20   DNP      1.70   Telephone conferences                                             1,912.50
                                          (.4); telephone conference with C.
                           Steege, M. Root and follow up emails re same (.6);
                           worked on same (.7).



                                             Page 18
    Case 18-09108-RLM-11   Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42              Pg 174
                                         of OFFICES
                                        LAW 200
                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350



10/13/20   MMR       .50   Call with C. Steege and D. Panos on mediation strategy             487.50
                           (partial).

10/14/20   CS       2.00   Attended call re                                                 2,450.00

10/14/20   DNP      2.50   Lengthy telephone conference with team                           2,812.50
                                                     (2.0); numerous follow up
                           emails re same (.5).

10/14/20   MMR      2.30   Reviewed emails re strategy (.3); participated in team call      2,242.50
                           re same (2.0).

10/15/20   CS        .80   Telephone conference with team re mediation.                       980.00

10/15/20   DNP       .60   Telephone conference with C. Steege and M. Root re                 675.00
                           strategy and follow up emails with team re same.

10/15/20   MMR      1.20   Telephone conference with Jenner and Plews team to               1,170.00
                           discuss mediation strategy and next steps.

10/15/20   ATS      5.00   Analyzed                                                         2,850.00


10/16/20   CS       1.40   Attended team strategy meeting (1.3); follow-up email re         1,715.00
                           same (.1).

10/16/20   DNP      1.60   Telephone conference with team re strategy (1.3);                1,800.00
                           telephone conferences and emails re mediation issues
                           (.3).

10/16/20   MMR      1.30   Telephone conference with USAG team regarding                    1,267.50
                           mediation strategy; follow up call with C. Steege on
                           same.

10/17/20   DNP       .40   Emails with team re settlement strategy options.                   450.00

10/19/20   CS       1.00   Telephone conference                                             1,225.00


10/19/20   DNP      1.60   Telephone conference with C. Steege and M. Root re               1,800.00
                                                            (.2); telephone
                           conference
                                                         (1.0); follow up telephone
                           conference with C. Steege and M. Root re same (.2);
                           telephone conference re settlement conference (.4).

10/19/20   MMR      1.60   Call with C. Steege and D. Panos (.2); telephone call            1,560.00
                                             (1.0); follow-up call with team re same
                           (.2); follow-up emails re same (.2).




                                            Page 19
    Case 18-09108-RLM-11   Doc 1423-6   Filed 02/03/21 EOD 02/03/21 17:26:42                 Pg 175
                                          of OFFICES
                                         LAW 200
                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350



10/19/20   ATS      3.00   Analyzed                                                             1,710.00


10/20/20   DNP       .60   Reviewed                                                               675.00


10/20/20   MMR      1.40   Review of                                                            1,365.00


10/20/20   ATS      2.60   Analyzed                                                             1,482.00


10/21/20   CS       1.00   Telephone conference with team re                                    1,225.00


10/21/20   DNP      1.30   Telephone conference with team re strategy for                       1,462.50
                           settlement conference.

10/21/20   MMR      2.60   Conference with team regarding mediation strategy (1.3);             2,535.00
                           follow-up review of
                                  (1.3).

10/21/20   ATS      2.30   Analyzed                                                             1,311.00
                                             (.8); drafted memorandum analyzing
                           same (1.5).

10/21/20   JQM       .80   Worked on key documents relating to                                    320.00


10/21/20   JQM      1.00   Worked on review of                                                    400.00


10/22/20   CS       1.20   Attended meetings re mediation strategy.                             1,470.00

10/22/20   CS        .80   Telephone conference with D. Panos re strategy.                        980.00

10/22/20   CS        .30   Attended USAG meeting                                                  367.50

10/22/20   DNP      2.10   Telephone conference with C. Steege re strategy issues               2,362.50
                                                    (.8); telephone conference
                                                                      (.4); follow up
                           call team re same (.4); telephone conference

                           (.5).

10/22/20   MMR      1.20   Participated in call re strategy (.6); team follow up call           1,170.00
                           regarding same (.6).

10/22/20   MMR       .30   Review of                       and e-mails with team regarding        292.50
                           same.



                                             Page 20
    Case 18-09108-RLM-11   Doc 1423-6    Filed 02/03/21 EOD 02/03/21 17:26:42           Pg 176
                                           of OFFICES
                                          LAW 200
                                    JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350



10/22/20   MMR       .30   Telephone conference                                              292.50

10/23/20   CS       1.00   Telephone conference with client.                               1,225.00

10/23/20   DNP      1.60   Attended team call re strategy for settlement conference        1,800.00
                           (1.0); prepared for call with clients(.3); reviewed
                                                          and e mails with Plews firm
                           re same (.3).

10/23/20   MMR      2.30   Strategy call with D. Panos and C. Steege (1.0); worked         2,242.50
                           on                      (1.3).

10/24/20   DNP       .60   Reviewed                                                          675.00
                                                     and emails with M. Root re same.

10/24/20   MMR      1.40   Worked on                                  .                    1,365.00

10/25/20   CS       1.00   Edited                                                          1,225.00

10/25/20   CS        .50   Office conference with D. Panos and M. Root re                    612.50


10/25/20   DNP      1.10   Worked on                                                       1,237.50
                                    (.6); telephone conference with C. Steege and
                           M. Root re same (.5).

10/25/20   MMR      1.10   Telephone call with C. Steege and D. Panos to                   1,072.50
                                (.5); worked on same (.6).

10/26/20   CS       1.60   Attended meeting with K. Carson and L. Leuing re                1,960.00
                           strategy.

10/26/20   DNP      3.30   Worked on                                                       3,712.50
                                  (.2); telephone conference with K. Carson, L.
                           Leung, C. Schneider and C. Steege re
                                                              (1.6); follow up
                           telephone conference with C. Steege re

                           (1.5).

10/26/20   MMR       .20   Conferred with G. Gotwald on                                      195.00


10/26/20   JQM       .80   Responded to D. Panos requests relating to mediation.             320.00

10/27/20   DNP      1.00   Telephone conference                                (.2);       1,125.00
                           emails with clients re same (.2) ; telephone conferences
                           with C. Steege re strategy issues (.6).

10/28/20   CS       1.20   Telephone conference                                            1,470.00



                                             Page 21
    Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42                       Pg 177
                                          of OFFICES
                                         LAW 200
                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350



10/28/20   DNP       1.80   Telephone conferences                                                     2,025.00
                                                                      (1.2); follow-up call with
                            C. Steege re same (.6).

10/29/20   CS        2.00   Telephone conference with team re strategy re                             2,450.00
                            mediation.

10/29/20   CS         .30   Telephone conference                                                        367.50

10/29/20   DNP       2.80   Telephone conference                                                      3,150.00
                                       (.4); telephone conference with C. Steege re
                            numerous strategy issues (.4); telephone conference with
                            Plews team, C. Schneider, and C Steege re numerous
                            strategy issues (2.0).

10/29/20   MMR        .50   Participated in call             (.3); office conference                    487.50
                            with C. Steege re strategy (.2).

10/30/20   CS        1.00   Call            (.3); telephone conference with D.                        1,225.00
                            Panos re same (.7).

10/30/20   DNP       1.60   Telephone conference with C. Steege re                                    1,800.00
                                  (.7); telephone conference with C. Schneider re
                            strategy issues (.3); follow-up telephone conference with
                            C. Steege and M. Root (.6).

10/30/20   MMR        .60   Telepone conference with D. Panos and C. Steege re                          585.00
                            strategy.

10/30/20   MMR        .90   Telephone conference with D. Panos and G. Gotwald                           877.50
                            (.4); follow up conference re same (.3); reviewed
                                                                          (.2).

                   113.20   PROFESSIONAL SERVICES                                                  $ 115,853.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                                 $ -11,585.35

                                                                         FEE SUB-TOTAL             $ 104,268.15




                                             Page 22
    Case 18-09108-RLM-11   Doc 1423-6Filed 02/03/21 EOD 02/03/21 17:26:42       Pg 178
                                       of OFFICES
                                      LAW 200
                                JENNER & BLOCK LLP
                                        353 N. Clark Street
                                   CHICAGO, ILLINOIS 60654-3456
                                          (312) 222-9350



SUMMARY OF MEDIATION

NAME                                               HOURS                RATE         TOTAL
CATHERINE L. STEEGE                                  29.30           1,225.00      35,892.50
DEAN N. PANOS                                        39.00           1,125.00      43,875.00
MELISSA M. ROOT                                      27.00             975.00      26,325.00
ADAM T. SWINGLE                                      15.30             570.00       8,721.00
JESSICA M. MERKOURIS                                  2.60             400.00       1,040.00
TOTAL                                               113.20                      $ 115,853.50



MATTER 10229 TOTAL                                                              $ 104,268.15
                                                             TOTAL INVOICE      $ 155,611.59


SUMMARY OF PROFESSIONAL SERVICES

NAME                                               HOURS                RATE         TOTAL
CATHERINE L. STEEGE                                  40.30           1,225.00      49,367.50
DEAN N. PANOS                                        47.20           1,125.00      53,100.00
MELISSA M. ROOT                                      38.10             975.00      37,147.50
KERI HOLLEB HOTALING                                  1.00             925.00         925.00
ADAM T. SWINGLE                                      51.80             570.00      29,526.00
JESSICA M. MERKOURIS                                  2.80             400.00       1,120.00
CATHERINE R. CARACCI                                  2.30             355.00         816.50
TOTAL                                               183.50                      $ 172,002.50




                                         Page 23
Case 18-09108-RLM-11   Doc 1423-6   Filed 02/03/21   EOD 02/03/21 17:26:42   Pg 179
                                     of 200




                  November 2020
    Case 18-09108-RLM-11      Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 180
                                           of OFFICES
                                          LAW 200
                                    JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350



USA GYMNASTICS
ATTN: LI LI LEUNG,
CHIEF EXECUTIVE OFFICER
130 EAST WASHINGTON STREET
SUITE 700
INDIANAPOLIS, IN 46204

CLIENT NUMBER: 58399

FOR PROFESSIONAL SERVICES RENDERED
THROUGH NOVEMBER 30, 2020:


INSURANCE COVERAGE ISSUES                                                    MATTER NUMBER - 10059

11/02/20   MMR          .20   Reviewed C. Kozak e-mail re LIU.                                195.00

11/04/20   MMR          .10   E-mails with team re Epiq status.                                   97.50

11/05/20   MMR          .20   Reviewed C. Kozak e-mail re LIU.                                195.00

11/12/20   MMR          .20   Reviewed insurer correspondence.                                195.00

11/12/20   MMR          .20   Reviewed court correspondence re 11/18 hearing,                 195.00
                              revised notices and e-mail with team.

11/13/20   MMR         1.10   Reviewed Epiq correspondence (.5); participated in call       1,072.50
                              re same (.6).

11/16/20   MMR          .20   Reviewed footnote in insurance coverage brief (.1);             195.00
                              corresponded with A. Swingle re summary chart of same
                              (.1).

11/17/20   CS           .60   Revised                                                         735.00

11/17/20   MMR          .50   Reviewed correspondence and draft brief from G.                 487.50
                              Gotwald.

11/17/20   MMR          .60   Reviewed insurance coverage draft brief.                        585.00

11/17/20   ATS          .70   Drafted summary materials for G. Plews in preparation of        399.00
                              hearing on costs motion.

11/18/20   MMR          .20   Reviewed draft summary of plan provisions for insurance         195.00
                              coverage argument.

11/18/20   MMR          .20   Reviewed demonstratives sent by insurers prior to               195.00
                              hearing.




                                               Page 2
    Case 18-09108-RLM-11    Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 181
                                         of OFFICES
                                        LAW 200
                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350



11/18/20   ATS       1.50   Drafted summary materials for G. Plews in preparation of        855.00
                            hearing on costs motion.

11/19/20   DNP       1.00   Reviewed and commented on draft coverage motion.              1,125.00

11/19/20   MMR        .20   Corresponded with C. Kozak and A. Swingle re LIU                195.00
                            materials.

11/23/20   MMR        .50   Reviewed court order and corresponded among team                487.50
                            regarding insurance coverage dispute.

11/25/20   DNP        .30   Reviewed LIU motion to stay and emails with team re             337.50
                            same.

11/25/20   MMR        .30   Reviewed LIU materials/Epiq communications.                     292.50

11/30/20   CS         .10   Email and commented re reply to LIU's most recent stay          122.50
                            motion.

11/30/20   CS         .10   Telephone conference with M. Root re Epiq stay                  122.50
                            violation.

11/30/20   DNP        .40   Reviewed response to LIU stay motion and LIU                    450.00
                            preliminary injunction papers and emails with team re
                            same.

11/30/20   MMR        .60   Telephone call with G. Gotwald re insurance coverage            585.00
                            issue (.3); follow up call with Epiq (.3).

11/30/20   MMR        .40   Reviewed response to insurance coverage motion by               390.00
                            LIU.

11/30/20   MMR        .30   Reviewed LIU complaint and G. Gotwald e-mail re same.           292.50

                    10.70   PROFESSIONAL SERVICES                                        $ 9,996.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                        $ -999.65

                                                                     FEE SUB-TOTAL       $ 8,996.85




                                             Page 3
    Case 18-09108-RLM-11   Doc 1423-6Filed 02/03/21 EOD 02/03/21 17:26:42    Pg 182
                                       of OFFICES
                                      LAW 200
                                JENNER & BLOCK LLP
                                        353 N. Clark Street
                                   CHICAGO, ILLINOIS 60654-3456
                                          (312) 222-9350



SUMMARY OF INSURANCE COVERAGE ISSUES

NAME                                                  HOURS          RATE         TOTAL
CATHERINE L. STEEGE                                       .80     1,225.00         980.00
DEAN N. PANOS                                            1.70     1,125.00       1,912.50
MELISSA M. ROOT                                          6.00       975.00       5,850.00
ADAM T. SWINGLE                                          2.20       570.00       1,254.00
TOTAL                                                   10.70                  $ 9,996.50



MATTER 10059 TOTAL                                                             $ 8,996.85




                                          Page 4
    Case 18-09108-RLM-11   Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42                       Pg 183
                                         of OFFICES
                                        LAW 200
                                  JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350




USOC NEGOTIATIONS/SECTION 8 PROCEEDING                                              MATTER NUMBER - 10067

11/02/20   CS       1.00   Telephone conference with T. Perrelli and E. Loeb re                      1,225.00


11/02/20   DNP      1.40   Telephone conference with T. Perrelli, E. Loeb and C.                     1,575.00
                           Steege team re
                                            (1.0) numerous follow up emails and
                           telephone conference with C. Steege re same (.4).

11/02/20   TXP       .70   Telephone call with C. Steege and D. Panos re                               980.00
                           (attended portion).

11/02/20   EML      1.00   Call with D. Panos, C. Steege and T. Perrelli re strategy.                  950.00

11/03/20   CS       1.00   Attended call with client re                                              1,225.00

11/03/20   CS       1.00   Prepared talking points re                                                1,225.00

11/04/20   CS        .30   Edited                                  (.1) and email D. Panos re          367.50
                           same (.3).

11/18/20   DNP       .30   Reviewed                                           and emails with          337.50
                           C. Steege and C. Schneider re same.

11/20/20   CS        .30   Emails re                                                                   367.50

11/20/20   DNP       .30   Emails with C. Steege and C. Schneider re                                   337.50


11/20/20   ATS      1.20   Corresponded with C. Steege re                                              684.00
                                                    (.1); analyzed                        (.4);
                           analyzed
                                    (.7).

11/21/20   ATS      3.80   Researched caselaw re                                                     2,166.00
                                                    (3); drafted memorandum to
                           C. Steege analyzing same (.8).

11/23/20   CS        .20   Email with E. Loeb re                                                       245.00

11/23/20   CS        .30   Reviewed memo re                                and email A.                367.50
                           Swingle re questions.

11/23/20   MMR       .20   Reviewed talking points from E. Loeb and responded to                       195.00
                           same.

11/23/20   MMR       .40   Reviewed A. Swingle e-mail memo on research re                              390.00




                                               Page 5
    Case 18-09108-RLM-11      Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42         Pg 184
                                           of OFFICES
                                          LAW 200
                                    JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350



11/23/20   EML         1.50   Reviewed materials re matter and drafted                   1,425.00
                              correspondence re same (1.2); communicated with W.
                              Weaver re                        (.3).

11/23/20   ATS          .80   Drafted memorandum to C. Steege re                           456.00
                                                            .

11/23/20   WRW         1.20   Researched                                                   948.00


                      16.90   PROFESSIONAL SERVICES                                    $ 15,466.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                     $ -1,546.65

                                                                      FEE SUB-TOTAL    $ 13,919.85


SUMMARY OF USOC NEGOTIATIONS/SECTION 8 PROCEEDING

NAME                                                   HOURS                 RATE          TOTAL
THOMAS J. PERRELLI                                         .70            1,400.00          980.00
CATHERINE L. STEEGE                                       4.10            1,225.00        5,022.50
DEAN N. PANOS                                             2.00            1,125.00        2,250.00
MELISSA M. ROOT                                            .60              975.00          585.00
EMILY M. LOEB                                             2.50              950.00        2,375.00
WILLIAM R. WEAVER                                         1.20              790.00          948.00
ADAM T. SWINGLE                                           5.80              570.00        3,306.00
TOTAL                                                    16.90                         $ 15,466.50



MATTER 10067 TOTAL                                                                     $ 13,919.85




                                              Page 6
    Case 18-09108-RLM-11    Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 185
                                         of OFFICES
                                        LAW 200
                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




CLAIMS ADMINISTRATION AND OBJECTIONS                                         MATTER NUMBER - 10083

11/02/20   MMR        .10   Reviewed claims sheet and send to C. Schneider.                     97.50

                      .10   PROFESSIONAL SERVICES                                           $ 97.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                          $ -9.75

                                                                     FEE SUB-TOTAL          $ 87.75


SUMMARY OF CLAIMS ADMINISTRATION AND OBJECTIONS

NAME                                                        HOURS             RATE          TOTAL
MELISSA M. ROOT                                                .10           975.00           97.50
TOTAL                                                          .10                          $ 97.50



MATTER 10083 TOTAL                                                                          $ 87.75




                                             Page 7
    Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 186
                                          of OFFICES
                                         LAW 200
                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




FEE PETITION/PROFESSIONAL RETENTION                                           MATTER NUMBER - 10091

11/04/20   ATS       2.10   Drafted Krieg DeVault retention application (1.5);              1,197.00
                            analyzed engagement agreement for same (.3); revised
                            application per C. Schneider comments (.3).

11/05/20   ATS        .60   Revised list of interested parties for D. Daniels' (Krieg         342.00
                            DeVault) conflict check.

11/06/20   MMR        .30   Prepared September monthly statement.                             292.50

11/06/20   ATS       1.00   Revised Krieg Devault retention application per D.                570.00
                            Daniels edits (.6); corresponded with C. Steege and M.
                            Root (.2); finalized application for filing (.2).

11/09/20   MMR        .50   Worked on preparation of monthly statement.                       487.50

11/09/20   ATS        .30   Revised D. Daniels declaration supporting Krieg retention         171.00
                            application (.2); filed same (.1).

11/09/20   ATS       1.30   Analyzed Jenner's October invoice for confidentiality and         741.00
                            applied redactions (.7); multiple correspondence with M.
                            Root re redactions (.3); analyzed invoice further for
                            confidentiality (.3).

11/09/20   ATS        .20   Revised worksheet tracking estate professionals' fees             114.00
                            and expenses.

11/11/20   ATS        .30   Corresponded with C. Kozak re Jenner invoices.                    171.00

11/11/20   ATS        .60   Finalized and filed notice of September invoice (.2);             342.00
                            finalized and filed notice of October invoice (.3);
                            corresponded with M. Root (.1).

11/12/20   MMR        .70   Worked on preparing monthly statements.                           682.50

                     7.90   PROFESSIONAL SERVICES                                          $ 5,110.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                          $ -511.05

                                                                      FEE SUB-TOTAL        $ 4,599.45




                                              Page 8
    Case 18-09108-RLM-11   Doc 1423-6Filed 02/03/21 EOD 02/03/21 17:26:42   Pg 187
                                       of OFFICES
                                      LAW 200
                                JENNER & BLOCK LLP
                                        353 N. Clark Street
                                   CHICAGO, ILLINOIS 60654-3456
                                          (312) 222-9350



SUMMARY OF FEE PETITION/PROFESSIONAL RETENTION

NAME                                               HOURS           RATE          TOTAL
MELISSA M. ROOT                                      1.50         975.00        1,462.50
ADAM T. SWINGLE                                      6.40         570.00        3,648.00
TOTAL                                                7.90                     $ 5,110.50



MATTER 10091 TOTAL                                                            $ 4,599.45




                                          Page 9
    Case 18-09108-RLM-11    Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 188
                                          of OFFICES
                                         LAW 200
                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




ROUTINE MOTIONS                                                               MATTER NUMBER - 10113

11/04/20   MMR        .80   Reviewed lease motion and terms in preparation for                780.00
                            hearing.

11/04/20   MMR        .90   Reviewed Deborah Daniels motion and engagement                    877.50
                            letter (.8); follow up conference call with C. Steege re
                            same (.1).

11/05/20   MMR        .40   Corresponded with C. Schneider re DD engagement;                  390.00
                            sent information re same.

11/06/20   MMR        .30   Reviewed and revised Deborah Daniels motion for filing.           292.50

11/30/20   ATS        .80   Drafted seventh motion to extend removal deadline (.7);           456.00
                            corresponded with M. Root re motion (.1).

                     3.20   PROFESSIONAL SERVICES                                          $ 2,796.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                          $ -279.60

                                                                      FEE SUB-TOTAL        $ 2,516.40


SUMMARY OF ROUTINE MOTIONS

NAME                                                   HOURS               RATE               TOTAL
MELISSA M. ROOT                                          2.40             975.00             2,340.00
ADAM T. SWINGLE                                           .80             570.00               456.00
TOTAL                                                    3.20                              $ 2,796.00



MATTER 10113 TOTAL                                                                         $ 2,516.40




                                             Page 10
    Case 18-09108-RLM-11     Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 189
                                           of OFFICES
                                          LAW 200
                                    JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350




ATTENDANCE AT COURT HEARINGS                                                   MATTER NUMBER - 10121

11/04/20   MMR         .20   Participated in hearing on lease.                                 195.00

11/18/20   CS         2.50   Attended hearing re D. Daniels retention and insurance          3,062.50
                             argument.

11/18/20   DNP        2.50   Listened into oral argument on costs motion.                    2,812.50

11/18/20   MMR        2.70   Prepared for presentation of Deborah Daniels motion             2,632.50
                             (.2); and participated in hearing on Daniels' application
                             and costs motion (2.5).

                      7.90   PROFESSIONAL SERVICES                                          $ 8,702.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                           $ -870.25

                                                                       FEE SUB-TOTAL        $ 7,832.25


SUMMARY OF ATTENDANCE AT COURT HEARINGS

NAME                                                       HOURS               RATE            TOTAL
CATHERINE L. STEEGE                                          2.50           1,225.00          3,062.50
DEAN N. PANOS                                                2.50           1,125.00          2,812.50
MELISSA M. ROOT                                              2.90             975.00          2,827.50
TOTAL                                                        7.90                           $ 8,702.50



MATTER 10121 TOTAL                                                                          $ 7,832.25




                                              Page 11
    Case 18-09108-RLM-11    Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 190
                                         of OFFICES
                                        LAW 200
                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




COMMUNICATIONS WITH OFFICIAL COMMITTEES                                      MATTER NUMBER - 10148

11/02/20   CS         .10   Telephone conference with J. Stang re motion to hire D.         122.50
                            Daniels.

                      .10   PROFESSIONAL SERVICES                                          $ 122.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                         $ -12.25

                                                                     FEE SUB-TOTAL         $ 110.25


SUMMARY OF COMMUNICATIONS WITH OFFICIAL COMMITTEES

NAME                                                        HOURS              RATE         TOTAL
CATHERINE L. STEEGE                                            .10          1,225.00         122.50
TOTAL                                                          .10                         $ 122.50



MATTER 10148 TOTAL                                                                         $ 110.25




                                            Page 12
    Case 18-09108-RLM-11    Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 191
                                         of OFFICES
                                        LAW 200
                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




REPORTING/U.S. TRUSTEE                                                       MATTER NUMBER - 10156

11/18/20   MMR        .20   Reviewed MOR for filing.                                        195.00

                      .20   PROFESSIONAL SERVICES                                          $ 195.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                         $ -19.50

                                                                     FEE SUB-TOTAL         $ 175.50


SUMMARY OF REPORTING/U.S. TRUSTEE

NAME                                                     HOURS              RATE            TOTAL
MELISSA M. ROOT                                             .20            975.00            195.00
TOTAL                                                       .20                            $ 195.00



MATTER 10156 TOTAL                                                                         $ 175.50




                                            Page 13
    Case 18-09108-RLM-11    Doc 1423-6   Filed 02/03/21 EOD 02/03/21 17:26:42            Pg 192
                                           of OFFICES
                                          LAW 200
                                    JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




CASE ADMINISTRATION                                                            MATTER NUMBER - 10199

11/02/20   CRC        .30   Updated case calendars.                                           106.50

11/04/20   CS         .10   Telephone conference with                                         122.50

11/04/20   CS         .20   Attended hearing re lease motion.                                 245.00

11/04/20   MMR        .30   E-mail with C. Steege re                  (.1); reviewed          292.50
                            emails re same (.2).

11/06/20   ATS        .60   Drafted motion to shorten notice for Krieg DeVault                342.00
                            retention application (.4); finalized for filing (.2).

11/09/20   MMR        .20   Revised Daniels declaration, e-mail Daniels, and filed.           195.00

11/10/20   ATS        .10   Served order shortening notice on Krieg DeVault                       57.00
                            retention application and related filings.

11/12/20   CS         .20   Telephone conference with D. Panos re                             245.00

11/12/20   ATS        .60   Drafted notice of telephonic hearing for bankruptcy costs         342.00
                            summary judgment motion (.2); corresponded with M.
                            Dole and M. Root re same (.3); filed same (.1).

11/12/20   ATS        .30   Drafted notice of telephonic hearing re Krieg application         171.00
                            (.1); filed notice (.2).

11/16/20   CS         .20   Telephone conference with D. Panos re                             245.00
                                  .

11/19/20   CS         .10   Email to K. Carson and L. Leung re                                122.50

11/19/20   CS         .10   Telephone conference with D. Panos re                             122.50

11/20/20   CS         .20   Email                                                             245.00

11/24/20   MMR        .20   Reviewed notice and coordinated with Court re                     195.00
                            scheduling and hearings.

11/24/20   MMR        .20   Conferred with A. Swingle on 11/30 hearing and notice             195.00
                            on same, as well as removal deadline; e-mail to court re
                            same.

11/30/20   MMR        .10   Corresponded with court on December omnibus and                       97.50
                            review of notice for same.

11/30/20   ATS        .20   Drafted and filed notice of December omnibus hearing.             114.00




                                             Page 15
    Case 18-09108-RLM-11      Doc 1423-6Filed 02/03/21 EOD 02/03/21 17:26:42         Pg 193
                                          of OFFICES
                                         LAW 200
                                   JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350



                       4.20   PROFESSIONAL SERVICES                                    $ 3,455.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                      $ -345.50

                                                                     FEE SUB-TOTAL     $ 3,109.50


SUMMARY OF CASE ADMINISTRATION

NAME                                                      HOURS              RATE         TOTAL
CATHERINE L. STEEGE                                         1.10          1,225.00       1,347.50
MELISSA M. ROOT                                             1.00            975.00         975.00
ADAM T. SWINGLE                                             1.80            570.00       1,026.00
CATHERINE R. CARACCI                                         .30            355.00         106.50
TOTAL                                                       4.20                       $ 3,455.00



MATTER 10199 TOTAL                                                                     $ 3,109.50




                                            Page 16
    Case 18-09108-RLM-11   Doc 1423-6    Filed 02/03/21 EOD 02/03/21 17:26:42                  Pg 194
                                           of OFFICES
                                          LAW 200
                                    JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




INVESTIGATIONS                                                                     MATTER NUMBER - 10211

11/02/20   CS        .30   Telephone conference with regulator.                                     367.50

11/02/20   KHH       .30   Participated in meeting with C. Steege and regulator.                    277.50

11/02/20   KHH       .20   Emailed with C. Steege re next steps.                                    185.00

11/02/20   KHH       .10   Emailed re follow-up meeting with C. Schneider.                              92.50

11/02/20   KHH       .10   Reviewed D. Daniels draft engagement letter.                                 92.50

11/04/20   KHH       .90   Met with C. Schneider,                     , and L. Pelanek re           832.50


11/04/20   KHH       .10   Met with L. Pelanek re next steps.                                           92.50

11/04/20   LEP       .90   Phone conference with K. Hotaling, C. Schneider, and                     526.50
                                  re regulator update.

11/04/20   LEP      1.10   Drafted                                     for regulator update         643.50
                           and circulated.

11/10/20   CS        .20   Emails                        re meeting with regulator.                 245.00

11/10/20   KHH       .30   Reviewed                        for follow-up with regulator.            277.50

11/11/20   KHH       .30   Emailed regulator re setting update call and emailed with                277.50
                           C. Steege re same.

11/12/20   KHH       .10   Emailed regulator re meeting.                                                92.50

11/13/20   LEP       .40   Revised, edited and circulated                                           234.00

11/16/20   CS        .50   Reviewed                        (.1); telephone conference with          612.50
                           regulator re                                   (.3); call with K.
                           Hotaling re same (.1).

11/16/20   KHH       .10   Telephone conference with C. Steege re                                       92.50

11/16/20   KHH       .30   Met with regulator, C. Steege, and L. Pelanek to                         277.50
                                                        .

11/16/20   KHH       .10   Emailed update re meeting with regulator to client.                          92.50

11/16/20   LEP       .80   Participated in zoom meeting with C. Steege, K. Hotaling                 468.00
                           and regulator (.3); drafted summary of same and notes
                           (.5).




                                             Page 17
    Case 18-09108-RLM-11      Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42          Pg 195
                                           of OFFICES
                                          LAW 200
                                    JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350



11/30/20   KHH          .40   Telephone conference with E. Loeb re                          370.00


11/30/20   KHH          .50   Met with L. Pelanek re                                        462.50


11/30/20   KHH          .20   Emailed E. Loeb re                                            185.00


11/30/20   LEP          .80   Zoom meeting with K. Hotaling re                              468.00
                                    (.5); and notes re same (.3).

11/30/20   EML          .20   Corresponded with C. Steege and D. Panos re                   190.00


11/30/20   EML          .40   Discussed                                                     380.00
                                     with K. Holleb.

                       9.60   PROFESSIONAL SERVICES                                      $ 7,835.00


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                        $ -783.50

                                                                       FEE SUB-TOTAL     $ 7,051.50


SUMMARY OF INVESTIGATIONS

NAME                                                        HOURS              RATE         TOTAL
CATHERINE L. STEEGE                                           1.00          1,225.00       1,225.00
EMILY M. LOEB                                                  .60            950.00         570.00
KERI HOLLEB HOTALING                                          4.00            925.00       3,700.00
LAURA E. PELANEK                                              4.00            585.00       2,340.00
TOTAL                                                         9.60                       $ 7,835.00



MATTER 10211 TOTAL                                                                       $ 7,051.50




                                              Page 18
    Case 18-09108-RLM-11   Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42                    Pg 196
                                         of OFFICES
                                        LAW 200
                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




MEDIATION                                                                           MATTER NUMBER - 10229

11/01/20   DNP       .20   Reviewed                                  and emails with team re        225.00
                           same.

11/02/20   CS        .20   Reviewed and commented re                                                245.00

11/02/20   DNP       .70   Reviewed                                                                 787.50
                           and emails with team re                                 (.5);
                           telephone conference with
                                    (.2).

11/02/20   MMR       .60   Reviewed                         and correspondence re same.             585.00

11/03/20   DNP      1.50   Telephone conference with team L. Leung, K. Carson, C.                 1,687.50
                           Steege and re            (1.0); follow up emails and
                           telephone conference with C. Steege re
                                                              re same (.5).

11/03/20   MMR       .20   Corresponded with team                                                   195.00

11/04/20   DNP      1.40   Telephone conferences (3) with C. Steege re numerous                   1,575.00
                           strategy issues, and                      (1.0); emails
                           with K. Carson and L. Leung re same (.2); emails with G.
                           Gotwald re                                           (.2)

11/04/20   MMR       .30   Reviewed                                                                 292.50

11/04/20   MMR       .60   Correspondence with team re mediation strategy.                          585.00

11/05/20   CS        .80   Telephone conference                                                     980.00

11/05/20   CS       1.50   Telephone conference                                                   1,837.50

11/05/20   CS       1.00   Telephone conference                                                   1,225.00

11/05/20   CS       1.00   Telephone conference                                                   1,225.00

11/05/20   CS       1.00   Team call re mediation.                                                1,225.00

11/05/20   DNP      6.70   Telephone conference with team re strategy for                         7,537.50
                                                (.8); telephone conferences with C.
                           Steege re strategy (.4); emails with G. Gotwald re
                                                                            (.3)
                           numerous calls                             and follow up
                           calls with team re same (3.5); prepared for and telephone
                           conference                (.8); follow up calls with team re
                           same (.9).




                                            Page 19
    Case 18-09108-RLM-11   Doc 1423-6   Filed 02/03/21 EOD 02/03/21 17:26:42                    Pg 197
                                          of OFFICES
                                         LAW 200
                                   JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350



11/05/20   MMR      6.00   Participated in call           (1.0); participated in weekly            5,850.00
                           mediation strategy call (1.0); participated in call
                           (1.0) call          (1.5) follow up call with team (.7); call
                                         (.8).

11/06/20   CS        .60   Telephone conference with D. Panos re strategy.                           735.00

11/06/20   CS       1.00   Telephone conference                                                    1,225.00


11/06/20   CS        .80   Telephone conference                                                      980.00

11/06/20   DNP      2.40   Drafted email to clients re update re                                   2,700.00
                                        (.5); telephone conference with C. Steege re
                           strategy issues re same (.6); telephone conference

                           and follow up call with team re same (1.0); emails with C.
                           Steege and C. Schneider re various strategy issues (.3).

11/06/20   MMR       .90   Telephone conference                       (.6); follow up with C.        877.50
                           Steege (.3).

11/06/20   MMR      1.30   Telephone conference                      (1.0); follow up with         1,267.50
                           team (.3).

11/09/20   CS        .50   Telephone conference with team re                                         612.50

11/09/20   CS       1.00   Prepared email to                                                       1,225.00

11/09/20   CS       1.00   Telephone conference with D. Panos re mediation.                        1,225.00

11/09/20   DNP      3.50   Telephone conference with C. Schneider and C. Steege                    3,937.50
                           re discussions                               (.5);
                           telephone conference

                                    (1.8); telephone conference with C. Steege re

                                                                     (1.0); emails re same
                           (.2).

11/09/20   MMR       .60   Call with team re mediation (.5); reviewed summary                        585.00
                           notes re same (.1).

11/10/20   DNP       .50   Telephone conference                                                      562.50
                                                            (.2); emails with team re
                           various follow-up re                          (.3).

11/11/20   CS       1.00   Telephone conference with D. Panos re                                   1,225.00
                           strategy/mediation (.4); follow up work re same (.6).




                                            Page 20
    Case 18-09108-RLM-11   Doc 1423-6  Filed 02/03/21 EOD 02/03/21 17:26:42                 Pg 198
                                         of OFFICES
                                        LAW 200
                                  JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350



11/11/20   DNP       .40   Telephone conference with C. Steege re                                450.00
                                                   .

11/12/20   DNP      1.80   Telephone conference with team re numerous strategy                 2,025.00
                           issues (1.5); emails with team re
                                                (.3).

11/12/20   MMR      1.80   Call with team re mediation and strategy (1.5); worked on           1,755.00
                           follow up matters relating to same (.2); telephone call
                           with C. Steege re same (.1).

11/13/20   CS       1.00   Telephone conference                                                1,225.00

11/13/20   CS       1.00   Telephone conference                                                1,225.00

11/13/20   DNP      3.90   Telephone conference with K. Carson re                              4,387.50
                                                         (1.3); telephone
                           conference with Gotwald re
                                              (.3); telephone conferences (2)
                                                          (.3); telephone conference

                                  (1.0); telephone conference
                                                (1.0).

11/13/20   MMR      1.70   Call with C. Steege re strategy issues (.2); telephone              1,657.50
                           conference with C. Steege, D. Panos regarding
                           mediation (1.0); telephone conference
                                            (partial attendance) (.5).

11/13/20   MMR       .10   Reviewed                           and correspondence re same.            97.50

11/16/20   CS        .30   Telephone conference                                                  367.50

11/16/20   DNP      1.60   Telephone conference with K. Carson re                              1,800.00
                                                                           (1.2); emails
                           with team re discussions
                                                                                (.4).

11/17/20   DNP       .70   Worked on strategy                            and emails with         787.50
                           team re same.

11/17/20   MMR       .70   Reviewed                                       ; e-mail and           682.50
                           telephone calls with team re same.

11/19/20   CS        .50   Met                                       .                           612.50

11/19/20   CS        .50   Follow-up call re mediation strategy.                                 612.50




                                            Page 21
    Case 18-09108-RLM-11   Doc 1423-6   Filed 02/03/21 EOD 02/03/21 17:26:42                   Pg 199
                                          of OFFICES
                                         LAW 200
                                   JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350



11/19/20   DNP      1.10   Telephone conference                                                   1,237.50
                                                             (.5); telephone conference
                           with team re follow up re
                                   (.6).

11/19/20   MMR       .50   Telephone conference                                                     487.50

11/19/20   MMR       .20   Reviewed                                  and call with C. Steege        195.00
                           re same.

11/20/20   CS        .50   Attended team meeting re mediation strategy.                             612.50

11/20/20   DNP       .50   Telephone conference with team re strategy issues.                       562.50

11/20/20   MMR       .80   Participated in USAG strategy call (.5); reviewed                        780.00
                                 (.3).

11/22/20   DNP       .30   Emails with G. Gotwald re                                                337.50
                                           .

11/23/20   CS        .50   Telephone conference with D. Panos re strategy                           612.50


11/23/20   CS       2.20   Attended call                                                          2,695.00

11/23/20   CS        .20   Telephone conference                                                     245.00

11/23/20   DNP      3.30   Telephone conference                                                   3,712.50
                                            (.4); follow up telephone conference with
                           C. Steege re same and call                    (.5);
                           telephone conference
                                  (2.2); drafted
                                                                          (.2).

11/23/20   MMR      2.00   Telephone conference                                                   1,950.00

11/23/20   MMR       .50   Reviewed                                                                 487.50


11/24/20   CS        .80   Telephone conference with D. Panos and CJ Schneider                      980.00
                           re mediation.

11/24/20   DNP      1.80   Telephone conference with K. Carson re                                 2,025.00
                                            (1.0); telephone conference with C.
                           Schneider and C. Steege re same (.8).

11/30/20   CS        .20   Telephone conference with M. Root re                                     245.00


11/30/20   CS        .20   Email                                                                    245.00



                                            Page 22
    Case 18-09108-RLM-11      Doc 1423-6 Filed 02/03/21 EOD 02/03/21 17:26:42          Pg 200
                                           of OFFICES
                                          LAW 200
                                    JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350



11/30/20   MMR          .70   Telephone conference with C. Steege                           682.50
                                                (.2); worked on analysis relating to
                              same (.5).

                      71.10   PROFESSIONAL SERVICES                                     $ 78,992.50


LESS 10% (50% TRAVEL) FEE DISCOUNT                                                      $ -7,899.25

                                                                       FEE SUB-TOTAL    $ 71,093.25


SUMMARY OF MEDIATION

NAME                                                    HOURS                 RATE          TOTAL
CATHERINE L. STEEGE                                       19.30            1,225.00       23,642.50
DEAN N. PANOS                                             32.30            1,125.00       36,337.50
MELISSA M. ROOT                                           19.50              975.00       19,012.50
TOTAL                                                     71.10                         $ 78,992.50



MATTER 10229 TOTAL                                                                      $ 71,093.25
                                                                  TOTAL INVOICE        $ 121,161.31


SUMMARY OF PROFESSIONAL SERVICES

NAME                                                    HOURS                RATE           TOTAL
THOMAS J. PERRELLI                                          .70           1,400.00           980.00
CATHERINE L. STEEGE                                       28.90           1,225.00        35,402.50
DEAN N. PANOS                                             38.50           1,125.00        43,312.50
MELISSA M. ROOT                                           34.20             975.00        33,345.00
EMILY M. LOEB                                              3.10             950.00         2,945.00
KERI HOLLEB HOTALING                                       4.00             925.00         3,700.00
WILLIAM R. WEAVER                                          1.20             790.00           948.00
LAURA E. PELANEK                                           4.00             585.00         2,340.00
ADAM T. SWINGLE                                           17.00             570.00         9,690.00
CATHERINE R. CARACCI                                        .30             355.00           106.50
TOTAL                                                    131.90                        $ 132,769.50




                                              Page 23
